Exhibit 10.1

 

Execution Version

 

AGREEMENT AND PLAN OF MERGER

 

by and between

 

THE FIRST BANCSHARES, INC.

 

and

 

SOUTHWEST BANC SHARES, INC.

 

Dated as of October 24, 2017

 

   

 

 

TABLE OF CONTENTS

 



  Article I           THE MERGER         Section 1.01 The Merger 1 Section 1.02
Articles of Incorporation and Bylaws 2 Section 1.03 Bank Merger 2 Section 1.04
Effective Time; Closing 2 Section 1.05 Additional Actions 3 Section 1.06
Reservation of Right to Revise Structure 3         Article II           MERGER
CONSIDERATION; EXCHANGE PROCEDURES         Section 2.01 Merger Consideration 3
Section 2.02 SWBS Stock-Based Awards 5 Section 2.03 Rights as Shareholders;
Stock Transfers 5 Section 2.04 Fractional Shares 6 Section 2.05 Plan of
Reorganization 6 Section 2.06 Exchange Procedures 6 Section 2.07 Deposit of
Merger Consideration 6 Section 2.08 Delivery of Merger Consideration 7 Section
2.09 Anti-Dilution Provisions 8         Article III           REPRESENTATIONS
AND WARRANTIES OF SWBS         Section 3.01 Organization and Standing 8 Section
3.02 Capital Stock 9 Section 3.03 Subsidiaries 10 Section 3.04 Corporate Power;
Minute Books 10 Section 3.05 Corporate Authority 11 Section 3.06 Regulatory
Approvals; No Defaults 11 Section 3.07 Financial Statements; Internal Controls
12 Section 3.08 Regulatory Reports 13 Section 3.09 Absence of Certain Changes or
Events 14 Section 3.10 Legal Proceedings 14 Section 3.11 Compliance With Laws 14
Section 3.12 SWBS Material Contracts; Defaults 15 Section 3.13 Agreements with
Regulatory Agencies 16 Section 3.14 Brokers; Fairness Opinion. 16 Section 3.15
Employee Benefit Plans 17 Section 3.16 Labor Matters 19

 



  i 

 

 

Section 3.17 Environmental Matters 20 Section 3.18 Tax Matters 20 Section 3.19
Investment Securities 23 Section 3.20 Derivative Transactions 23 Section 3.21
Regulatory Capitalization 23 Section 3.22 Loans; Nonperforming and Classified
Assets 24 Section 3.23 Allowance for Loan and Lease Losses 25 Section 3.24 Trust
Business; Administration of Fiduciary Accounts 25 Section 3.25 Investment
Management and Related Activities 25 Section 3.26 Repurchase Agreements 25
Section 3.27 Deposit Insurance 25 Section 3.28 Community Reinvestment Act,
Anti-money Laundering and Customer Information Security 26 Section 3.29
Transactions with Affiliates 26 Section 3.30 Tangible Properties and Assets 26
Section 3.31 Intellectual Property 27 Section 3.32 Insurance 28 Section 3.33
Antitakeover Provisions 28 Section 3.34 SWBS Information 28 Section 3.35
Transaction Costs 29         Article IV           REPRESENTATIONS AND WARRANTIES
OF FBMS         Section 4.01 Organization and Standing 29 Section 4.02 Capital
Stock 29 Section 4.03 Corporate Power 29 Section 4.04 Corporate Authority 29
Section 4.05 SEC Documents; Financial Statements 30 Section 4.06 Regulatory
Reports 31 Section 4.07 Regulatory Approvals; No Defaults 31 Section 4.08 FBMS
Information 32 Section 4.09 Absence of Certain Changes or Events 32 Section 4.10
Compliance with Laws 32 Section 4.11 FBMS Regulatory Matters 33 Section 4.12
Brokers 34 Section 4.13 Tax Matters 34 Section 4.14 Regulatory Capitalization 35
Section 4.15 No Financing 35         Article V           COVENANTS        
Section 5.01 Covenants of SWBS 37 Section 5.02 Covenants of FBMS 42

 



  ii 

 

 

Section 5.03 Commercially Reasonable Efforts 42 Section 5.04 SWBS Shareholder
Approval 42 Section 5.05 Registration Statement; Proxy Statement-Prospectus;
NASDAQ Listing 43 Section 5.06 Regulatory Filings; Consents 44 Section 5.07
Publicity 45 Section 5.08 Access; Current Information 45 Section 5.09 No
Solicitation by SWBS; Superior Proposals 46 Section 5.10 Indemnification 50
Section 5.11 Employees; Benefit Plans 51 Section 5.12 Notification of Certain
Changes 52 Section 5.13 Transition; Informational Systems Conversion 53 Section
5.14 No Control of Other Party’s Business. 53 Section 5.15 Certain Litigation 53
Section 5.16 Director Resignations 53 Section 5.17 Non-Competition and
Non-Disclosure Agreement 53 Section 5.18 Claims Letters 54 Section 5.19
Coordination 54 Section 5.20 Transactional Expenses 55 Section 5.21
Confidentiality 55 Section 5.22 Tax Matters 55         Article VI          
CONDITIONS TO CONSUMMATION OF THE MERGER         Section 6.01 Conditions to
Obligations of the Parties to Effect the Merger 56 Section 6.02 Conditions to
Obligations of SWBS 57 Section 6.03 Conditions to Obligations of FBMS 58 Section
6.04 Frustration of Closing Conditions 59         Article VII          
TERMINATION         Section 7.01 Termination 59 Section 7.02 Termination Fee. 61
Section 7.03 Effect of Termination 61         Article VIII           DEFINITIONS
        Section 8.01 Definitions 62      



  iii 

 

 

  Article IX           MISCELLANEOUS         Section 9.01 Survival 71 Section
9.02 Waiver; Amendment 71 Section 9.03 Governing Law; Jurisdiction; Waiver of
Right to Trial by Jury 72 Section 9.04 Expenses 72 Section 9.05 Notices 72
Section 9.06 Entire Understanding; No Third Party Beneficiaries 73 Section 9.07
Severability 74 Section 9.08 Enforcement of the Agreement 74 Section 9.09
Interpretation 74 Section 9.10 Assignment 75 Section 9.11 Counterparts 75

 



Exhibit A – Form of SWBS Voting Agreement

Exhibit B – Form of Bank Plan of Merger and Merger Agreement

Exhibit C – Form of Director Non-Competition and Non-Disclosure Agreement

Exhibit D – Form of Director Non-Competition and Non-Disclosure Agreement

Exhibit E – Form of Claims Letter

Exhibit F – Form of Letter of Transmittal



 



  iv 

 

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is dated as of October 24,
2017, 2017, by and between The First Bancshares, Inc., a Mississippi corporation
(“FBMS”), and Southwest Banc Shares, Inc., an Alabama corporation (“SWBS”) and,
together with FBMS, the “Parties” and each a “Party”).

 

WITNESSETH

 

WHEREAS, the boards of directors of the Parties have determined that it is in
the best interests of their respective companies and their respective
shareholders to consummate the business combination transaction provided for in
this Agreement in which SWBS will, on the terms and subject to the conditions
set forth in this Agreement, merge with and into FBMS (the “Merger”), with FBMS
as the surviving company in the Merger (sometimes referred to in such capacity
as the “Surviving Entity”);

 

WHEREAS, as a condition to the willingness of FBMS to enter into this Agreement,
certain directors of SWBS have entered into voting agreements (each a “SWBS
Voting Agreement” and collectively, the “SWBS Voting Agreements”), substantially
in the form attached hereto as Exhibit A, dated as of the date hereof, with
FBMS, pursuant to which each such director has agreed, among other things, to
vote certain of the SWBS Common Stock owned by such director in favor of the
approval of this Agreement and the transactions contemplated hereby, subject to
the terms of the SWBS Voting Agreement;

 

WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger; and

 

WHEREAS, for federal income tax purposes, it is intended that the Merger qualify
as a “reorganization” within the meaning of Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement is intended to
be and is adopted as a “plan of reorganization” for purposes of Sections 354 and
361 of the Code.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

Article I

 

THE MERGER

 

Section 1.01     The Merger. Subject to the terms and conditions of this
Agreement, in accordance with the Mississippi Business Corporation Act (the
“MBCA”) and the Alabama Business Corporation Law (the “ABCL”), at the Effective
Time, SWBS shall merge with and into FBMS pursuant to the terms of this
Agreement. FBMS shall be the Surviving Entity in the Merger and shall continue
its existence as a corporation under the laws of the State of Mississippi. As of
the Effective Time, the separate corporate existence of SWBS shall cease.

 



 1 

 

 

Section 1.02     Articles of Incorporation and Bylaws. At the Effective Time,
the articles of incorporation of FBMS in effect immediately prior to the
Effective Time shall be the articles of incorporation of the Surviving Entity
until thereafter amended in accordance with applicable Law. The bylaws of FBMS
in effect immediately prior to the Effective Time shall be the bylaws of the
Surviving Entity until thereafter amended in accordance with applicable Law and
the terms of such bylaws.

 

Section 1.03     Bank Merger. Except as provided below, immediately following
the Effective Time and sequentially but in effect simultaneously on the Closing
Date, First Community Bank, an Alabama state-chartered bank and a direct wholly
owned subsidiary of SWBS (“First Community Bank”), shall be merged (the “Bank
Merger”) with and into The First, A National Banking Association, a national
banking association and a direct wholly owned subsidiary of FBMS (“The First”),
in accordance with the provisions of applicable federal and state banking laws
and regulations, and The First shall be the surviving bank (the “Surviving
Bank”). The Bank Merger shall have the effects as set forth under applicable
federal and state banking laws and regulations, and the board of directors of
the Parties shall cause the board of directors of The First and First Community
Bank, respectively, to approve a separate merger agreement (the “Bank Plan of
Merger”) in substantially the form attached hereto as Exhibit B, and cause the
Bank Plan of Merger to be executed and delivered as soon as practicable
following the date of execution of this Agreement. Each of FBMS and SWBS shall
also approve the Bank Plan of Merger in their capacities as sole shareholders of
The First and First Community Bank, respectively. As provided in the Bank Plan
of Merger, the Bank Merger may be abandoned at the election of The First at any
time, whether before or after filings are made for regulatory approval of the
Bank Merger, but if the Bank Merger is abandoned for any reason, First Community
Bank shall continue to operate under its name; provided that prior to any such
election, FBMS shall (a) reasonably consult with SWBS and its regulatory counsel
and (b) reasonably determine in good faith that such election will not, and
would not reasonably be expected to, prevent, delay or impair any Party’s
ability to consummate the Merger or the other transactions contemplated by this
Agreement.

 

Section 1.04     Effective Time; Closing.

 

(a)       Subject to the terms and conditions of this Agreement, the Parties
will make all such filings as may be required to consummate the Merger and the
Bank Merger by applicable Laws. The Merger shall become effective as set forth
in the articles of merger (the “Articles of Merger”) related to the Merger that
shall be filed with the Secretary of State of the State of Mississippi and the
Secretary of State of the State of Alabama, as provided in the MBCA and ABCL, on
the Closing Date. The “Effective Time” of the Merger shall be the later of (i)
the date and time of filing of the Articles of Merger, or (ii) the date and time
when the Merger becomes effective as set forth in the Articles of Merger, which
shall be no later than three (3) Business Days after all of the conditions to
the Closing set forth in Article VI (other than conditions to be satisfied at
the Closing, which shall be satisfied or waived at the Closing) have been
satisfied or waived in accordance with the terms hereof.

 

(b)       The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place beginning immediately prior to the Effective Time
(such date, the “Closing Date”) at the offices of Alston & Bird LLP, One
Atlantic Center, 1201 West Peachtree Street, Atlanta, GA 30309, or such other
place as the Parties may mutually agree. At the Closing, there shall be
delivered to FBMS and SWBS the Articles of Merger and such other certificates
and other documents required to be delivered under Article VI.

 



 2 

 

 

Section 1.05     Additional Actions. If, at any time after the Effective Time,
any Party shall consider or be advised that any further deeds, documents,
assignments or assurances in Law or any other acts are necessary or desirable to
carry out the purposes of this Agreement (such Party, the “Requesting Party”),
the other Party and its Subsidiaries and their respective officers and directors
shall be deemed to have granted to the Requesting Party and its Subsidiaries,
and each or any of them, an irrevocable power of attorney to execute and
deliver, in such official corporate capacities, all such deeds, assignments or
assurances in Law or any other acts as are necessary or desirable to carry out
the purposes of this Agreement, and the officers and directors of the Requesting
Party and its Subsidiaries, as applicable, are authorized in the name of the
other Party and its Subsidiaries or otherwise to take any and all such action.

 

Section 1.06     Officers and Directors. The officers and directors of FBMS
immediately prior to the Effective Time shall remain the officers and directors
of FBMS, until their respective successors have been duly elected, appointed or
qualified or until their earlier death, resignation or removal in accordance
with the articles of incorporation and bylaws of FBMS.

 

Section 1.07     Reservation of Right to Revise Structure. FBMS may at any time
and without the approval of SWBS change the method of effecting the business
combination contemplated by this Agreement if and to the extent that it
reasonably deems such a change to be necessary; provided, however, that no such
change shall (i) alter or change the amount or form of the consideration to be
issued to Holders as Merger Consideration as currently contemplated in this
Agreement, (ii) reasonably be expected to materially impede or delay
consummation of the Merger, (iii) adversely affect the federal or state income
tax treatment of Holders in connection with the Merger, (iv) require submission
to or approval of SWBS’s shareholders after the plan of merger set forth in this
Agreement has been approved by SWBS’s shareholders, or (v) result in the Merger
or other method of effecting the business combination failing to be a
reorganization described in Section 368(a) of the Code or FBMS and SWBS failing
to be parties to such reorganization. In the event that FBMS elects to make such
a change, the Parties agree to cooperate to execute appropriate documents to
reflect the change.

 

Article II

MERGER CONSIDERATION; EXCHANGE PROCEDURES

 

Section 2.01     Merger Consideration. Subject to the provisions of this
Agreement, at the Effective Time, automatically by virtue of the Merger and
without any action on the part of the Parties or any shareholder of SWBS:

 

(a)       Each share of FBMS Common Stock that is issued and outstanding
immediately prior to the Effective Time shall remain outstanding following the
Effective Time and shall be unchanged by the Merger.

 



 3 

 

 

(b)       Each share of SWBS Common Stock owned directly by FBMS, SWBS or any of
their respective Subsidiaries (other than shares in trust accounts, managed
accounts and the like for the benefit of customers or shares held as collateral
for outstanding debt previously contracted) immediately prior to the Effective
Time shall be cancelled and retired at the Effective Time without any conversion
thereof, and no payment shall be made with respect thereto.

 

(c)       Each share of SWBS Common Stock outstanding immediately prior to the
Effective Time (other than Dissenting Shares, treasury stock and shares
described in Section 2.01(b)), shall be converted, in accordance with the
procedures set forth in this Article II, into the right to receive (i) the Per
Share Cash Consideration, and (ii) the Per Share Stock Consideration.

 

For purposes of this Agreement:

 

“Cash Consideration” means an amount equal to $24 million, provided that if
SWBS’s Adjusted Tangible Common Equity as of the Closing is less than $32
million, the Cash Consideration shall be reduced by an amount equal to (x) $32
million minus (y) SWBS’s actual Adjusted Tangible Common Equity as of the
Closing.

 

“Actual Closing Price” means the average closing price of the FBMS Common Stock
as reported on the Nasdaq Stock Market for the ten Trading Days preceding the
date that is the fifth business day preceding the Closing Date.

 

“Adjusted Closing Price” means (i) if the Actual Closing Price is at least 20%
higher than the Signing Price (as defined below), then an amount equal to 120%
of the Signing Price; or (ii) if the Actual Closing Price is at least 20% lower
than the Signing Price, an amount equal to 80% of the Signing Price; or (iii) if
the Actual Closing Price is neither 20% higher than the Signing Price nor 20%
lower than the Signing Price, then an amount equal to the Actual Closing Price.

 

“Merger Consideration” means the Per Share Stock Consideration together with the
Per Share Cash Consideration.

 

“Per Share Cash Consideration” means Pro Rata Share of the Cash Consideration.

 

“Per Share Stock Consideration” means a Pro Rata Share of the Stock
Consideration.

 

“Signing Price” means $30.45.

 

“Stock Consideration” shall mean a number of shares of FBMS Common Stock
calculated by dividing $36 million by the Adjusted Closing Price.

 

“Pro Rata Share” shall mean the quotient obtained by dividing (i) the number one
by (ii) the total number of shares of SWBS Common Stock outstanding as of the
Effective Time.

 



 4 

 

 

(d)       Notwithstanding anything in this Agreement to the contrary, shares of
SWBS Common Stock that are issued and outstanding immediately prior to the
Effective Time and which are held by a shareholder who did not vote in favor of
the Merger (or consent thereto in writing) and who is entitled to demand and
properly demands the fair value of such shares pursuant to, and who complies in
all respects with, the provisions of Article 13 of the ABCL (the “Dissenting
Shares”), shall not be converted into or be exchangeable for the right to
receive the Merger Consideration, but instead the holder of such Dissenting
Shares (hereinafter called a “Dissenting Shareholder”) shall be entitled to
payment of the fair value of such shares in accordance with the provisions of
Article 13 of the ABCL (and at the Effective Time, such Dissenting Shares shall
no longer be outstanding and shall automatically be cancelled and shall cease to
exist), unless and until such Dissenting Shareholder shall have failed to
perfect such holder’s right to receive, or shall have effectively withdrawn or
lost rights to demand or receive, the fair value of such shares of SWBS Common
Stock under such provisions of the ABCL. If any Dissenting Shareholder shall
effectively withdraw or lose such Holder’s dissenter’s rights under the
applicable provisions of the ABCL, each such Dissenting Share shall be deemed to
have been converted into and to have become exchangeable for, the right to
receive the Merger Consideration, without any interest thereon, in accordance
with the applicable provisions of this Agreement. SWBS shall give FBMS (i)
prompt notice of any written notices to exercise dissenters’ rights in respect
of any shares of SWBS Common Stock, attempted withdrawals of such notices and
any other instruments served pursuant to the ABCL and received by SWBS relating
to dissenters’ rights and (ii) the opportunity to participate in negotiations
and proceedings with respect to demands for fair value under the ABCL. SWBS
shall not, except with the prior written consent of FBMS, voluntarily make any
payment with respect to, or settle, or offer or agree to settle, any such demand
for payment. Any portion of the Merger Consideration made available to the
Exchange Agent pursuant to this Article II to pay for shares of SWBS Common
Stock for which dissenters’ rights have been perfected shall be returned to FBMS
upon demand. If the amount paid to a Dissenting Shareholder exceeds such
Dissenting Shareholder’s Merger Consideration, such excess amount shall not
reduce the amount of Merger Consideration paid to other Holders.

 

Section 2.02     SWBS Stock-Based Awards.

 

(a)       Immediately prior to the Effective Time, each share of SWBS Common
Stock subject to vesting restrictions granted under the SWBS Stock Plans (a
“SWBS Restricted Share”) that is outstanding immediately prior to the Effective
Time shall become fully vested and nonforfeitable and shall be converted
automatically into and shall thereafter represent the right to receive the Per
Share Cash Consideration and the Per Share Stock Consideration, less the amount
of any required withholding Tax, pursuant to Section 2.01(c).

 

(b)       Prior to the Effective Time, the board of directors of SWBS (or, if
appropriate, any committee thereof administering the SWBS Stock Plans) shall
adopt such resolutions or take such other actions, including obtaining any
necessary consents or amendments to the applicable award agreements and equity
plans, as may be required to effectuate the provisions of this Section 2.02.

 

Section 2.03     Rights as Shareholders; Stock Transfers. At the Effective Time,
all shares of SWBS Common Stock, when converted in accordance with Section 2.01,
shall no longer be outstanding and shall automatically be cancelled and retired
and shall cease to exist, and each Certificate or Book-Entry Share previously
evidencing such shares shall thereafter represent only the right to receive for
each such share of SWBS Common Stock, the Merger Consideration and any cash in
lieu of fractional shares of FBMS Common Stock in accordance with this Article
II. At the Effective Time, holders of SWBS Common Stock shall cease to be, and
shall have no rights as, shareholders of SWBS, other than the right to receive
the Merger Consideration and cash in lieu of fractional shares of FBMS Common
Stock as provided under this Article II. After the Effective Time, there shall
be no registration of transfers on the stock transfer books of SWBS of shares of
SWBS Common Stock.

 



 5 

 

 

Section 2.04     Fractional Shares. Notwithstanding any other provision hereof,
no fractional shares of FBMS Common Stock and no certificates or scrip therefor,
or other evidence of ownership thereof, will be issued in the Merger. In lieu
thereof, FBMS shall pay or cause to be paid to each holder of a fractional share
of FBMS Common Stock, rounded to the nearest one hundredth of a share, an amount
of cash (without interest and rounded to the nearest whole cent) determined by
multiplying the fractional share interest in FBMS Common Stock to which such
holder would otherwise be entitled by the Adjusted Closing Price.

 

Section 2.05     Plan of Reorganization. It is intended that the Merger and the
Bank Merger shall each qualify as a “reorganization” within the meaning of
Section 368(a) of the Code, and that this Agreement shall constitute a “plan of
reorganization” as that term is used in Sections 354 and 361 of the Code.

 

Section 2.06     Exchange Procedures. As promptly as practicable after the
Effective Time but in no event later than three (3) Business Days after the
Closing Date, and provided that SWBS has delivered, or caused to be delivered,
to the Exchange Agent all information that is necessary for the Exchange Agent
to perform its obligations as specified herein, the Exchange Agent shall mail or
otherwise cause to be delivered to each Holder appropriate and customary
transmittal materials, which shall specify that delivery shall be effected, and
risk of loss and title to the Certificates or Book-Entry Shares shall pass, only
upon delivery of the Certificates or Book-Entry Shares to the Exchange Agent, as
well as instructions for use in effecting the surrender of the Certificates or
Book-Entry Shares in exchange for the Merger Consideration as provided for in
this Agreement (the “Letter of Transmittal”). The form of the Letter of
Transmittal is attached hereto at Exhibit F.

 

Section 2.07     Deposit of Merger Consideration.

 

(a)       Prior to the Effective Time, FBMS shall (i) deposit, or shall cause to
be deposited, with the Exchange Agent stock certificates representing the number
of shares of FBMS Common Stock and cash sufficient to deliver the Merger
Consideration (together with, to the extent then determinable, any cash payable
in lieu of fractional shares pursuant to Section 2.04, and if applicable, cash
in an aggregate amount sufficient to make the appropriate payment to the holders
of Dissenting Shares) (collectively, the “Exchange Fund”), and (ii) instruct the
Exchange Agent to promptly pay such Merger Consideration and cash in lieu of
fractional shares upon receipt of a properly completed Letter of Transmittal in
accordance with this Agreement.

 



 6 

 

 

(b)       Any portion of the Exchange Fund that remains unclaimed by the
shareholders of SWBS for one (1) year after the Effective Time (as well as any
interest or proceeds from any investment thereof) shall be delivered by the
Exchange Agent to FBMS. Any shareholders of SWBS who have not theretofore
complied with this Section 2.07 and Section 2.08(a) shall thereafter look only
to FBMS for the Merger Consideration deliverable in respect of each share of
SWBS Common Stock such shareholder held as of immediately prior to the Effective
Time, as determined pursuant to this Agreement, in each case without any
interest thereon. If outstanding Certificates or Book-Entry Shares for shares of
SWBS Common Stock are not surrendered or the payment for them is not claimed
prior to the date on which such shares of FBMS Common Stock or cash escheat to
or become the property of any governmental unit or agency according to the
relevant abandoned property laws, such unclaimed items shall escheat to the
appropriate governmental unit or agency. Neither the Exchange Agent nor any
Party shall be liable to any Holder represented by any Certificate or Book-Entry
Share for any Merger Consideration (or any dividends or distributions with
respect thereto) paid to a public official pursuant to applicable abandoned
property, escheat or similar Laws. FBMS and the Exchange Agent shall be entitled
to rely upon the stock transfer books of SWBS to establish the identity of those
Persons entitled to receive the Merger Consideration specified in this
Agreement, which books shall be conclusive with respect thereto. In the event of
a dispute with respect to ownership of any shares of SWBS Common Stock
represented by any Certificate or Book-Entry Share, FBMS and the Exchange Agent
shall be entitled to tender to the custody of any court of competent
jurisdiction any Merger Consideration represented by such Certificate or
Book-Entry Share and file legal proceedings interpleading all parties to such
dispute, and will thereafter be relieved with respect to any claims thereto.

 

Section 2.08     Delivery of Merger Consideration.

 

(a)       Upon surrender to the Exchange Agent of its Certificate(s) or
Book-Entry Share(s), accompanied by a properly completed Letter of Transmittal
timely delivered to the Exchange Agent, a Holder will be entitled to receive
such Holder’s pro rata portion of the Aggregate Merger Consideration and any
cash in lieu of fractional shares of FBMS Common Stock to be issued or paid in
consideration therefor (with such cash rounded to the nearest whole cent) in
respect of the shares of SWBS Common Stock represented by such Holder’s
Certificates or Book-Entry Shares. FBMS shall use commercially reasonable
efforts to cause the Exchange Agent to provide to each such Holder their pro
rata portion of the Aggregate Merger Consideration and any cash in lieu of
fractional shares of SWBS Common Stock to be issued or paid in consideration
therefor (with such cash rounded to the nearest whole cent) in respect of the
shares of SWBS Common Stock represented by such Holder’s Certificates or
Book-Entry Shares promptly after the Effective Time. The Exchange Agent and
FBMS, as the case may be, shall not be obligated to deliver cash and/or shares
of FBMS Common Stock to a Holder to which such Holder would otherwise be
entitled as a result of the Merger until such Holder surrenders the Certificates
or Book-Entry Shares representing the shares of SWBS Common Stock for exchange
as provided in this Article II, or, an appropriate affidavit of loss and
indemnity agreement and/or a bond in such amount as may be reasonably required
in each case by FBMS or the Exchange Agent.

 



 7 

 

 

(b)       All shares of FBMS Common Stock to be issued pursuant to the Merger
shall be deemed issued and outstanding as of the Effective Time and if ever a
dividend or other distribution is declared by FBMS in respect of the FBMS Common
Stock, the record date for which is at or after the Effective Time, that
declaration shall include dividends or other distributions in respect of all
shares of FBMS Common Stock issuable pursuant to this Agreement. No dividends or
other distributions in respect of the FBMS Common Stock shall be paid to any
holder of any unsurrendered Certificate or Book-Entry Share until such
Certificate or Book-Entry Share is surrendered for exchange in accordance with
this Article II. Subject to the effect of applicable Laws, following surrender
of any such Certificate or Book-Entry Share, there shall be issued and/or paid
to the holder of the certificates representing whole shares of FBMS Common Stock
issued in exchange therefor, without interest, (i) at the time of such
surrender, the dividends or other distributions with a record date at or after
the Effective Time and with a payment date prior to surrender with respect to
such whole shares of FBMS Common Stock and not paid and (ii) at the appropriate
payment date, the dividends or other distributions payable with respect to such
whole shares of FBMS Common Stock with a record date at or after the Effective
Time but with a payment date subsequent to surrender.

 

(c)       FBMS or the Exchange Agent, as applicable, shall be entitled to deduct
and withhold from any amounts otherwise payable pursuant to this Agreement to
any Holder such amounts as FBMS is required to deduct and withhold under
applicable Law. Any amounts so deducted and withheld shall be remitted to the
appropriate Governmental Authority and upon such remittance shall be treated for
all purposes of this Agreement as having been paid to the Holder in respect of
which such deduction and withholding was made by FBMS or the Exchange Agent, as
applicable.

 

Section 2.09     Anti-Dilution Provisions. If the number of shares of FBMS
Common Stock or SWBS Common Stock issued and outstanding prior to the Effective
Time shall be increased or decreased, or changed into or exchanged for a
different number of kind of shares or securities, in any such case as a result
of a stock split, reverse stock split, stock combination, stock dividend,
recapitalization, reclassification, reorganization or similar transaction, or
there shall be any extraordinary dividend or distribution with respect to such
stock, and the record date therefor shall be prior to the Effective Time, an
appropriate and proportionate adjustment shall be made to the Merger
Consideration to give holders of SWBS Common Stock the same economic effect as
contemplated by this Agreement prior to such event.

 

Article III

REPRESENTATIONS AND WARRANTIES OF SWBS

 

Except as set forth in the disclosure schedule delivered by SWBS to FBMS prior
to or concurrently with the execution of this Agreement with respect to each
such Section below (the “SWBS Disclosure Schedule”), SWBS hereby represents and
warrants to FBMS as follows:

 

Section 3.01     Organization and Standing. Each of SWBS and its Subsidiaries is
(a) an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation and (b) is duly
licensed or qualified to do business and in good standing in each jurisdiction
where its ownership or leasing of property or the conduct of its business
requires such qualification, except where the failure to be so licensed or
qualified has not had, and is not reasonably likely to have, a Material Adverse
Effect with respect to SWBS. A complete and accurate list of all such
jurisdictions described in (a) and (b) is set forth in SWBS Disclosure Schedule
3.01.

 



 8 

 

 

Section 3.02     Capital Stock.

 

(a)       The authorized capital stock of SWBS consists of 3,000,000 shares of
SWBS Common Stock. As of the date hereof, there are 71,317 shares of SWBS Common
Stock issued and outstanding. As of the date hereof, there were no exercisable
options to acquire shares of SWBS Common Stock outstanding. There are no shares
of SWBS Common Stock held by any of SWBS’s Subsidiaries. SWBS Disclosure
Schedule 3.02(a) sets forth, as of the date hereof, the name and address, as
reflected on the books and records of SWBS, of each Holder, and the number of
shares of SWBS Common Stock held by each such Holder. The issued and outstanding
shares of SWBS Common Stock are duly authorized, validly issued, fully paid,
non-assessable and have not been issued in violation of nor are they subject to
preemptive rights of any SWBS shareholder. All shares of SWBS’s capital stock
issued and outstanding have been issued in compliance with and not in violation
of any applicable federal or state securities Laws.

 

(b)       SWBS Disclosure Schedule 3.02(b) sets forth, as of the date hereof,
for each grant or award of SWBS Restricted Shares or other outstanding Rights of
SWBS the (i) name of the grantee, (ii) date of the grant, (iii) expiration date,
(iv) vesting schedule, (v) number of shares of SWBS Common Stock, or any other
security of SWBS, subject to such award, (vi) number of shares subject to such
award that are exercisable or have vested as of the date of this Agreement, and
(vii) name of the SWBS Stock Plan under which such award was granted, if
applicable. Each SWBS Restricted Share and all other outstanding SWBS Rights
complies with or is exempt from Section 409A of the Code and qualifies for the
tax treatment afforded thereto in SWBS’s Tax Returns. Each grant of SWBS
Restricted Shares or other outstanding SWBS Rights was appropriately authorized
by the board of directors of SWBS or the compensation committee thereof, was
made in accordance, with the terms of the SWBS Stock Plans and any applicable
Law and regulatory rules or requirements and has a grant date identical to (or
later than) the date on which it was actually granted or awarded by the board of
directors of SWBS or the compensation committee thereof. There are no
outstanding shares of capital stock of any class, or any options, warrants or
other similar rights, convertible or exchangeable securities, “phantom stock”
rights, stock appreciation rights, stock based performance units, agreements,
arrangements, commitments or understandings to which SWBS or any of its
Subsidiaries is a party, whether or not in writing, of any character relating to
the issued or unissued capital stock or other securities of SWBS or any of
SWBS’s Subsidiaries or obligating SWBS or any of SWBS’s Subsidiaries to issue
(whether upon conversion, exchange or otherwise) or sell any share of capital
stock of, or other equity interests in or other securities of, SWBS or any of
SWBS’s Subsidiaries other than those listed in SWBS Disclosure Schedule 3.02(b).
Except as set forth in SWBS Disclosure Schedule 3.02(b), there are no
obligations, contingent or otherwise, of SWBS or any of SWBS’s Subsidiaries to
repurchase, redeem or otherwise acquire any shares of SWBS Common Stock or
capital stock of any of SWBS’s Subsidiaries or any other securities of SWBS or
any of SWBS’s Subsidiaries or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any such Subsidiary or any
other entity. Except for the Shareholders’ Agreement and the SWBS Voting
Agreements, there are no agreements, arrangements or other understandings with
respect to the voting of SWBS’s capital stock and there are no agreements or
arrangements under which SWBS is obligated to register the sale of any of its
securities under the Securities Act.

 

(c)       All of the issued and outstanding shares of capital stock of each of
SWBS’s Subsidiaries are duly authorized, validly issued, fully paid,
non-assessable and not subject to preemptive rights, and, except as set forth in
SWBS Disclosure Schedule 3.02(c), all such shares are owned by SWBS or a
Subsidiary of SWBS free and clear of all security interests, liens, claims,
pledges, taking actions, agreements, limitations in SWBS’s voting rights,
charges or other Liens of any nature whatsoever, except as set forth in the
Shareholders’ Agreement. Neither SWBS nor any of its Subsidiaries has any trust
preferred securities or other similar securities outstanding.

 



 9 

 

 

Section 3.03     Subsidiaries.

 

(a)       SWBS Disclosure Schedule 3.03(a) sets forth a complete and accurate
list of all Subsidiaries of SWBS, including the jurisdiction of organization and
all jurisdictions in which any such entity is qualified to do business. Except
as set forth in SWBS Disclosure Schedule 3.03(a), (i) SWBS owns, directly or
indirectly, all of the issued and outstanding equity securities of each SWBS
Subsidiary, (ii) no equity securities of any of SWBS’s Subsidiaries are or may
become required to be issued (other than to SWBS) by reason of any contractual
right or otherwise, (iii) there are no contracts, commitments, understandings or
arrangements by which any of such Subsidiaries is or may be bound to sell or
otherwise transfer any of its equity securities (other than to SWBS or a
wholly-owned Subsidiary of SWBS), (iv) there are no contracts, commitments,
understandings or arrangements relating to SWBS’s rights to vote or to dispose
of such securities, (v) all of the equity securities of each such Subsidiary
held by SWBS, directly or indirectly, are validly issued, fully paid,
non-assessable and are not subject to preemptive or similar rights, and (vi) all
of the equity securities of each Subsidiary that is owned, directly or
indirectly, by SWBS or any Subsidiary thereof, are free and clear of all Liens,
other than restrictions on transfer under applicable securities Laws.

 

(b)       Except as set forth in SWBS Disclosure Schedule 3.03, neither SWBS nor
any of SWBS’s Subsidiaries owns any stock or equity interest in any depository
institution (as defined in 12 U.S.C. Section 1813(c)(1)) other than First
Community Bank. Except as set forth in SWBS Disclosure Schedule 3.03(b), neither
SWBS nor any of SWBS’s Subsidiaries beneficially owns, directly or indirectly
(other than in a bona fide fiduciary capacity or in satisfaction of a debt
previously contracted), any equity securities or similar interests of any
Person, or any interest in a partnership or joint venture of any kind.

 

Section 3.04     Corporate Power; Minute Books.

 

(a)       SWBS and each of its Subsidiaries has the corporate or similar power
and authority to carry on its business as it is now being conducted and to own
all of its properties and assets; and SWBS has the corporate power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, subject to receipt of all
necessary approvals of Governmental Authorities, the Regulatory Approvals and
the Requisite SWBS Shareholder Approval.

 

(b)       SWBS has made available to FBMS a complete and correct copy of its
articles of incorporation and bylaws or equivalent organizational documents,
each as amended to date, of SWBS and each of its Subsidiaries, the minute books
of SWBS and each of its Subsidiaries, and the stock ledgers and stock transfer
books of SWBS and each of its Subsidiaries. Neither SWBS nor any of its
Subsidiaries is in violation of any of the terms of its articles of
incorporation, bylaws or equivalent organizational documents. The minute books
of SWBS and each of its Subsidiaries contain records of all meetings held by,
and all other corporate or similar actions of, their respective shareholders and
boards of directors (including committees of their respective boards of
directors) or other governing bodies, which records are complete and accurate in
all material respects. The stock ledgers and the stock transfer books of SWBS
and each of its Subsidiaries contain complete and accurate records of the
ownership of the equity securities of SWBS and each of its Subsidiaries.

 



 10 

 

 

Section 3.05     Corporate Authority. Subject only to the receipt of the
Requisite SWBS Shareholder Approval at the SWBS Meeting, this Agreement and the
transactions contemplated hereby have been authorized by all necessary corporate
action of SWBS and the board of directors of SWBS on or prior to the date
hereof. The board of directors of SWBS has directed that this Agreement be
submitted to SWBS’s shareholders for approval at a meeting of the shareholders
and, except for the receipt of the Requisite SWBS Shareholder Approval in
accordance with the ABCL and SWBS’s articles of incorporation and bylaws, no
other vote or action of the shareholders of SWBS is required by Law, the
articles of incorporation or bylaws of SWBS or otherwise to approve this
Agreement and the transactions contemplated hereby. SWBS has duly executed and
delivered this Agreement and, assuming due authorization, execution and delivery
by FBMS, this Agreement is a valid and legally binding obligation of SWBS,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

 

Section 3.06     Regulatory Approvals; No Defaults.

 

(a)       No consents or approvals of, or waivers by, or filings or
registrations with, any Governmental Authority are required to be made or
obtained by SWBS or any of its Subsidiaries in connection with the execution,
delivery or performance by SWBS of this Agreement or to consummate the
transactions contemplated by this Agreement, except as may be required for (i)
filings of applications and notices with, and receipt of consents,
authorizations, approvals, exemptions or nonobjections from, the SEC, NASDAQ,
state securities authorities, the Financial Industry Regulatory Authority, Inc.,
applicable securities, commodities and futures exchanges, and other industry
self-regulatory organizations (each, an “SRO”), (ii) filings of applications or
notices with, and consents, approvals or waivers by the FRB, the FDIC and
applicable state banking agencies, the Office of the Comptroller of the Currency
(the “OCC”), the Alabama State Banking Department (the “ASBD”) and other
banking, regulatory, self-regulatory or enforcement authorities or any courts,
administrative agencies or commissions or other Governmental Authorities and
approval of or non-objection to such applications, filings and notices (taken
together with the items listed in clause (i), the “Regulatory Approvals”), (iii)
the filing with the SEC of the Proxy Statement-Prospectus and the Registration
Statement and declaration of effectiveness of the Registration Statement, (iv)
the filing of the Articles of Merger and the filing of documents with the OCC,
applicable Governmental Authorities, and the Secretary of State of the State of
Alabama to cause the Bank Merger to become effective and (v) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the issuance of the shares of
FBMS Common Stock pursuant to this Agreement and approval of listing of such
FBMS Common Stock on the NASDAQ. Subject to the receipt of the approvals
referred to in the preceding sentence and the Requisite SWBS Shareholder
Approval, the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by SWBS do not and will not
(1) constitute a breach or violation of, or a default under, the articles of
incorporation, bylaws or similar governing documents of SWBS or any of its
respective Subsidiaries, (2) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to SWBS or
any of its Subsidiaries, or any of their respective properties or assets, (3)
except as set forth in SWBS Disclosure Schedule 3.06(a), conflict with, result
in a breach or violation of any provision of, or the loss of any benefit under,
or a default (or an event which, with or without notice or lapse of time, or
both, would constitute a default) under, result in the creation of any Lien
under, result in a right of termination or the acceleration of any right or
obligation under any permit, license, credit agreement, indenture, loan, note,
bond, mortgage, reciprocal easement agreement, lease, instrument, concession,
contract, franchise, agreement or other instrument or obligation of SWBS or any
of its Subsidiaries or to which SWBS or any of its Subsidiaries, or their
respective properties or assets is subject or bound, or (4) require the consent
or approval of any third party or Governmental Authority under any such Law,
rule or regulation or any judgment, decree, order, permit, license, credit
agreement, indenture, loan, note, bond, mortgage, reciprocal easement agreement,
lease, instrument, concession, contract, franchise, agreement or other
instrument or obligation.

 



 11 

 

 

(b)       As of the date hereof, SWBS has no Knowledge of any reason (i) why the
Regulatory Approvals referred to in Section 6.01(b) will not be received in
customary time frames from the applicable Governmental Authorities having
jurisdiction over the transactions contemplated by this Agreement or (ii) why
any Burdensome Condition would be imposed.

 

Section 3.07     Financial Statements; Internal Controls.

 

(a)       SWBS has previously delivered or made available to FBMS copies of
SWBS’s (i) audited consolidated financial statements (including the related
notes and schedules thereto) for the years ended December 31, 2016, 2015 and
2014, accompanied by the unqualified audit reports of Mauldin and Jenkins, LLC,
independent registered accountants (collectively, the “Audited Financial
Statements”) and (ii) unaudited interim consolidated financial statements
(including the related notes and schedules thereto) for the six months ended
June 30, 2017 (the “Unaudited Financial Statements” and collectively with the
Audited Financial Statements, the “Financial Statements”). The Financial
Statements (including any related notes and schedules thereto) are accurate and
complete in all material respects and fairly present in all material respects
the financial condition and the results of operations, changes in shareholders’
equity, and cash flows of SWBS and its consolidated Subsidiaries as of the
respective dates of and for the periods referred to in such financial
statements, all in accordance with GAAP, consistently applied, subject, in the
case of the Unaudited Financial Statements, to normal, recurring year-end
adjustments (the effect of which has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to SWBS) and the absence of notes and schedules (that, if
presented, would not differ materially from those included in the Audited
Financial Statements). No financial statements of any entity or enterprise other
than the SWBS’s Subsidiaries are required by GAAP to be included in the
consolidated financial statements of SWBS. The audits of SWBS have been
conducted in accordance with GAAP. Since December 31, 2016, neither SWBS nor any
of its Subsidiaries has any liabilities or obligations of a nature that would be
required by GAAP to be set forth on its consolidated balance sheet or in the
notes thereto except for liabilities reflected or reserved against in the
Financial Statements and current liabilities incurred in the Ordinary Course of
Business since December 31, 2016. True, correct and complete copies of the
Financial Statements are set forth in SWBS Disclosure Schedule 3.07(a).

 



 12 

 

 

(b)       The records, systems, controls, data and information of SWBS and its
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of SWBS or its Subsidiaries or accountants (including all means of access
thereto and therefrom). SWBS and its Subsidiaries have devised and maintain a
system of internal accounting controls sufficient to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of financial statements in accordance with GAAP. SWBS has disclosed based on its
most recent evaluations, to its outside auditors and the audit committee of the
board of directors of SWBS (i) all significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect SWBS’s ability to
record, process, summarize and report financial data and (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in SWBS’s internal control over financial reporting.

 

(c)       Except as set forth in SWBS Disclosure Schedule 3.07, since January 1,
2014, neither SWBS nor any of its Subsidiaries nor, to SWBS’s Knowledge, any
director, officer, employee, auditor, accountant or representative of SWBS or
any of its Subsidiaries has received, or otherwise had or obtained Knowledge of,
any material complaint, allegation, assertion or claim regarding the accounting
or auditing practices, procedures, methodologies or methods of SWBS or any of
its Subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that SWBS or any of its
Subsidiaries has engaged in questionable accounting or auditing practices.

 

Section 3.08     Regulatory Reports. Since January 1, 2014, SWBS and its
Subsidiaries have duly filed with the FRB, the FDIC, and any other applicable
Governmental Authority, in correct form, the material reports and other
documents required to be filed under applicable Laws and regulations and have
paid all fees and assessments due and payable in connection therewith, and such
reports were complete and accurate and in compliance in all material respects
with the requirements of applicable Laws and regulations. Other than normal
examinations conducted by a Governmental Authority in the Ordinary Course of
Business, no Governmental Authority has notified SWBS or any of its Subsidiaries
that it has initiated any proceeding or, to the Knowledge of SWBS, threatened an
investigation into the business or operations of SWBS or any of its Subsidiaries
since January 1, 2014. There is no unresolved material violation, criticism, or
exception by any Governmental Authority with respect to any report or statement
relating to any examinations or inspections of SWBS or any of its Subsidiaries.
There have been no formal or informal inquiries by, or disagreements or disputes
with, any Governmental Authority with respect to the business, operations,
policies or procedures of SWBS or any of its Subsidiaries since January 1, 2014.

 



 13 

 

 

Section 3.09     Absence of Certain Changes or Events. Except as set forth in
SWBS Disclosure Schedule 3.09, or as otherwise contemplated by this Agreement,
since December 31, 2016, (a) SWBS and its Subsidiaries have carried on their
respective businesses in all material respects in the Ordinary Course of
Business, (b) there have been no events, changes or circumstances which have
had, or are reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect with respect to SWBS, and (c) neither SWBS nor any of
its Subsidiaries has taken any action or failed to take any action prior to the
date of this Agreement which action or failure, if taken after the date of this
Agreement, would constitute a material breach or violation of any of the
covenants and agreements set forth in Section 5.01(a), Section 5.01(b), Section
5.01(c), Section 5.01(e), Section 5.01(g), Section 5.01(h), Section 5.01(j),
Section 5.01(k), Section 5.01(u) or Section 5.01(w).

 

Section 3.10     Legal Proceedings.

 

(a)       Other than as set forth in SWBS Disclosure Schedule 3.10(a), there are
no material civil, criminal, administrative or regulatory actions, suits, demand
letters, demands for indemnification, claims, hearings, notices of violation,
arbitrations, investigations, orders to show cause, market conduct examinations,
notices of non-compliance or other proceedings of any nature pending or, to the
Knowledge of SWBS, threatened against SWBS or any of its Subsidiaries or to
which SWBS or any of its Subsidiaries is a party, including without limitation,
any such actions, suits, demand letters, demands for indemnification, claims,
hearings, notices of violation, arbitrations, investigations, orders to show
cause, market conduct examinations, notices of non-compliance or other
proceedings of any nature that would challenge the validity or propriety of the
transactions contemplated by this Agreement.

 

(b)       Other than as set forth on SWBS Disclosure Schedule 3.10(b), there is
no material injunction, order, judgment or decree imposed upon SWBS or any of
its Subsidiaries, or the assets of SWBS or any of its Subsidiaries, and neither
SWBS nor any of its Subsidiaries has been advised of the threat of any such
action, other than any such injunction, order, judgement or decree that is
generally applicable to all Persons in businesses similar to that of SWBS or any
of SWBS’s Subsidiaries.

 

Section 3.11     Compliance With Laws.

 

(a)       SWBS and each of its Subsidiaries is, and have been since January 1,
2014, in compliance in all material respects with all applicable federal, state,
local and foreign Laws, rules, judgments, orders or decrees applicable thereto
or to the employees conducting such businesses, including, without limitation,
Laws related to data protection or privacy, the USA PATRIOT Act, the Bank
Secrecy Act, the Equal Credit Opportunity Act, the Fair Housing Act, the Home
Mortgage Disclosure Act, the Community Reinvestment Act, the Fair Credit
Reporting Act, the Truth in Lending Act, the Dodd-Frank Act, Sections 23A and
23B of the Federal Reserve Act, the Sarbanes-Oxley Act or the regulations
implementing such statutes, all other applicable anti-money laundering Laws,
fair lending Laws and other Laws relating to discriminatory lending, financing,
leasing or business practices and all agency requirements relating to the
origination, sale and servicing of mortgage loans. Neither SWBS nor any of its
Subsidiaries has been advised of any material supervisory concerns regarding
their compliance with the Bank Secrecy Act or related state or federal
anti-money laundering laws, regulations and guidelines, including without
limitation those provisions of federal regulations requiring (i) the filing of
reports, such as Currency Transaction Reports and Suspicious Activity Reports,
(ii) the maintenance of records and (iii) the exercise of due diligence in
identifying customers.

 



 14 

 

 

(b)       SWBS and each of its Subsidiaries have all material permits, licenses,
authorizations, orders and approvals of, and each has made all filings,
applications and registrations with, all Governmental Authorities that are
required in order to permit it to own or lease its properties and to conduct its
business as presently conducted. All such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to SWBS’s
Knowledge, no suspension or cancellation of any of them is threatened.

 

(c)       Neither SWBS nor any of its Subsidiaries has received, since January
1, 2014, written or, to SWBS’s Knowledge, oral notification from any
Governmental Authority (i) asserting that it is not in compliance with any of
the Laws which such Governmental Authority enforces or (ii) threatening to
revoke any license, franchise, permit or governmental authorization.

 

Section 3.12     SWBS Material Contracts; Defaults.

 

(a)       Except as set forth in SWBS Disclosure Schedule 3.12(a), other than
the SWBS Benefit Plans, neither SWBS nor any of its Subsidiaries is a party to,
bound by or subject to any agreement, contract, arrangement, commitment or
understanding (whether written or oral) (i) which would entitle any present or
former director, officer, employee, consultant or agent of SWBS or any of its
Subsidiaries to indemnification from SWBS or any of its Subsidiaries; (ii) which
grants any right of first refusal, right of first offer or similar right with
respect to any assets or properties of SWBS or its respective Subsidiaries;
(iii) related to the borrowing by SWBS or any of its Subsidiaries of money other
than those entered into in the Ordinary Course of Business and any guaranty of
any obligation for the borrowing of money, excluding endorsements made for
collection, repurchase or resell agreements, letters of credit and guaranties
made in the Ordinary Course of Business; (iv) which provides for payments to be
made by SWBS or any of its Subsidiaries upon a change in control thereof;
(v) relating to the lease of personal property having a value in excess of
$50,000 individually or $100,000 in the aggregate; (vi) relating to any joint
venture, partnership, limited liability company agreement or other similar
agreement or arrangement; (vii) which relates to capital expenditures and
involves future payments in excess of $100,000 individually or $250,000 in the
aggregate; (viii) which relates to the disposition or acquisition of assets or
any interest in any business enterprise outside the Ordinary Course of Business;
(ix) which is not terminable on sixty (60) days or less notice and involving the
payment of more than $100,000 per annum; (x) which contains a non-compete or
client or customer non-solicit requirement or any other provision that
materially restricts the conduct of any line of business by SWBS or any of its
Affiliates or upon consummation of the Merger will materially restrict the
ability of the Surviving Entity or any of its Affiliates to engage in any line
of business or which grants any right of first refusal, right of first offer or
similar right or that limits or purports to limit the ability of SWBS or any of
its Subsidiaries (or, following consummation of the transactions contemplated
hereby, FBMS or any of its Subsidiaries) to own, operate, sell, transfer, pledge
or otherwise dispose of any assets or business; or (xi) pursuant to which SWBS
or any of its Subsidiaries may become obligated to invest in or contribute
capital to any entity. Each contract, arrangement, commitment or understanding
of the type described in this Section 3.12(a), is set forth in SWBS Disclosure
Schedule 3.12(a), and is referred to herein as a “SWBS Material Contract.” SWBS
has previously made available to FBMS true, complete and correct copies of each
such SWBS Material Contract, including any and all amendments and modifications
thereto.

 



 15 

 

 

(b)       Each SWBS Material Contract is valid and binding on SWBS and any of
its Subsidiaries to the extent such Subsidiary is a party thereto, as
applicable, and, to the Knowledge of SWBS, each other party thereto, and is in
full force and effect and enforceable in accordance with its terms, except to
the extent that validity and enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally or by general principles of equity or
by principles of public policy and except where the failure to be valid,
binding, enforceable and in full force and effect, individually or in the
aggregate, has not had, a Material Adverse Effect with respect to SWBS; and
neither SWBS nor any of its Subsidiaries is in default under any SWBS Material
Contract or other material agreement, commitment, arrangement, Lease, Insurance
Policy or other instrument to which it is a party, by which its assets,
business, or operations may be bound or affected, or under which it or its
assets, business, or operations receives benefits, and there has not occurred
any event that, with the lapse of time or the giving of notice or both, would
constitute such a default. No power of attorney or similar authorization given
directly or indirectly by SWBS or any of its Subsidiaries is currently
outstanding.

 

(c)       SWBS Disclosure Schedule 3.12(c) sets forth a true and complete list
of all SWBS Material Contracts pursuant to which consents, waivers or notices
are or may be required to be given thereunder, in each case, prior to the
performance by SWBS of this Agreement and the consummation of the Merger, the
Bank Merger and the other transactions contemplated hereby and thereby.

 

Section 3.13     Agreements with Regulatory Agencies. Except as set forth in
SWBS Disclosure Schedule 3.13, neither SWBS nor any of its Subsidiaries is
subject to any cease-and-desist or other order issued by, or is a party to any
written agreement, consent agreement or memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is a recipient of
any extraordinary supervisory letter from, or is subject to any order or
directive by, or has adopted any board resolutions at the request of any
Governmental Authority (each, whether or not set forth in SWBS Disclosure
Schedule 3.13, a “SWBS Regulatory Agreement”) that restricts, or by its terms
will in the future restrict, the conduct of SWBS’s or any of its Subsidiaries’
business or that in any manner relates to their capital adequacy, credit or risk
management policies, dividend policies, management, business or operations, nor
has SWBS or any of its Subsidiaries been advised by any Governmental Authority
that it is considering issuing or requesting (or is considering the
appropriateness of issuing or requesting) any SWBS Regulatory Agreement. To
SWBS’s Knowledge, there are no investigations relating to any regulatory matters
pending before any Governmental Authority with respect to SWBS or any of its
Subsidiaries, other than normal examinations conducted by a Governmental
Authority in the Ordinary Course of Business.

 

Section 3.14     Brokers; Fairness Opinion. Neither SWBS nor any of its
officers, directors or any of its Subsidiaries has employed any broker or finder
or incurred, nor will it incur, any liability for any broker’s fees, commissions
or finder’s fees in connection with any of the transactions contemplated by this
Agreement, except that SWBS has engaged, and will pay a fee or commission to
Hovde Group, LLC (“SWBS Financial Advisor”), in accordance with the terms of a
letter agreement between SWBS Financial Advisor and SWBS. SWBS has received the
opinion of the SWBS Financial Advisor (and, when it is delivered in writing, a
copy of such opinion will be promptly provided to FBMS) to the effect that, as
of the date of this Agreement and based upon and subject to the qualifications
and assumptions set forth therein, the Merger Consideration is fair, from a
financial point of view, to the holders of shares of SWBS Common Stock, and, as
of the date of this Agreement, such opinion has not been withdrawn, revoked or
modified.

 



 16 

 

 

Section 3.15     Employee Benefit Plans.

 

(a)       SWBS Disclosure Schedule 3.15(a) sets forth a true and complete list
of each SWBS Benefit Plan. For purposes of this Agreement, “SWBS Benefit Plan”
means all benefit and compensation plans, contracts, policies or arrangements
(i) covering current or former employees of SWBS, any of its Subsidiaries or any
of SWBS’s related organizations described in Code Sections 414(b), (c) or (m),
or any entity which is considered one employer with SWBS, any of its
Subsidiaries or Controlled Group Members under Section 4001 of ERISA or Section
414 of the Code (“ERISA Affiliates”) (such current employees collectively, the
“SWBS Employees”), (ii) covering current or former directors of SWBS, any of its
Subsidiaries, or ERISA Affiliates, or (iii) with respect to which SWBS or any of
its Subsidiaries has or may have any liability or contingent liability
(including liability arising from ERISA Affiliates) including, but not limited
to, “employee benefit plans” within the meaning of Section 3(3) of ERISA,
health/welfare, change-of-control, fringe benefit, deferred compensation,
defined benefit plan, defined contribution plan, stock option, stock purchase,
stock appreciation rights, stock based, incentive, bonus plans, retirement plans
and other policies, plans or arrangements whether or not subject to ERISA.

 

(b)       With respect to each SWBS Benefit Plan, SWBS has provided or made
available to FBMS true and complete copies of such SWBS Benefit Plan, any trust
instruments and insurance contracts forming a part of any SWBS Benefit Plans and
all amendments thereto, summary plan descriptions and summary of material
modifications, IRS Form 5500 (for the three (3) most recently completed plan
years), the most recent IRS determination, opinion, notification and advisory
letters, with respect thereto and any correspondence from any regulatory agency.
In addition, with respect to the SWBS Benefit Plans for the three most recently
completed plan years, any plan financial statements and accompanying accounting
reports, service contracts, fidelity bonds and employee and participant annual
QDIA notice, safe harbor notice, or fee disclosures notices under ERISA
404(a)(5) have been made available to FBMS.

 

(c)       All SWBS Benefit Plans are in compliance in all material respects in
form and operation with all applicable Laws, including ERISA and the Code. Each
SWBS Benefit Plan which is intended to be qualified under Section 401(a) of the
Code (“SWBS 401(a) Plan”), has received a favorable opinion, determination or
advisory letter from the IRS, and SWBS is not aware of any circumstance that
could reasonably be expected to result in revocation of any such favorable
determination, opinion, or advisory letter or the loss of the qualification of
such SWBS 401(a) Plan under Section 401(a) of the Code, and nothing has occurred
that would reasonably be expected to result in the SWBS 401(a) Plan ceasing to
be qualified under Section 401(a) of the Code. All SWBS Benefit Plans have been
administered in all material respects in accordance with their terms. There is
no pending or, to SWBS’s Knowledge, threatened litigation or regulatory action
relating to the SWBS Benefit Plans. Neither SWBS nor any of its Subsidiaries has
engaged in a transaction with respect to any SWBS Benefit Plan, including a SWBS
401(a) Plan that could subject SWBS or any of its Subsidiaries to a tax or
penalty under any Law including, but not limited to, Section 4975 of the Code or
Section 502(i) of ERISA. No SWBS 401(a) Plan has been submitted under or been
the subject of an IRS voluntary compliance program submission that is still
outstanding or that has not been fully corrected in accordance with a compliance
statement issued by the IRS with respect to any applicable failures. There are
no audits, inquiries or proceedings pending or, to SWBS’s Knowledge threatened
by the IRS or the Department of Labor with respect to any SWBS Benefit Plan. To
SWBS's Knowledge, there are no current, pending, or threatened investigations by
the IRS or the Department of Labor with respect to any SWBS Benefit Plan.

 



 17 

 

 

(d)       No liability under Subtitle C or D of Title IV of ERISA has been or is
expected to be incurred by SWBS, any of its Subsidiaries or any ERISA Affiliates
with respect to any ongoing, frozen or terminated “single employer plan,” within
the meaning of Section 4001(a)(15) of ERISA, currently or formerly maintained by
SWBS, any of its Subsidiaries or any ERISA Affiliates. Neither SWBS nor any
ERISA Affiliate has ever maintained a plan subject to Title IV of ERISA or
Section 412 of the Code. None of SWBS or any ERISA Affiliate has contributed to
(or been obligated to contribute to) a “multiemployer plan” within the meaning
of Section 3(37) of ERISA or a “multiple employer plan” within the meaning of
ERISA Sections 4063 or 4064 or Code Section 413(c) at any time. Neither SWBS,
nor any of its Subsidiaries or ERISA Affiliates have incurred, and there are no
circumstances under which they could reasonably be expected to incur, liability
under Title IV of ERISA (regardless of whether based on contributions of an
ERISA Affiliate). No notice of a “reportable event,” within the meaning of
Section 4043 of ERISA has been required to be filed for any SWBS Benefit Plan or
by any ERISA Affiliate or will be required to be filed, in either case, in
connection with the transactions contemplated by this Agreement.

 

(e)       All contributions required to be made with respect to all SWBS Benefit
Plans have been timely made. No SWBS Benefit Plan or single employer plan of an
ERISA Affiliate has an “accumulated funding deficiency” (whether or not waived)
within the meaning of Section 412 of the Code or Section 3012 of ERISA and no
ERISA Affiliate has an outstanding funding waiver.

 

(f)       Except as set forth in SWBS Disclosure Schedule 3.15(f), no SWBS
Benefit Plan provides life insurance, medical or other employee welfare benefits
to any SWBS Employee, or any of their affiliates, upon his or her retirement or
termination of employment for any reason, except as may be required by Law.

 

(g)       All SWBS Benefit Plans that are group health plans have been operated
in all material respects in compliance with the group health plan continuation
requirements of Section 4980B of the Code and all other applicable sections of
ERISA and the Code. SWBS may amend or terminate any such SWBS Benefit Plan at
any time without incurring any liability thereunder for future benefits coverage
at any time after such termination.

 

(h)       Except as set forth in SWBS Disclosure Schedule 3.15(h) and except as
otherwise provided for in this Agreement, neither the execution of this
Agreement, shareholder approval of this Agreement or consummation of any of the
transactions contemplated by this Agreement (individually or in conjunction with
any other event) will (i) entitle any SWBS Employee to severance pay or any
increase in severance pay upon any termination of employment, (ii) accelerate
the time of payment or vesting (except as required by Law) or trigger any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or trigger any other material
obligation pursuant to, any of the SWBS Benefit Plans, (iii) result in any
breach or violation of, or a default under, any of the SWBS Benefit Plans, (iv)
result in any payment that would be an excess “parachute payment” to a
“disqualified individual” as those terms are defined in Section 280G of the
Code, or (v) limit or restrict the right of SWBS or, after the consummation of
the transactions contemplated hereby, FBMS or any of its Subsidiaries, to merge,
amend or terminate any of the SWBS Benefit Plans.

 



 18 

 

 

(i)       Each SWBS Benefit Plan that is a non-qualified deferred compensation
plan or arrangement within the meaning of Section 409A of the Code, and any
underlying award, is in compliance in all material respects with Section 409A of
the Code. Except as disclosed in SWBS Disclosure Schedule 3.15(i), no payment or
award that has been made to any participant under a SWBS Benefit Plan is subject
to the interest and penalties specified in Section 409A(a)(1)(B) of the Code.
Neither SWBS nor any of its Subsidiaries (i) has agreed to reimburse or
indemnify any participant in a SWBS Benefit Plan for any of the interest and the
penalties specified in Section 409A(a)(1)(B) of the Code that may be currently
due or triggered in the future, or (ii) has been required to report to any
Government Authority any correction or taxes due as a result of a failure to
comply with Section 409A of the Code.

 

(j)       No SWBS Benefit Plan provides for the gross-up or reimbursement of any
Taxes imposed by Section 4999 of the Code or otherwise.

 

(k)       SWBS Disclosure Schedule 3.15(k) contains a schedule showing the
monetary amounts payable as of the date specified in such schedule, whether
individually or in the aggregate (including good faith estimates of all amounts
not subject to precise quantification as of the date of this Agreement) under
any employment, change-in-control, severance or similar contract, plan or
arrangement with or which covers any present or former director, officer,
employee or consultant of SWBS or any of its Subsidiaries who may be entitled to
any such amount and identifying the types and estimated amounts of the in-kind
benefits due under any SWBS Benefit Plans (other than a plan qualified under
Section 401(a) of the Code) for each such Person, specifying the assumptions in
such schedule and providing estimates of other required contributions to any
trusts for any related fees or expenses.

 

(l)       SWBS and its Subsidiaries have correctly classified all individuals
who directly or indirectly perform services for SWBS or any of its Subsidiaries
for purposes of each SWBS Benefit Plan, ERISA and the Code.

 

Section 3.16     Labor Matters. Neither SWBS nor any of its Subsidiaries is a
party to or bound by any collective bargaining agreement, contract or other
agreement or understanding with a labor union or labor organization, nor is
there any proceeding pending or, to SWBS’s Knowledge threatened, asserting that
SWBS or any of its Subsidiaries has committed an unfair labor practice (within
the meaning of the National Labor Relations Act) or seeking to compel SWBS or
any of its Subsidiaries to bargain with any labor organization as to wages or
conditions of employment, nor is there any strike or other labor dispute against
SWBS pending or, to SWBS’s Knowledge, threatened, nor to SWBS’s Knowledge is
there any activity involving SWBS Employees seeking to certify a collective
bargaining unit or engaging in other organizational activity. SWBS and its
Subsidiaries have correctly classified all individuals who directly or
indirectly perform services for SWBS or any of its Subsidiaries for purposes of
federal and state unemployment compensation Laws, workers’ compensation Laws and
the rules and regulations of the U.S. Department of Labor. To SWBS’s Knowledge,
no officer of SWBS or any of its Subsidiaries is in material violation of any
employment contract, confidentiality, non-competition agreement or any other
restrictive covenant.

 



 19 

 

 

Section 3.17     Environmental Matters. (a) To its Knowledge, SWBS and its
Subsidiaries have been and are in material compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
permits required under Environmental Laws for the operation of their respective
businesses, (b) there is no action or investigation by or before any
Governmental Authority relating to or arising under any Environmental Laws that
is pending or, to the Knowledge of SWBS threatened against SWBS or any of its
Subsidiaries or any real property or facility presently owned, operated or
leased by SWBS or any of its Subsidiaries or any predecessor (including in a
fiduciary or agency capacity), (c) neither SWBS nor any of its Subsidiaries has
received any notice of or is subject to any liability, order, settlement,
judgment, injunction or decree involving uncompleted, outstanding or unresolved
requirements relating to or arising under Environmental Laws, (d) to its
Knowledge, there have been no releases of Hazardous Substances at, on, under, or
affecting any of the real properties or facilities presently owned, operated or
leased by SWBS or any of its Subsidiaries or any predecessor (including in a
fiduciary or agency capacity) in amount or condition that has resulted in or
would reasonably be expected to result in liability to SWBS or any of its
Subsidiaries relating to or arising under any Environmental Laws, and (e) to its
Knowledge, there are no underground storage tanks on, in or under any property
currently owned, operated or leased by SWBS or any of its Subsidiaries.

 

Section 3.18     Tax Matters.

 

(a)       Each of SWBS and its Subsidiaries has filed all material Tax Returns
that it was required to file under applicable Laws, other than Tax Returns that
are not yet due or for which a request for extension was timely filed consistent
with requirements of applicable Law. All such Tax Returns were correct and
complete in all material respects and have been prepared in substantial
compliance with all applicable Laws. All material Taxes due and owing by SWBS or
any of its Subsidiaries (whether or not shown on any Tax Return) have been paid.
Except as set forth in SWBS Disclosure Schedule 3.18(a), neither SWBS nor any of
its Subsidiaries is currently the beneficiary of any extension of time within
which to file any material Tax Return. Neither SWBS nor any of its Subsidiaries
has ever received written notice of any claim by any Governmental Authority in a
jurisdiction where SWBS or such Subsidiary does not file Tax Returns that it is
or may be subject to Taxes by that jurisdiction. There are no material Liens for
Taxes (other than Taxes not yet due and payable or that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP) upon any of the assets of SWBS or any of
its Subsidiaries.

 

(b)       SWBS and each of its Subsidiaries have properly withheld and paid over
to the appropriate Governmental Authority all material Taxes required to have
been withheld and paid over in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other Person, and
have complied in all material respects with all applicable reporting
requirements related to Taxes.

 



 20 

 

 

(c)       No foreign, federal, state, or local Tax audits or administrative or
judicial Tax proceedings are currently being conducted or pending or threatened
in writing, in each case, with respect to a material amount of Taxes of SWBS or
any of its Subsidiaries. Neither SWBS nor any of its Subsidiaries has received
from any foreign, federal, state, or local taxing authority (including
jurisdictions where SWBS or any of its Subsidiaries have not filed Tax Returns)
any (i) notice indicating an intent to open an audit or other review with
respect to Taxes or (ii) notice of deficiency or proposed adjustment for any
amount of material Tax proposed, asserted, or assessed by any taxing authority
against SWBS or any of its Subsidiaries which, in either case (i) or (ii), have
not been fully paid or settled.

 

(d)       SWBS has delivered or made available to FBMS true and complete copies
of the material foreign, federal, state or local Tax Returns filed with respect
to SWBS or any of its Subsidiaries, and of all material examination reports and
statements of deficiencies assessed against or agreed to by SWBS, in each case
with respect to income Taxes, for taxable periods ended on or after December 31,
2014.

 

(e)       With respect to tax years open for audit as of the date hereof,
neither SWBS nor any of its Subsidiaries has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

 

(f)       Neither SWBS nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable period specified in Code Section 897(c)(1)(A)(ii). Neither SWBS
nor any of its Subsidiaries is a party to or is otherwise bound by any material
Tax allocation or sharing agreement (other than such an agreement (i)
exclusively between or among SWBS and its Subsidiaries, (ii) with customers,
vendors, lessors or similar third parties entered into in the Ordinary Course of
Business and not primarily related to Taxes or (iii) that will terminate as of
the Closing Date without any further material payments being required to be
made). SWBS (i) has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was SWBS), and (ii) has no liability for the Taxes of any Person (other
than SWBS and its Subsidiaries) under Regulations Section 1.1502-6 (or any
similar provision of foreign, state or local Law), as a transferee or successor,
by contract, or otherwise.

 

(g)       The most recent Financial Statements as of the date hereof reflect an
adequate reserve, in accordance with GAAP, for all Taxes payable by SWBS and its
Subsidiaries for all taxable periods through the date of such Financial
Statements. Since December 31, 2016, neither SWBS nor any of its Subsidiaries
has incurred any liability for Taxes arising from extraordinary gains or losses,
as that term is used in GAAP, outside the Ordinary Course of Business.

 

(h)       Neither SWBS nor any of its Subsidiaries will be required to include
any material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Effective Time as a result of any: (i) change in method of accounting pursuant
to Section 481 of the Code or any comparable provision under foreign, state or
local Law for a taxable period ending on or prior to the Closing Date; (ii)
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of foreign, state or local Law) executed on or prior to the
Closing Date; (iii) intercompany transactions or any excess loss account
described in Regulations under Code Section 1502 (or any corresponding or
similar provision of foreign, state or local Law); (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; or (v) prepaid
amount received on or prior to the Closing Date.

 



 21 

 

 

(i)       Since January 1, 2014, neither SWBS nor any of its Subsidiaries has
distributed stock of another Person nor had its stock distributed by another
Person in a transaction that was intended to be nontaxable and governed in whole
or in part by Section 355 or Section 361 of the Code.

 

(j)       Neither SWBS nor any of its Subsidiaries has been a party to any
“listed transaction,” as defined in Section 6707A(c)(2) of the Code and Section
1.6011-4(b)(2) of the Regulations in any tax year for which the statute of
limitations has not expired.

 

(k)       Neither SWBS nor any of its Subsidiaries (i) is a “controlled foreign
corporation” as defined in Section 957 of the Code, (ii) is a “passive foreign
investment company” within the meaning of Section 1297 of the Code, or (iii) has
a permanent establishment (within the meaning of an applicable Tax treaty) or
otherwise has an office or fixed place of business in a country other than the
country in which it is organized.

 

(l)       Since January 1, 2001, SWBS has been a validly electing “S
corporation” (Subchapter S corporation) under Sections 1361 and 1362 of the Code
for federal income Tax purposes, and an “S corporation” in all states that
permit comparable flow-through income Tax treatment for state purposes (whether
or not the state requires a separate state election). No actions or omissions
have been committed by SWBS, holders of SWBS Common Stock or otherwise to cause
SWBS to cease to so qualify as an “S corporation.” At no time has SWBS had,
within the meaning of Code Section 1361(b) and the Treasury Regulations
thereunder: (i) more than 100 shareholders (taking into account the special
rules regarding family members in Code Section 1361(c)(1)); (ii) any shareholder
who is a person (other than an estate, a trust described in Code Section
1361(c)(2), or an organization described in Code Section 1361(c)(6)) who is not
an individual; (iii) any shareholder that is a nonresident alien; or (iv) more
than one class of stock. Neither SWBS nor any of its Subsidiaries is a financial
institution which uses the reserve method of accounting for bad debts described
in Code 585. Any “trust preferred securities” issued by SWBS or any of its
Subsidiaries are properly treated as debt, rather than equity, for federal
income Tax purposes. Neither SWBS nor any of its Subsidiaries has, in the past
ten years, acquired assets from a C corporation in a transaction in which the
Tax basis of SWBS or any of its Subsidiaries for the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets in the hands of the transferor.

 

(m)       Since January 1, 2001, each Subsidiary of SWBS that otherwise would be
taxed as a domestic corporation as that term is defined in Section 7701(a)(3)
and the Treasury Regulations thereunder, is and always has been, within the
meaning of Section 1361(b)(3) and the Treasury Regulations thereunder, a
domestic corporation, a 100% subsidiary of SWBS, a properly electing ‘‘qualified
subchapter S subsidiary’’ within the meaning of Section 1361(b)(3)(B) of the
Code.

 

(n)       Neither SWBS nor any of its Subsidiaries has taken or agreed to take
any action, or is aware of any fact or circumstance, that would be reasonably
likely to prevent the Merger or the Bank Merger from qualifying for U.S. federal
income tax purposes as a “reorganization” within the meaning of Section 368(a)
of the Code.

 



 22 

 

 

Section 3.19     Investment Securities. SWBS Disclosure Schedule 3.19(a) sets
forth as of December 31, 2016, the SWBS Investment Securities, as well as any
purchases or sales of SWBS Investment Securities between December 31, 2016 to
and including July 31, 2017, reflecting with respect to all such securities,
whenever purchased or sold, descriptions thereof, CUSIP numbers, designations as
securities “available for sale” or securities “held to maturity” (as those terms
are used in ASC 320), book values, fair values and coupon rates, and any gain or
loss with respect to any SWBS Investment Securities sold during such time period
between December 31, 2016 and July 31, 2017. Except as set forth on SWBS
Disclosure Schedule 3.19(b), beither SWBS nor any of its Subsidiaries owns any
of the outstanding equity of any savings bank, savings and loan association,
savings and loan holding company, credit union, bank or bank holding company,
insurance company, mortgage or loan broker or any other financial institution
other than First Community Bank.

 

Section 3.20     Derivative Transactions.

 

(a)       All Derivative Transactions entered into by SWBS or any of its
Subsidiaries or for the account of any of its customers were entered into in
accordance in all material respects with applicable Laws and regulatory policies
of any Governmental Authority, and in accordance in all material respects with
the investment, securities, commodities, risk management and other policies,
practices and procedures employed by SWBS or any of its Subsidiaries, and were
entered into with counterparties believed at the time to be financially
responsible and able to understand (either alone or in consultation with its
advisers) and to bear the risks of such Derivative Transactions. SWBS and each
of its Subsidiaries have duly performed, in all material respects, all of their
obligations under the Derivative Transactions to the extent that such
obligations to perform have accrued, and, there are no material breaches,
violations or defaults or allegations or assertions of such by any party
thereunder.

 

(b)       Each Derivative Transaction is listed in SWBS Disclosure Schedule
3.20(b), and the financial position of SWBS or its Subsidiaries under or with
respect to each has been reflected in the books and records of SWBS or its
Subsidiaries in accordance with GAAP, and no material open exposure of SWBS or
its Subsidiaries with respect to any such instrument (or with respect to
multiple instruments with respect to any single counterparty) exists, except as
set forth in SWBS Disclosure Schedule 3.20(b).

 

(c)       No Derivative Transaction, were it to be a Loan held by SWBS or any of
its Subsidiaries, would be classified as “Special Mention,” “Substandard,”
“Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit Risk Assets,” “Concerned
Loans,” “Watch List,” as such terms are defined by the FDIC’s uniform loan
classification standards, or words of similar import.

 

Section 3.21     Regulatory Capitalization. SWBS and its Subsidiaries are
“well-capitalized,” as such term is defined in the applicable state and federal
rules and regulations.

 



 23 

 

 

Section 3.22     Loans; Nonperforming and Classified Assets.

 

(a)       SWBS Disclosure Schedule 3.22(a) identifies any written loan, loan
agreement, note or borrowing arrangement and other extensions of credit
(including, without limitation, leases, credit enhancements, commitments,
guarantees and interest-bearing assets) to which SWBS or any of its respective
Subsidiaries is a party (collectively, “Loans”), under the terms of which the
obligor was over sixty (60) days delinquent in payment of principal or interest
as of August 31, 2017.

 

(b)       SWBS Disclosure Schedule 3.22(b) identifies each Loan that was
classified as “Special Mention,” “Substandard,” “Doubtful,” “Loss,”
“Classified,” “Criticized,” “Credit Risk Assets,” “Concerned Loans,” “Watch
List” or words of similar import by SWBS or any bank examiner, together with the
principal amount of and accrued and unpaid interest on each such Loan and the
identity of the borrower thereunder as of August 31, 2017.

 

(c)       SWBS Disclosure Schedule 3.22(c) identifies each asset of SWBS or any
of its Subsidiaries that as of December 31, 2016 was classified as other real
estate owned (“OREO”) and the book value thereof as of August 31, 2017 as well
as any assets classified as OREO between December 31, 2016 and August 31, 2017
and any sales of OREO between December 31, 2016 and August 31, 2017, reflecting
any gain or loss with respect to any OREO sold.

 

(d)       Each Loan held in SWBS’s or any of its Subsidiaries’ loan portfolio
(each a “SWBS Loan”) (i) is evidenced by notes, agreements or other evidences of
indebtedness that are true, genuine and what they purport to be, (ii) to the
extent secured, is and has been secured by valid Liens which have been perfected
and (iii)  is a legal, valid and binding obligation of the SWBS and the obligor
named therein, and, assuming due authorization, execution and delivery thereof
by such obligor or obligors, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent conveyance and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(e)       All currently outstanding SWBS Loans were solicited, originated and,
currently exist in material compliance with all applicable requirements of Law
and the notes or other credit or security documents with respect to each such
outstanding SWBS Loan are materially complete and correct. There are no oral
modifications or amendments or additional agreements related to the SWBS Loans
that are not reflected in the written records of SWBS or its Subsidiary, as
applicable. All such SWBS Loans are owned by SWBS or its Subsidiary free and
clear of any Liens. No claims of defense as to the enforcement of any SWBS Loan
have been asserted in writing against SWBS or any of its Subsidiaries for which
there is a reasonable possibility of a material adverse determination, and SWBS
has no Knowledge of any acts or omissions which would give rise to any claim or
right of rescission, set-off, counterclaim or defense for which there is a
reasonable possibility of a material adverse determination to its Subsidiaries.
Except as set forth in SWBS Disclosure Schedule 3.22(e), no SWBS Loans are
presently serviced by third parties, and there is no obligation which could
result in any SWBS Loan becoming subject to any third party servicing.

 

(f)       Neither SWBS nor any of its Subsidiaries is a party to any agreement
or arrangement with (or otherwise obligated to) any Person which obligates SWBS
or any of its Subsidiaries to repurchase from any such Person any Loan or other
asset of SWBS or any of its Subsidiaries, unless there is a material breach of a
representation or covenant by SWBS or any of its Subsidiaries, and none of the
agreements pursuant to which SWBS or any of its Subsidiaries has sold Loans or
pools of Loans or participations in Loans or pools of Loans contains any
obligation to repurchase such Loans or interests therein solely on account of a
payment default by the obligor on any such Loan.

 



 24 

 

 

(g)       Neither SWBS nor any of its Subsidiaries is now nor has it ever been
since January 1, 2014, subject to any fine, suspension, settlement or other
contract or other administrative agreement or sanction by, or any reduction in
any loan purchase commitment from, any Governmental Authority relating to the
origination, sale or servicing of mortgage or consumer Loans.

 

Section 3.23     Allowance for Loan and Lease Losses. SWBS’s allowance for loan
and lease losses as reflected in each of (a) the latest balance sheet included
in the Audited Financial Statements and (b) in the balance sheet as of August
31, 2017 included in the Unaudited Financial Statements, were, in the opinion of
management, as of each of the dates thereof, in compliance with SWBS’s existing
methodology for determining the adequacy of its allowance for loan and lease
losses as well as the standards established by applicable Governmental
Authority, the Financial Accounting Standards Board and GAAP.

 

Section 3.24     Trust Business; Administration of Fiduciary Accounts. Except as
set forth on SWBS Disclosure Schedule 3.24, neither SWBS nor any of its
Subsidiaries has offered or engaged in providing any individual or corporate
trust services or administers any accounts for which it acts as a fiduciary,
including, but not limited to, any accounts in which it serves as a trustee,
agent, custodian, personal representative, guardian, conservator or investment
advisor.

 

Section 3.25     Investment Management and Related Activities. None of SWBS, any
SWBS Subsidiary or any of their respective directors, officers or employees is
required to be registered, licensed or authorized under the Laws of any
Governmental Authority as an investment adviser, a broker or dealer, an
insurance agency, a commodity trading adviser, a commodity pool operator, a
futures commission merchant, an introducing broker, a registered representative
or associated person, investment adviser, representative or solicitor, a
counseling officer, an insurance agent, a sales person or in any similar
capacity with a Governmental Authority.

 

Section 3.26     Repurchase Agreements. With respect to all agreements pursuant
to which SWBS or any of its Subsidiaries has purchased securities subject to an
agreement to resell, if any, SWBS or any of its Subsidiaries, as the case may
be, has a valid, perfected first lien or security interest in the government
securities or other collateral securing the repurchase agreement, and the value
of such collateral equals or exceeds the amount of the debt secured thereby.

 

Section 3.27     Deposit Insurance. The deposits of First Community Bank are
insured by the FDIC in accordance with the Federal Deposit Insurance Act
(“FDIA”) to the fullest extent permitted by Law, and First Community Bank has
paid all premiums and assessments and filed all reports required by the FDIA. No
proceedings for the revocation or termination of such deposit insurance are
pending or, to SWBS’s Knowledge, threatened.

 



 25 

 





 

Section 3.28     Community Reinvestment Act, Anti-money Laundering and Customer
Information Security. Neither SWBS nor any of its Subsidiaries is a party to any
agreement with any individual or group regarding Community Reinvestment Act
matters and neither SWBS nor any of its Subsidiaries is aware of or has
Knowledge, that any facts or circumstances exist, which would cause SWBS or any
of its Subsidiaries: (i) to be deemed not to be in satisfactory compliance with
the Community Reinvestment Act, and the regulations promulgated thereunder, or
to be assigned a rating for Community Reinvestment Act purposes by federal or
state bank regulators of lower than “satisfactory”; or (ii) to be deemed to be
operating in violation of the Bank Secrecy Act and its implementing regulations
(31 C.F.R. Part 103), the USA PATRIOT Act, any order issued with respect to
anti-money laundering by the U.S. Department of the Treasury’s Office of Foreign
Assets Control, or any other applicable anti-money laundering statute, rule or
regulation; or (iii) to be deemed not to be in satisfactory compliance with the
applicable privacy of customer information requirements contained in any federal
and state privacy Laws and regulations, including, without limitation, in Title
V of the Gramm-Leach-Bliley Act of 1999 and regulations promulgated thereunder.
Furthermore, the boards of directors of SWBS and its Subsidiaries has
implemented an anti-money laundering program that contains adequate and
appropriate customer identification verification procedures that has not been
deemed ineffective by any Governmental Authority and that meets the requirements
of Sections 352 and 326 of the USA PATRIOT Act.

 

Section 3.29     Transactions with Affiliates. Except as set forth in SWBS
Disclosure Schedule 3.29, there are no outstanding amounts payable to or
receivable from, or advances by SWBS or any of its Subsidiaries to, and neither
SWBS nor any of its Subsidiaries is otherwise a creditor or debtor to (a) any
director, executive officer, five percent (5%) or greater shareholder of SWBS or
any of its Subsidiaries or to any of their respective Affiliates or Associates,
other than part of the normal and customary terms of such persons’ employment or
service as a director with SWBS or any of its Subsidiaries and other than
deposits held by First Community Bank in the Ordinary Course of Business, or (b)
any other Affiliate of SWBS or any of its Subsidiaries. Except as set forth in
SWBS Disclosure Schedule 3.29, neither SWBS nor any of its Subsidiaries is a
party to any transaction or agreement with any of its respective directors,
executive officers or other Affiliates. All agreements between First Community
Bank and any of its Affiliates (or any company treated as an affiliate for
purposes of such Law) comply, to the extent applicable, with Sections 23A and
23B of the Federal Reserve Act and Regulation W of the FRB.

 

Section 3.30     Tangible Properties and Assets.

 

(a)       SWBS Disclosure Schedule 3.30(a) sets forth a true, correct and
complete list of all real property owned by SWBS and each of its Subsidiaries.
Except as set forth in SWBS Disclosure Schedule 3.30(a), SWBS or its
Subsidiaries has good, valid and marketable title to, valid leasehold interests
in or otherwise legally enforceable rights to use all of the real property,
personal property and other assets (tangible or intangible), used, occupied and
operated or held for use by it in connection with its business as presently
conducted in each case, free and clear of any Lien, except for (i) statutory
Liens for amounts not yet delinquent, and (ii) easements, rights of way, and
other similar Liens that do not materially affect the value or use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair business operations at such properties. Except as set forth on SWBS
Disclosure Schedule 3.30(a), there is no pending or, to SWBS’s Knowledge,
threatened legal, administrative, arbitral or other proceeding, claim, action or
governmental or regulatory investigation of any nature with respect to the real
property that SWBS or any of its Subsidiaries owns, uses or occupies or has the
right to use or occupy, now or in the future, including without limitation a
pending or threatened taking of any of such real property by eminent domain.
True and complete copies of all deeds or other documentation evidencing
ownership of the real properties set forth in SWBS Disclosure Schedule 3.30(a),
and complete copies of the title insurance policies and surveys for each
property, together with any mortgages, deeds of trust and security agreements to
which such property is subject have been furnished or made available to FBMS.

 



 26 

 

 

 

(b)       SWBS Disclosure Schedule 3.30(b) sets forth a true, correct and
complete schedule of all leases, subleases, licenses and other agreements under
which SWBS or any of its Subsidiaries uses or occupies or has the right to use
or occupy, now or in the future, real property (the “Leases”). Each of the
Leases is valid, binding and in full force and effect and neither SWBS nor any
of its Subsidiaries has received a written notice of, and otherwise has no
Knowledge of any, default or termination with respect to any Lease. There has
not occurred any event and no condition exists that would constitute a
termination event or a breach by SWBS or any of its Subsidiaries of, or default
by SWBS or any of its Subsidiaries in, the performance of any covenant,
agreement or condition contained in any Lease. To SWBS’s Knowledge, no lessor
under a Lease is in material breach or default in the performance of any
material covenant, agreement or condition contained in such Lease. SWBS and each
of its Subsidiaries have paid all rents and other charges to the extent due
under the Leases. True and complete copies of all leases for, or other
documentation evidencing ownership of or a leasehold interest in, the properties
listed in SWBS Disclosure Schedule 3.30(b), have been furnished or made
available to FBMS.

 

(c)       All buildings, structures, fixtures, building systems and equipment,
and all components thereof, including the roof, foundation, load-bearing walls
and other structural elements thereof, heating, ventilation, air conditioning,
mechanical, electrical, plumbing and other building systems, environmental
control, remediation and abatement systems, sewer, storm and waste water
systems, irrigation and other water distribution systems, parking facilities,
fire protection, security and surveillance systems, and telecommunications,
computer, wiring and cable installations, included in the owned real property or
the subject of the Leases are in good condition and repair (normal wear and tear
excepted) and sufficient for the operation of the business of SWBS and its
Subsidiaries.

 

Section 3.31     Intellectual Property. SWBS Disclosure Schedule 3.31 sets forth
a true, complete and correct list of all SWBS Intellectual Property. To its
Knowledge, SWBS or its Subsidiaries owns or has a valid license to use all SWBS
Intellectual Property, free and clear of all Liens, royalty or other payment
obligations (except for royalties or payments with respect to off-the-shelf
Software at standard commercial rates). To its Knowledge, the SWBS Intellectual
Property constitutes all of the Intellectual Property necessary to carry on the
business of SWBS and its Subsidiaries as currently conducted. The SWBS
Intellectual Property is valid and enforceable and has not been cancelled,
forfeited, expired or abandoned, and neither SWBS nor any of its Subsidiaries
has received notice challenging the validity or enforceability of SWBS
Intellectual Property. None of SWBS or any of its Subsidiaries is, nor will any
of them be as a result of the execution and delivery of this Agreement or the
performance by SWBS of its obligations hereunder, in violation of any licenses,
sublicenses and other agreements as to which SWBS or any of its Subsidiaries is
a party and pursuant to which SWBS or any of its Subsidiaries is authorized to
use any third-party patents, trademarks, service marks, copyrights, trade
secrets or computer software, and neither SWBS nor any of its Subsidiaries has
received notice challenging SWBS’s or any of its Subsidiaries’ license or
legally enforceable right to use any such third-party intellectual property
rights. The consummation of the transactions contemplated hereby will not result
in the material loss or impairment of the right of SWBS or any of its
Subsidiaries to own or use any of SWBS Intellectual Property.

 



 27 

 

 

Section 3.32     Insurance.

 

(a)       SWBS Disclosure Schedule 3.32(a) identifies all of the insurance
policies, binders, or bonds currently maintained by SWBS and its Subsidiaries
(the “Insurance Policies”), including the insurer, policy numbers, amount of
coverage, effective and termination dates and any pending claims thereunder
involving more than $10,000. SWBS and each of its Subsidiaries is insured with
reputable insurers against such risks and in such amounts as the management of
SWBS reasonably has determined to be prudent in accordance with industry
practices. All of the Insurance Policies are in full force and effect, neither
SWBS nor any Subsidiary has received notice of cancellation of any of the
Insurance Policies or is otherwise aware that any insurer under any of the
Insurance Policies has expressed an intent to cancel any such Insurance
Policies, and neither SWBS nor any of its Subsidiaries is in default thereunder,
and all claims thereunder have been filed in due and timely fashion in all
material respects.

 

(b)       SWBS Disclosure Schedule 3.32(b)(i) sets forth a true, correct and
complete description of all bank owned life insurance (“BOLI”) owned by SWBS or
its Subsidiaries, including the value of its BOLI as of the end of the month
prior to the date hereof. The value of such BOLI is and has been fairly and
accurately reflected in the most recent balance sheet included in the Financial
Statements in accordance with GAAP. Except as set forth on SWBS Disclosure
Schedule 3.32(b)(ii), all BOLI is owned solely by First Community Bank, no other
Person has any ownership claims with respect to such BOLI or proceeds of
insurance derived therefrom and there is no split dollar or similar benefit
under SWBS’s BOLI. Neither SWBS nor any of SWBS’s Subsidiaries has any
outstanding borrowings secured in whole or part by its BOLI.

 

Section 3.33     Antitakeover Provisions. No “control share acquisition,”
“business combination moratorium,” “fair price” or other form of antitakeover
statute or regulation is applicable to this Agreement and the transactions
contemplated hereby and thereby.

 

Section 3.34     SWBS Information. The information relating to SWBS and its
Subsidiaries that is provided by or on behalf of SWBS for inclusion in the Proxy
Statement-Prospectus and the Registration Statement will not (with respect to
the Proxy Statement-Prospectus, as of the date the Proxy Statement-Prospectus is
first mailed to SWBS’s shareholders, and as of the date of the SWBS Meeting,
with respect to the Registration Statement, as of the time the Registration
Statement or any amendment or supplement thereto is declared effective under the
Securities Act) contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading. The portions of the Proxy
Statement-Prospectus relating to SWBS and SWBS’s Subsidiaries and other portions
thereof within the reasonable control of SWBS and its Subsidiaries will comply
in all material respects with the provisions of the Exchange Act, and the rules
and regulations thereunder.

 



 28 

 

 

Section 3.35     Transaction Costs. SWBS Disclosure Schedule 3.35 sets forth an
estimate of attorneys’ fees, investment banking fees, accounting fees and other
costs or fees of SWBS and its Subsidiaries that, based upon reasonable inquiry,
are expected to be paid or accrued through the Closing Date in connection with
the Merger and the other transactions contemplated by this Agreement.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF FBMS

 

Except as set forth in the disclosure schedule delivered by FBMS to SWBS prior
to or concurrently with the execution of this Agreement with respect to each
such Section below (the “FBMS Disclosure Schedule”), FBMS hereby represents and
warrants to SWBS as follows:

 

Section 4.01     Organization and Standing. Each of FBMS and its Subsidiaries is
(a) an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation and (b) is duly
licensed or qualified to do business and in good standing in each jurisdiction
where its ownership or leasing of property or the conduct of its business
requires such qualification, except where the failure to be so licensed or
qualified has not had, and is not reasonably likely to have, a Material Adverse
Effect with respect to FBMS.

 

Section 4.02     Capital Stock. The authorized capital stock of FBMS consists of
20,000,000 shares of FBMS Common Stock, and 10,000,000 shares of preferred
stock. As of the date hereof, 9,179,151 shares of FBMS Common Stock were issued
and outstanding and no shares of preferred stock were issued and outstanding.
The outstanding shares of FBMS Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable and have not been issued in
violation of nor are they subject to preemptive rights of any FBMS shareholder.
The shares of FBMS Common Stock to be issued pursuant to this Agreement, when
issued in accordance with the terms of this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and will not be subject to
preemptive rights. All shares of FBMS’s capital stock issued and outstanding
have been issued in compliance with and not in violation of any applicable
federal or state securities Laws.

 

Section 4.03     Corporate Power. FBMS and each of its Subsidiaries has the
corporate or similar power and authority to carry on its business as it is now
being conducted and to own all of its properties and assets; and FBMS has the
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby,
subject to receipt of all necessary approvals of Governmental Authorities and
the Regulatory Approvals.

 

Section 4.04     Corporate Authority. This Agreement and the transactions
contemplated hereby have been authorized by all necessary corporate action of
FBMS on or prior to the date hereof. FBMS has duly executed and delivered this
Agreement and, assuming due authorization, execution and delivery by SWBS, this
Agreement is a valid and legally binding obligation of FBMS, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).

 



 29 

 

 

Section 4.05     SEC Documents; Financial Statements.

 

(a)       FBMS has filed all required reports, forms, schedules, registration
statements and other documents with the SEC that it has been required to file
since December 31, 2014 (the “FBMS Reports”), and has paid all fees and
assessments due and payable in connection therewith. As of their respective
dates of filing with the SEC (or, if amended or superseded by a subsequent
filing prior to the date hereof, as of the date of such subsequent filing), the
FBMS Reports complied as to form in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such FBMS Reports, and none of
the FBMS Reports when filed with the SEC, or if amended prior to the date
hereof, as of the date of such amendment, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)       The consolidated financial statements of FBMS (including any related
notes and schedules thereto) included in the FBMS Reports complied as to form,
as of their respective dates of filing with the SEC (or, if amended or
superseded by a subsequent filing prior to the date hereof, as of the date of
such subsequent filing), in all material respects, with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto (except, in the case of unaudited statements, as permitted
by the rules of the SEC), have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be disclosed
therein), and fairly present, in all material respects, the consolidated
financial position of FBMS and its Subsidiaries and the consolidated results of
operations, changes in shareholders’ equity and cash flows of such companies as
of the dates and for the periods shown.

 

(c)       FBMS (x) has established and maintained disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act, and (y) has
disclosed, based on its most recent evaluation, to its outside auditors and the
audit committee of FBMS’s board of directors (A) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) which are
reasonably likely to adversely affect FBMS’s ability to record, process,
summarize and report financial data and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in
FBMS’s internal control over financial reporting.

 



 30 

 

 

Section 4.06     Regulatory Reports. Since January 1, 2014, FBMS and each of its
Subsidiaries has timely filed with the OCC, the FRB and any other applicable
Governmental Authority, all reports and statements, together with any amendments
required to be made with respect thereto, that they were required to file since
January 1, 2014 under applicable Law (other than FBMS Reports) and have paid all
fees and assessments due and payable in connection therewith, except where the
failure to file such report or statement or to pay such fees and assessments,
either individually or in the aggregate, would not reasonably be likely to have
a Material Adverse Effect with respect to FBMS. Except for normal examinations
conducted by a Governmental Authority in the regular course of the business of
FBMS and its Subsidiaries, no Governmental Authority has notified FBMS that it
has initiated or has pending any proceeding or, to the Knowledge of FBMS
threatened an investigation into the business or operations of FBMS or any of
its Subsidiaries since January 1, 2014, except where such proceedings or
investigation would not reasonably be likely to have, either individually or in
the aggregate, a Material Adverse Effect with respect to FBMS. There is no
unresolved violation, criticism or exception by any Governmental Authority with
respect to any report filed by, or relating to any examinations or inspections
by any such Governmental Authority of FBMS or any of its Subsidiaries which
would reasonably be likely to have, either individually or in the aggregate, a
Material Adverse Effect with respect to FBMS.

 

Section 4.07     Regulatory Approvals; No Defaults. No consents or approvals of,
or waivers by, or filings or registrations with, any Governmental Authority are
required to be made or obtained by FBMS or any of its Subsidiaries in connection
with the execution, delivery or performance by FBMS of this Agreement or to
consummate the transactions contemplated by this Agreement, including the Bank
Merger, except for (i) the Regulatory Approvals, (ii) the filing with the SEC of
the Proxy Statement and the filing and declaration of effectiveness of the Form
S-4, (iii) the filing of the Articles of Merger contemplated by Section 1.05(a)
and the filing of documents with the FDIC, the OCC, applicable state banking
agencies, and the Secretary of State of Alabama to cause the Bank Merger to
become effective, (iv) such other filings and reports as required pursuant to
the Exchange Act and the rules and regulations promulgated thereunder, or
applicable stock exchange requirements, (v) any consents, authorizations,
approvals, filings or exemptions in connection with compliance with the rules
and regulations of any applicable SRO and the rules of the NASDAQ and (vi) such
filings and approvals as are required to be made or obtained under the
securities or “Blue Sky” laws of various states in connection with the issuance
of the shares of FBMS Common Stock pursuant to this Agreement and approval of
listing of such FBMS Common Stock on the NASDAQ. Subject to the receipt of the
approvals referred to in the preceding sentence, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by FBMS do not and will not, (1) constitute a breach or
violation of, or a default under, the articles of incorporation and bylaws of
FBMS, (2) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to FBMS or any of its Subsidiaries,
or any of their respective properties or assets, (3) violate, result in a breach
of any provision of or the loss of any benefit under, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by, or result in the
creation of any Lien upon any of the respective properties or assets of FBMS or
any of its Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, contract,
agreement or other instrument or obligation to which FBMS or any of its
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound. As of the date hereof, FBMS is not aware of any reason
(i) why the Regulatory Approvals and other necessary consents and approvals will
not be received in order to permit consummation of the Merger and Bank Merger on
a timely basis, and (ii) why any Burdensome Condition would be imposed.

 



 31 

 

 

Section 4.08     FBMS Information. The information relating to FBMS and its
Subsidiaries that is supplied by or on behalf of FBMS for inclusion or
incorporation by reference in the Proxy Statement-Prospectus and the
Registration Statement will not (with respect to the Proxy Statement-Prospectus,
as of the date the Proxy Statement-Prospectus is first mailed to SWBS
shareholders, and as of the date of the SWBS Meeting, with respect to the
Registration Statement, as of the time the Registration Statement or any
amendment or supplement thereto is declared effective under the Securities Act)
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading; provided, however, that any information contained
in any FBMS Report as of a later date shall be deemed to modify information as
of an earlier date.

 

Section 4.09     Absence of Certain Changes or Events. There has been no change
or development with respect to FBMS and its assets and business or combination
of such changes or developments since December 31, 2016, which, individually or
in the aggregate, has had or is reasonably likely to have a Material Adverse
Effect with respect to FBMS.

 

Section 4.10     Compliance with Laws.

 

(a)       FBMS and each of its Subsidiaries is, and have been since January 1,
2014, in compliance in all material respects with all applicable federal, state,
local and foreign Laws, rules, judgments, orders or decrees applicable thereto
or to the employees conducting such businesses, including, without limitation,
Laws related to data protection or privacy, the USA PATRIOT Act, the Bank
Secrecy Act, the Equal Credit Opportunity Act, the Fair Housing Act, the Home
Mortgage Disclosure Act, the Community Reinvestment Act, the Fair Credit
Reporting Act, the Truth in Lending Act, the Dodd-Frank Act, Sections 23A and
23B of the Federal Reserve Act, the Sarbanes-Oxley Act or the regulations
implementing such statutes, all other applicable anti-money laundering Laws,
fair lending Laws and other Laws relating to discriminatory lending, financing,
leasing or business practices and all agency requirements relating to the
origination, sale and servicing of mortgage loans. Neither FBMS nor any of its
Subsidiaries has been advised of any supervisory concerns regarding their
compliance with the Bank Secrecy Act or related state or federal anti-money
laundering laws, regulations and guidelines, including without limitation those
provisions of federal regulations requiring (i) the filing of reports, such as
Currency Transaction Reports and Suspicious Activity Reports, (ii) the
maintenance of records and (iii) the exercise of due diligence in identifying
customers.

 

(b)       FBMS and each of its Subsidiaries have all material permits, licenses,
authorizations, orders and approvals of, and each has made all filings and
applications and registrations with, all Governmental Authorities that are
required in order to permit it to own or lease its properties and to conduct its
business as presently conducted. All such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to FBMS’s
Knowledge, no suspension or cancellation of any of them is threatened.

 



 32 

 

 

(c)       Neither FBMS nor any of its Subsidiaries has received, since January
1, 2014, written or, to FBMS’s Knowledge, oral notification from any
Governmental Authority (i) asserting that it is not in compliance with any of
the Laws which such Governmental Authority enforces or (ii) threatening to
revoke any license, franchise, permit or governmental authorization.

 

Section 4.11     FBMS Regulatory Matters.

 

(a)       FBMS is regulated as a financial holding company under the Bank
Holding Company Act of 1956.

 

(b)       The deposit accounts of The First are insured by the FDIC through the
Deposit Insurance Fund to the fullest extent permitted by Law, and all premiums
and assessments required to be paid in connection therewith have been paid when
due, and no proceedings for the termination of such insurance are pending or, to
FBMS’s Knowledge, threatened. The First received a rating of "satisfactory" in
its most recent examination under the Community Reinvestment Act.

 

(c)       Since January 1, 2014, neither FBMS nor any of its Subsidiaries is
party to, or the subject of, any cease-and-desist order, consent order, written
agreement, order for civil money penalty, refund, restitution, prompt corrective
action directive, memorandum of understanding, supervisory letter, individual
minimum capital requirement, operating agreement, or any other formal or
informal enforcement action issued or required by, or entered into with, any
Governmental Authority. Neither FBMS nor any of its Subsidiaries has made,
adopted, or implemented any commitment, board resolution, policy, or procedure
at the request or recommendation of any Governmental Authority that limits in
any material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its payment of dividends or distribution of
capital, its credit or risk management, its compliance program, its management,
its growth, or its business. Neither FBMS nor any of its Subsidiaries has
Knowledge that any Governmental Authority is considering issuing, initiating,
ordering, requesting, recommending, or otherwise proceeding with any of the
items referenced in this paragraph.

 

(d)       Except for examinations of FBMS and its Subsidiaries conducted by
their respective primary functional regulators in the Ordinary Course of
Business, no Governmental Authority has initiated, threatened, or has pending
any proceeding or, to the Knowledge of FBMS, any inquiry or investigation into
the business or operations of FBMS or any of its Subsidiaries, except where such
proceeding, inquiry, or investigation would not reasonably be likely to have,
either individually or in the aggregate, a Material Adverse Effect with respect
to FBMS or to prevent or materially delay receipt of the Regulatory Approvals.

 

(e)       There is no unresolved violation, apparent violation, criticism,
matter requiring attention, recommendation, or exception cited, made, or
threatened by any Governmental Authority in any report of examination, report of
inspection, supervisory letter or other communication with FBMS or any of its
Subsidiaries that (i) would reasonably be likely to have, either individually or
in the aggregate, a Material Adverse Effect with respect to FBMS or (ii) would
reasonably be likely to prevent or materially delay the receipt of the
Regulatory Approvals.

 



 33 

 

 

Section 4.12     Brokers. Neither FBMS nor any of its officers, directors or any
of its Subsidiaries has employed any broker or finder or incurred, nor will it
incur, any liability for any broker’s fees, commissions or finder’s fees in
connection with any of the transactions contemplated by this Agreement, except
that FBMS has engaged, and will pay a fee or commission to Performance Trust
Capital Partners, LLC.

 

Section 4.13     Tax Matters.

 

(a)       Each of FBMS and its Subsidiaries has filed all material Tax Returns
that it was required to file under applicable Laws, other than Tax Returns that
are not yet due or for which a request for extension was timely filed consistent
with requirements of applicable Law. All such Tax Returns were correct and
complete in all material respects and have been prepared in substantial
compliance with all applicable Laws. All material Taxes due and owing by FBMS or
any of its Subsidiaries (whether or not shown on any Tax Return) have been paid.
Since January 1, 2014, neither FBMS nor any of its Subsidiaries has received
written notice of any claim by any Governmental Authority in a jurisdiction
where FBMS or such Subsidiary does not file Tax Returns that it is or may be
subject to Taxes by that jurisdiction. There are no material Liens for Taxes
(other than Taxes not yet due and payable or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP) upon any of the assets of FBMS or any of
its Subsidiaries.

 

(b)       No foreign, federal, state, or local Tax audits or administrative or
judicial Tax proceedings are currently being conducted or pending or threatened
in writing, in each case, with respect to a material amount of Taxes of FBMS or
any of its Subsidiaries. Neither FBMS nor any of its Subsidiaries has received
from any foreign, federal, state, or local taxing authority (including
jurisdictions where FBMS or any of its Subsidiaries have not filed Tax Returns)
any (i) notice indicating an intent to open an audit or other review with
respect to Taxes or (ii) notice of deficiency or proposed adjustment for any
amount of material Tax proposed, asserted, or assessed by any taxing authority
against FBMS or any of its Subsidiaries which, in either case (i) or (ii), have
not been fully paid or settled.

 

(c)       Since December 31, 2016, neither FBMS nor any of its Subsidiaries has
incurred any liability for Taxes arising from extraordinary gains or losses, as
that term is used in GAAP, outside the ordinary course of business.

 

(d)       Neither FBMS nor any of its Subsidiaries has been a party to any
“listed transaction,” as defined in Section 6707A(c)(2) of the Code and Section
1.6011-4(b)(2) of the Regulations in any tax year for which the statute of
limitations has not expired.

 

(e)       Neither FBMS nor any of its Subsidiaries has taken or agreed to take
any action, or is aware of any fact or circumstance, that would be reasonably
likely to prevent the Merger or the Bank Merger from qualifying for U.S. federal
income tax purposes as a “reorganization” within the meaning of Section 368(a)
of the Code.

 



 34 

 

 

(f)       Neither FBMS nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable period specified in Code Section 897(c)(1)(A)(ii).

 

(g)       Neither FBMS nor any of its Subsidiaries (i) is a “controlled foreign
corporation” as defined in Section 957 of the Code, (ii) is a “passive foreign
investment company” within the meaning of Section 1297 of the Code, or (iii) has
a permanent establishment (within the meaning of an applicable Tax treaty) or
otherwise has an office or fixed place of business in a country other than the
country in which it is organized.

 

Section 4.14     Regulatory Capitalization. FBMS and its Subsidiaries are
“well-capitalized,” as such term is defined in the applicable state and federal
rules and regulations.

 

Section 4.15     No Financing. FBMS has and will have as of the Effective Time,
without having to resort to external sources, sufficient capital to effect the
transactions contemplated by this Agreement.

 

Section 4.16     Legal Proceedings.

 

(a)        Other than as set forth in FBMS Disclosure Schedule 4.16(a), there
are no material civil, criminal, administrative or regulatory actions, suits,
demand letters, demands for indemnification, claims, hearings, notices of
violation, arbitrations, investigations, orders to show cause, market conduct
examinations, notices of non-compliance or other proceedings of any nature
pending or, to the Knowledge of FBMS, threatened against FBMS or any of its
Subsidiaries or to which FBMS or any of its Subsidiaries is a party, including
without limitation, any such actions, suits, demand letters, demands for
indemnification, claims, hearings, notices of violation, arbitrations,
investigations, orders to show cause, market conduct examinations, notices of
non-compliance or other proceedings of any nature that would challenge the
validity or propriety of the transactions contemplated by this Agreement.

 

(b)        Other than as set forth on FBMS Disclosure Schedule 4.16(b), there is
no material injunction, order, judgment or decree imposed upon FBMS or any of
its Subsidiaries, or the assets of FBMS or any of its Subsidiaries, and neither
FBMS nor any of its Subsidiaries has been advised of the threat of any such
action, other than any such injunction, order, judgement or decree that is
generally applicable to all Persons in businesses similar to that of FBMS or any
of FBMS’s Subsidiaries

 

Section 4.17     Loans; Nonperforming and Classified Assets.

 

(a)       FBMS Disclosure Schedule 4.17(a) identifies any written loan, loan
agreement, note or borrowing arrangement and other extensions of credit
(including, without limitation, leases, credit enhancements, commitments,
guarantees and interest-bearing assets) to which FBMS or any of its respective
Subsidiaries is a party (collectively, “Loans”), under the terms of which the
obligor was over sixty (60) days delinquent in payment of principal or interest
as of August 31, 2017.

 



 35 

 

 

(b)       FBMS Disclosure Schedule 4.17(b) identifies each Loan that was
classified as “Special Mention,” “Substandard,” “Doubtful,” “Loss,”
“Classified,” “Criticized” or words of similar import by FBMS or any bank
examiner, together with the principal amount of and accrued and unpaid interest
on each such Loan and the identity of the borrower thereunder as of August 31,
2017.

 

(c)       FBMS Disclosure Schedule 4.17(c) identifies each asset of FBMS or any
of its Subsidiaries that as of December 31, 2016 was classified as other real
estate owned (“OREO”) and the book value thereof as of August 31, 2017 as well
as any assets classified as OREO between December 31, 2016 and August 31, 2017
and any sales of OREO between December 31, 2016 and August 31, 2017.

 

(d)       To its Knowledge, each Loan held in FBMS’s or any of its Subsidiaries’
loan portfolio (each a “FBMS Loan”), in all material respects, (i) is evidenced
by notes, agreements or other evidences of indebtedness that are true, genuine
and what they purport to be, (ii) to the extent secured, is and has been secured
by valid Liens which have been perfected and (iii)  is a legal, valid and
binding obligation of the FBMS and the obligor named therein, and, assuming due
authorization, execution and delivery thereof by such obligor or obligors,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.

 

(e)       All currently outstanding FBMS Loans were solicited, originated and,
currently exist in material compliance with all applicable requirements of Law
and the notes or other credit or security documents with respect to each such
outstanding FBMS Loan are materially complete and correct. There are no oral
modifications or amendments or additional agreements related to the FBMS Loans
that are not reflected in the written records of FBMS or its Subsidiary, as
applicable. All such FBMS Loans are owned by FBMS or its Subsidiary free and
clear of any Liens. No claims of defense as to the enforcement of any FBMS Loan
have been asserted in writing against FBMS or any of its Subsidiaries for which
there is a reasonable possibility of a material adverse determination, and FBMS
has no Knowledge of any acts or omissions which would give rise to any claim or
right of rescission, set-off, counterclaim or defense for which there is a
reasonable possibility of a material adverse determination to its Subsidiaries.
Except as set forth in FBMS Disclosure Schedule 4.17(e), no FBMS Loans are
presently serviced by third parties, and there is no obligation which could
result in any FBMS Loan becoming subject to any third party servicing.

 

(f)       Neither FBMS nor any of its Subsidiaries is a party to any agreement
or arrangement with (or otherwise obligated to) any Person which obligates FBMS
or any of its Subsidiaries to repurchase from any such Person any Loan or other
asset of FBMS or any of its Subsidiaries, unless there is a material breach of a
representation or covenant by FBMS or any of its Subsidiaries, and none of the
agreements pursuant to which FBMS or any of its Subsidiaries has sold Loans or
pools of Loans or participations in Loans or pools of Loans contains any
obligation to repurchase such Loans or interests therein solely on account of a
payment default by the obligor on any such Loan.

 

(g)       Neither FBMS nor any of its Subsidiaries is now nor has it ever been
since January 1, 2014, subject to any fine, suspension, settlement or other
contract or other administrative agreement or sanction by, or any reduction in
any loan purchase commitment from, any Governmental Authority relating to the
origination, sale or servicing of mortgage or consumer Loans.

 



 36 

 

 

Article V

 

COVENANTS

 

Section 5.01     Covenants of SWBS. During the period from the date of this
Agreement and continuing until the Effective Time or the earlier termination of
this Agreement in accordance with its terms, except as expressly contemplated or
permitted by this Agreement (including as set forth in the SWBS Disclosure
Schedule), required by Law or with the prior written consent of FBMS (which
consent shall not be unreasonably withheld, conditioned or delayed), SWBS shall
carry on its business, including the business of each of its Subsidiaries, in
the Ordinary Course of Business in all material respects and consistent with
prudent banking practice. Without limiting the generality of the foregoing, SWBS
will use commercially reasonable efforts to (i) preserve its business
organizations and assets intact, (ii) keep available to itself the present
services of the current officers and employees of SWBS and its Subsidiaries,
(iii) preserve for itself the goodwill of its customers, employees, lessors and
others with whom business relationships exist, (iv) continue diligent collection
efforts with respect to any delinquent loans and, to the extent within its
control, not allow any material increase in delinquent loans. Without limiting
the generality of and in furtherance of the foregoing, from the date of this
Agreement until the Effective Time, except (x) as set forth in SWBS Disclosure
Schedule 5.01, (y) as otherwise expressly required or permitted by this
Agreement, or (z) consented to in writing by FBMS (which consent shall not be
unreasonably withheld, conditioned or delayed, and the Company shall, when
considering the reasonableness of any such request, take into account the
preservation of the franchise value of SWBS and First Community Bank as
independent enterprises on a going-forward basis), SWBS shall not and shall not
permit its Subsidiaries to:

 

(a)       Stock. Except as set forth in SWBS Disclosure Schedule 5.01(a), (i)
issue, sell, grant, pledge, dispose of, encumber, or otherwise permit to become
outstanding, or authorize the creation of, any additional shares of its stock,
any Rights, any new award or grant under the SWBS Stock Plans or otherwise, or
any other securities (including units of beneficial ownership interest in any
partnership or limited liability company), or enter into any agreement with
respect to the foregoing, (ii) except as expressly permitted by this Agreement,
accelerate the vesting of any existing Rights, or (iii) except as expressly
permitted by this Agreement, directly or indirectly change (or establish a
record date for changing), adjust, split, combine, redeem, reclassify, exchange,
purchase or otherwise acquire any shares of its capital stock, or any other
securities (including units of beneficial ownership interest in any partnership
or limited liability company) convertible into or exchangeable for any
additional shares of stock, any Rights issued and outstanding prior to the
Effective Time.

 

(b)       Dividends; Other Distributions. Make, declare, pay or set aside for
payment of dividends payable in cash, stock or property on or in respect of, or
declare or make any distribution on, any shares of its capital stock, except for
(i) dividends from wholly owned Subsidiaries to SWBS, (ii) dividends paid to
SWBS shareholders in accordance with SWBS’s dividend policy (which provides for
a quarterly dividend to shareholders to cover such shareholders’ tax liability
and an additional per share dividend of $1.00 per quarter), and (iii) only if
SWBS’s Adjusted Tangible Common Equity as of the Closing is greater than $32.5
million, SWBS may pay a dividend to its shareholders immediately prior to
Closing in the amount of the excess of SWBS’S Adjusted Tangible Common Equity
over $32.5 million.

 



 37 

 

 

(c)       Compensation; Employment Agreements, Etc. Enter into or amend or renew
any employment, consulting, compensatory, severance, retention or similar
agreements or arrangements with any director, officer or employee of SWBS or any
of its Subsidiaries, or grant any salary, wage or fee increase or increase any
employee benefit or pay any incentive or bonus payments, except (i) normal
increases in base salary to employees in the Ordinary Course of Business and
pursuant to policies currently in effect, provided that, such increases shall
not result in an annual adjustment in base compensation (which includes base
salary and any other compensation other than bonus payments) of more than 5% for
any individual or 3% in the aggregate for all employees of SWBS or any of its
Subsidiaries other than as disclosed in SWBS Disclosure Schedule 5.01(c),
(ii) as may be required by Law, (iii) to satisfy contractual obligations
existing or contemplated as of the date hereof, as previously disclosed to FBMS
and set forth in SWBS Disclosure Schedule 5.01(c) or (iv) as set forth on SWBS
Disclosure Schedule 5.01(c).

 

(d)       Hiring. Hire any person as an employee of SWBS or any of its
Subsidiaries, except for: (i) at-will employees at an annual rate of base salary
not to exceed $120,000, or (ii) at-will senior executive officers, in each case
to fill vacancies that currently exist or may arise from time to time in the
Ordinary Course of Business.

 

(e)       Benefit Plans. Enter into, establish, adopt, amend, modify or
terminate (except (i) as may be required by or to make consistent with
applicable Law, subject to the provision of prior written notice to and
consultation with respect thereto with FBMS, (ii) to satisfy contractual
obligations existing as of the date hereof and set forth in SWBS Disclosure
Schedule 5.01(e), (iii) as previously disclosed to FBMS and set forth in SWBS
Disclosure Schedule 5.01(e), or (iv) as may be required pursuant to the terms of
this Agreement) any SWBS Benefit Plan or other pension, retirement, stock
option, stock purchase, savings, profit sharing, deferred compensation,
consulting, bonus, group insurance or other employee benefit, incentive or
welfare contract, plan or arrangement, or any trust agreement (or similar
arrangement) related thereto, in respect of any current or former director,
officer or employee of SWBS or any of its Subsidiaries.

 

(f)       Transactions with Affiliates. Except pursuant to agreements or
arrangements in effect on the date hereof and set forth in SWBS Disclosure
Schedule 5.01(f), pay, loan or advance any amount to, or sell, transfer or lease
any properties or assets (real, personal or mixed, tangible or intangible) to,
or enter into any agreement or arrangement with, any of its officers or
directors or any of their immediate family members or any Affiliates or
Associates of any of its officers or directors other than compensation or
business expense advancements or reimbursements in the Ordinary Course of
Business. This subsection shall not restrict First Community Bank from making or
renewing loans to directors, officers, and their immediate family members,
Affiliates, or Associates that are below the thresholds set forth in Section
5.01(s) and which are in compliance with Regulation O.

 



 38 

 

 

(g)       Dispositions. Except as set forth on SWBS Disclosure Schedule 5.01(g)
or in the Ordinary Course of Business, sell, license, lease, transfer, mortgage,
pledge, encumber or otherwise dispose of or discontinue any of its rights,
assets, deposits, business or properties or cancel or release any indebtedness
owed to SWBS or any of its Subsidiaries.

 

(h)       Acquisitions. Acquire (other than by way of foreclosures or
acquisitions of control in a bona fide fiduciary capacity or in satisfaction of
debts previously contracted in good faith, in each case in the Ordinary Course
of Business) all or any portion of the assets, debt, business, deposits or
properties of any other entity or Person, except for purchases specifically
approved by FBMS pursuant to any other applicable paragraph of this Section
5.01.

 

(i)       Capital Expenditures. Make any capital expenditures in amounts
exceeding $50,000 individually, or $250,000 in the aggregate.

 

(j)       Governing Documents. Amend SWBS’s articles of incorporation or bylaws
or any equivalent documents of SWBS’s Subsidiaries.

 

(k)       Accounting Methods. Implement or adopt any change in its accounting
principles, practices or methods, other than as may be required by applicable
Laws or GAAP or applicable accounting requirements of any Governmental
Authority, in each case, including changes in the interpretation or enforcement
thereof.

 

(l)       Contracts. Except as set forth in SWBS Disclosure Schedule 5.01(l),
enter into, amend, modify, terminate, extend, or waive any material provision
of, any SWBS Material Contract, Lease or Insurance Policy, or make any change in
any instrument or agreement governing the terms of any of its securities, or
material lease, license or contract, other than normal renewals of contracts,
licenses and leases without material adverse changes of terms with respect to
SWBS or any of its Subsidiaries, or enter into any contract that would
constitute a SWBS Material Contract if it were in effect on the date of this
Agreement, except for any amendments, modifications or terminations reasonably
requested by FBMS.

 

(m)     Claims. Other than settlement of foreclosure actions in the Ordinary
Course of Business, (i) enter into any settlement or similar agreement with
respect to any action, suit, proceeding, order or investigation to which SWBS or
any of its Subsidiaries is or becomes a party after the date of this Agreement,
which settlement or agreement involves payment by SWBS or any of its
Subsidiaries of an amount which exceeds $100,000 individually or $200,000 in the
aggregate and/or would impose any material restriction on the business of SWBS
or any of its Subsidiaries or (ii) waive or release any material rights or
claims, or agree or consent to the issuance of any injunction, decree, order or
judgment restricting or otherwise affecting its business or operations.

 

(n)      Banking Operations. (i) Enter into any material new line of business,
introduce any material new products or services, any material marketing
campaigns or any material new sales compensation or incentive programs or
arrangements; (ii) change in any material respect its lending, investment,
underwriting, risk and asset liability management and other banking and
operating policies, except as required by applicable Law, regulation or policies
imposed by any Governmental Authority; (iii) make any material changes in its
policies and practices with respect to underwriting, pricing, originating,
acquiring, selling, servicing, or buying or selling rights to service Loans, its
hedging practices and policies; and (iv) incur any material liability or
obligation relating to retail banking and branch merchandising, marketing and
advertising activities and initiatives except in the Ordinary Course of
Business.

 



 39 

 

 

(o)       Derivative Transactions. Enter into any Derivative Transaction.

 

(p)       Indebtedness. Except as set forth on SWBS Disclosure Schedule 5.01(p),
incur any indebtedness for borrowed money other than in the Ordinary Course of
Business consistent with past practice with a term not in excess of twelve (12)
months (other than creation of deposit liabilities or sales of certificates of
deposit in the Ordinary Course of Business), or incur, assume or become subject
to, whether directly or by way of any guarantee or otherwise, any obligations or
liabilities (absolute, accrued, contingent or otherwise) of any other Person,
other than the issuance of letters of credit in the Ordinary Course of Business
and in accordance with the restrictions set forth in Section 5.01(s).

 

(q)       Investment Securities. (i) Other than in accordance with SWBS’s
investment guidelines, acquire, sell or otherwise dispose of any debt security
or equity investment or any certificates of deposits issued by other banks, nor
(ii) change the classification method for any of the SWBS Investment Securities
from “held to maturity” to “available for sale” or from “available for sale” to
“held to maturity,” as those terms are used in ASC 320.

 

(r)       Deposits. Other than in the Ordinary Course of Business, make any
changes to deposit pricing.

 

(s)       Loans. Except for loans or extensions of credit approved and/or
committed as of the date hereof that are listed in SWBS Disclosure Schedule
5.01(s), (i) make or increase any (A) unsecured loan, if the amount of such
unsecured loan, together with any other outstanding unsecured loans made by SWBS
or any of its Subsidiaries to such borrower or its Affiliates, would be in
excess of $250,000, in the aggregate, (B) loan secured by other than a first
lien in excess of $500,000, (C) loan in excess of FFIEC regulatory guidelines
relating to loan to value ratios in excess of $500,000, (D) loan secured by a
first lien residential mortgage and with no loan policy exceptions in excess of
$750,000, (E) secured loan over $1,750,000, (F) any loan that is not made in
conformity with SWBS’s ordinary course lending policies and guidelines in effect
as of the date hereof in excess of $500,000, or (G) loan, whether secured or
unsecured, if the amount of such loan, together with any other outstanding loans
(without regard to whether such other loans have been advanced or remain to be
advanced), would result in the aggregate outstanding loans to any borrower of
SWBS or any of its Subsidiaries (without regard to whether such other loans have
been advanced or remain to be advanced) to exceed $1,750,000, (ii) renew,
renegotiate, extend or modify any existing loan in which the aggregate amount of
all loans to the borrower exceeds $1,750,000 (other than credits in which the
total outstanding loans to the borrower is no more than $3,500,000 and no new
money is extended and which do not have any material deteriorating change in the
credit relationship, including, but not limited to, a downgrade in the risk
rating of the credit, declining financial trends, or any other change that would
substantially alter the facts supporting the original approval), (iii) sell any
loan or loan pools in excess of $1,000,000 in principal amount or sale price
(other than residential mortgage loan pools sold in the Ordinary Course of
Business), or (iv) acquire any servicing rights, or sell or otherwise transfer
any loan where SWBS or any of its Subsidiaries retains any servicing rights. Any
loan in excess of the limits set forth in this Section 5.01(s) shall require the
prior written approval of the President or Chief Credit Officer or Credit
Administrator of The First, which approval shall not be unreasonably withheld,
conditioned or delayed. First Community Bank will provide an information package
on any such loan to The First at the time it provides such information to its
Officer Loan Committee or Director Loan Committee. The First shall provide its
position with respect to any such loan to First Community Bank no later than
10:00 a.m. CT on the day prior to the Officer Loan Committee meeting or Director
Loan Committee meeting. Notwithstanding the foregoing, The First shall be given
at least 24 hours from receipt of the loan package to provide its position to
First Community Bank. If The First denies an approval of a loan to a borrower
under this Section 5.01(s), it shall not thereafter make a loan to such borrower
for the same purpose and on substantially similar terms.

 



 40 

 

 

(t)       Investments or Developments in Real Estate. Except as set forth in
SWBS Disclosure Schedule 5.01(t), make any investment or commitment to invest in
real estate or in any real estate development project other than by way of
foreclosure or deed in lieu thereof or make any investment or commitment to
develop, or otherwise take any actions to develop any real estate owned by SWBS
or its Subsidiaries.

 

(u)       Taxes. Except as required by applicable Law or in the Ordinary Course
of Business, make or change any material Tax election, file any material amended
Tax Return, enter into any material closing agreement with respect to Taxes,
settle or compromise any material liability with respect to Taxes, agree to any
material adjustment of any Tax attribute, or consent to any extension or waiver
of the limitation period applicable to any material Tax claim or assessment,
provided that, for purposes of this Section 5.01(u), “material” means affecting
or relating to $100,000 or more in Taxes or $200,000 or more of taxable income.

 

(v)       Adverse Actions. Take any action or knowingly fail to take any action
not contemplated by this Agreement that is intended or is reasonably likely to
(i) prevent, delay or impair SWBS’s ability to consummate the Merger or the
transactions contemplated by this Agreement or (ii) agree to take, make any
commitment to take, or adopt any resolutions of its board of directors in
support of, any of the actions prohibited by this Section 5.01.

 

(w)       Capital Stock Purchase. Except as set forth in SWBS Disclosure
Schedule 5.01(w), directly or indirectly repurchase, redeem or otherwise acquire
any shares of its capital stock or any securities convertible into or
exercisable for any shares of its capital stock.

 

(x)       Facilities. Except as set forth in SWBS Disclosure Schedule 5.01(x) or
as required by Law, file any application or make any contract or commitment for
the opening, relocation or closing of any, or open, relocate or close any,
branch office, loan production or servicing facility or automated banking
facility, except for any change that may be reasonably requested by FBMS.

 

(y)       Restructure. Merge or consolidate itself or any of its Subsidiaries
with any other Person, or restructure, reorganize or completely or partially
liquidate or dissolve it or any of its Subsidiaries.

 



 41 

 

 

(z)       Commitments. (i) Enter into any contract with respect to, or otherwise
agree or commit to do, or adopt any resolutions of its board of directors or
similar governing body in support of, any of the foregoing or (ii) take any
action that is intended or expected to result in any of its representations and
warranties set forth in this Agreement being or becoming untrue in any material
respect at any time prior to the Effective Time, or in any of the conditions to
the Merger not being satisfied, in any material respect, or in a violation of
any provision of this Agreement, except, in every case, as may be required by
applicable Law.

 

Section 5.02     Covenants of FBMS.

 

(a)       Affirmative Covenants. From the date hereof until the Effective Time,
FBMS will carry on its business consistent with prudent banking practices and in
compliance in all material respects with all applicable Laws.

 

(b)       Negative Covenants. From the date hereof until the Effective Time,
FBMS shall not and shall not permit any of its Subsidiaries to take any action
or knowingly fail to take any action not contemplated by this Agreement that is
intended or is reasonably likely to (i) prevent, delay or impair FBMS’s ability
to consummate the Merger or the transactions contemplated by this Agreement or
(ii) agree to take, make any commitment to take, or adopt any resolutions of its
board of directors in support of, any of the actions prohibited by this Section
5.02.

 

Section 5.03     Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the Parties agrees to use commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws, so as to permit consummation of the transactions contemplated
hereby as promptly as practicable, including the satisfaction of the conditions
set forth in Article VI, and shall reasonably cooperate with the other Party to
that end.

 

Section 5.04     SWBS Shareholder Approval.

 

(i)       Following the execution of this Agreement, SWBS shall take, in
accordance with applicable Law and the articles of incorporation and bylaws of
SWBS, all action necessary to convene a special meeting of its shareholders as
promptly as practicable to consider and vote upon the approval of this Agreement
and the transactions contemplated hereby (including the Merger) and any other
matters required to be approved by SWBS’s shareholders in order to permit
consummation of the Merger and the transactions contemplated hereby (including
any adjournment or postponement thereof, the “SWBS Meeting”) and shall take all
lawful action to solicit such approval by such shareholders. SWBS shall use its
reasonable best efforts to obtain the Requisite SWBS Shareholder Approval to
consummate the Merger and the other transactions contemplated hereby, and shall
ensure that the SWBS Meeting is called, noticed, convened, held and conducted,
and that all proxies solicited by SWBS in connection with the SWBS Meeting are
solicited in material compliance with the ABCL, the articles of incorporation
and bylaws of SWBS, and all other applicable legal requirements. Except with the
prior approval of FBMS, no other matters shall be submitted for the approval of
SWBS shareholders at the SWBS Meeting.

 



 42 

 

 

(ii)       Except to the extent provided otherwise in Section 5.09(a), the board
of directors of SWBS shall at all times prior to and during the SWBS Meeting
recommend approval of this Agreement by the shareholders of SWBS and the
transactions contemplated hereby (including the Merger) and any other matters
required to be approved by SWBS’s shareholders for consummation of the Merger
and the transactions contemplated hereby (the “SWBS Recommendation”) and shall
not withhold, withdraw, amend, modify, change or qualify such recommendation in
a manner adverse in any respect to the interests of FBMS or take any other
action or make any other public statement inconsistent with such recommendation
and the Proxy Statement-Prospectus shall include the SWBS Recommendation. In the
event that there is present at such meeting, in person or by proxy, sufficient
favorable voting power to secure the Requisite SWBS Shareholder Approval, SWBS
will not adjourn or postpone the SWBS Meeting unless SWBS is advised by counsel
that failure to do so would result in a breach of the fiduciary duties of the
board of directors of SWBS. SWBS shall keep FBMS updated with respect to the
proxy solicitation results in connection with the SWBS Meeting as reasonably
requested by FBMS.

 

Section 5.05     Registration Statement; Proxy Statement-Prospectus; NASDAQ
Listing.

 

(a)       FBMS and SWBS agree to cooperate in the preparation of the
Registration Statement to be filed by FBMS with the SEC in connection with the
issuance of FBMS Common Stock in the transactions contemplated by this Agreement
(including the Proxy Statement-Prospectus and all related documents). SWBS shall
use its reasonable best efforts to deliver to FBMS such financial statements and
related analysis of SWBS, including “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” of SWBS, as may be required in
order to file the Registration Statement, and any other report required to be
filed by FBMS with the SEC, in each case, in compliance with applicable Laws,
and shall, as promptly as practicable following execution of this Agreement,
prepare and deliver drafts of such information to FBMS to review. Each of FBMS
and SWBS agree to use their respective commercially reasonable efforts to cause
the Registration Statement to be declared effective by the SEC as promptly as
reasonably practicable after the filing thereof. FBMS also agrees to use
commercially reasonable efforts to obtain any necessary state securities Law or
“blue sky” permits and approvals required to carry out the transactions
contemplated by this Agreement. SWBS agrees to cooperate with FBMS and FBMS’s
counsel and accountants in requesting and obtaining appropriate opinions,
consents and letters from SWBS’s independent auditors in connection with the
Registration Statement and the Proxy Statement-Prospectus. After the
Registration Statement is declared effective under the Securities Act, SWBS, at
its own expense, shall promptly mail or cause to be mailed the Proxy
Statement-Prospectus to its shareholders.

 

(b)       FBMS will advise SWBS, promptly after FBMS receives notice thereof, of
the time when the Registration Statement has become effective or any supplement
or amendment has been filed, of the issuance of any stop order or the suspension
of the qualification of FBMS Common Stock for offering or sale in any
jurisdiction, of the initiation or threat of any proceeding for any such
purpose, or of any request by the SEC for the amendment or supplement of the
Registration Statement or upon the receipt of any comments (whether written or
oral) from the SEC or its staff. FBMS will provide SWBS and its counsel with a
reasonable opportunity to review and comment on the Registration Statement and
the Proxy Statement-Prospectus, and all responses to requests for additional
information by and replies to comments of the SEC prior to filing such with, or
sending such to, the SEC, and FBMS will provide SWBS and its counsel with a copy
of all such filings made with the SEC. If at any time prior to the SWBS Meeting
there shall occur any event that should be disclosed in an amendment or
supplement to the Proxy Statement-Prospectus or the Registration Statement, FBMS
shall use its commercially reasonable efforts to promptly prepare and file such
amendment or supplement with the SEC (if required under applicable Law) and
cooperate with SWBS to mail such amendment or supplement to SWBS shareholders
(if required under applicable Law).

 



 43 

 

 

(c)       FBMS will use its commercially reasonable efforts to cause the shares
of FBMS Common Stock to be issued in connection with the transactions
contemplated by this Agreement to be approved for listing on NASDAQ, subject to
official notice of issuance, prior to the Effective Time.

 

Section 5.06     Regulatory Filings; Consents.

 

(a)       Each of FBMS and SWBS and their respective Subsidiaries shall
cooperate and use their respective reasonable best efforts (i) to prepare all
documentation (including the Registration Statement and the Proxy
Statement-Prospectus), to effect all filings, to obtain all permits, consents,
approvals and authorizations of all third parties and Governmental Authorities
necessary to consummate the transactions contemplated by this Agreement, the
Regulatory Approvals and all other consents and approvals of a Governmental
Authority required to consummate the Merger in the manner contemplated herein,
and, specifically, to file all applications for the required Regulatory
Approvals within twenty one (21) days of the date of this Agreement, (ii) to
comply with the terms and conditions of such permits, consents, approvals and
authorizations and (iii) to cause the transactions contemplated by this
Agreement to be consummated as expeditiously as practicable; provided, however,
notwithstanding the foregoing or anything to the contrary in this Agreement,
nothing contained herein shall be deemed to require FBMS or any of its
Subsidiaries or SWBS or any of its Subsidiaries to take any action, or commit to
take any action, or agree to any condition or restriction, in connection with
obtaining the foregoing permits, consents, approvals and authorizations of any
Governmental Authority that would reasonably be likely to have a material and
adverse effect (measured on a scale relative to SWBS) on the condition
(financial or otherwise), results of operations, liquidity, assets or deposit
liabilities, properties or business of FBMS, SWBS, the Surviving Entity or the
Surviving Bank, after giving effect to the Merger (“Burdensome Condition”);
provided, further, that any capital raise requirement or minimum capital
requirement as well as those actions set forth on FBMS Disclosure Schedule 5.06
shall not constitute a “Burdensome Condition.” FBMS and SWBS will furnish each
other and each other’s counsel with all information concerning themselves, their
Subsidiaries, directors, trustees, officers and shareholders and such other
matters as may be necessary or advisable in connection with any application,
petition or any other statement or application made by or on behalf of FBMS or
SWBS to any Governmental Authority in connection with the transactions
contemplated by this Agreement. Each Party shall have the right to review and
approve in advance all characterizations of the information relating to such
party and any of its Subsidiaries that appear in any filing made in connection
with the transactions contemplated by this Agreement with any Governmental
Authority. In addition, FBMS and SWBS shall each furnish to the other for review
a copy of each such filing made in connection with the transactions contemplated
by this Agreement with any Governmental Authority prior to its filing.

 



 44 

 

 

(b)       SWBS will use its commercially reasonable efforts, and FBMS shall
reasonably cooperate with SWBS at SWBS’s request, to obtain all consents,
approvals, authorizations, waivers or similar affirmations described on SWBS
Disclosure Schedule 3.12(c). Each Party will notify the other Party promptly and
shall promptly furnish the other Party with copies of notices or other
communications received by such Party or any of its Subsidiaries of any
communication from any Person alleging that the consent of such Person (or
another Person) is or may be required in connection with the transactions
contemplated by this Agreement (and the response thereto from such Party, its
Subsidiaries or its representatives). SWBS will consult with FBMS and its
representatives as often as practicable under the circumstances so as to permit
SWBS and FBMS and their respective representatives to cooperate to take
appropriate measures to obtain such consents and avoid or mitigate any adverse
consequences that may result from the foregoing.

 

Section 5.07     Publicity. FBMS and SWBS shall consult with each other before
issuing any press release with respect to this Agreement or the transactions
contemplated hereby and shall not issue any such press release or make any such
public statement without the prior consent of the other Party, which shall not
be unreasonably delayed or withheld; provided, however, that a party may,
without the prior consent of the other party (but after such consultation, to
the extent practicable in the circumstances), issue such press release or make
such public statements as may upon the advice of counsel be required by Law or
the rules and regulations of any stock exchanges. It is understood that FBMS
shall assume primary responsibility for the preparation of joint press releases
relating to this Agreement, the Merger and the other transactions contemplated
hereby.

 

Section 5.08     Access; Current Information.

 

(a)       For the purposes of verifying the representations and warranties of
the other and preparing for the Merger and the other matters contemplated by
this Agreement, upon reasonable notice and subject to applicable Laws, SWBS
agrees to afford FBMS and its officers, employees, counsel, accountants and
other authorized representatives such access during normal business hours at any
time and from time to time throughout the period prior to the Effective Time to
SWBS’s and its Subsidiaries’ books, records (including, without limitation, Tax
Returns and work papers of independent auditors), information technology
systems, business, properties and personnel and to such other information
relating to them as FBMS may reasonably request and SWBS shall use its
commercially reasonable efforts to provide any appropriate notices to employees
and/or customers in accordance with applicable Law and SWBS’s privacy policy
and, during such period, SWBS shall furnish to FBMS, FBMS’s reasonable request,
all such other information concerning the business, properties and personnel of
SWBS and its Subsidiaries that is substantially similar in scope to the
information provided to FBMS in connection with its diligence review prior to
the date of this Agreement.

 

(b)       For the purposes of verifying the representations and warranties of
the other and preparing for the Merger and the other matters contemplated by
this Agreement, during the period of time from the date of this Agreement to the
Effective Time, upon reasonable notice and subject to applicable Laws, FBMS
agrees to furnish to SWBS such information as SWBS may reasonably request
concerning the business of FBMS and its Subsidiaries that is substantially
similar in scope to the information provided to SWBS in connection with its
diligence review prior to the date of this Agreement.

 



 45 

 

 

(c)       As promptly as reasonably practicable after they become available,
SWBS will furnish to FBMS copies of the board packages distributed to its or any
of its Subsidiaries’ board of directors, and minutes from the meetings thereof,
copies of any internal management financial control reports showing actual
financial performance against plan and previous period, and copies of any
reports provided to the board of directors or any committee thereof relating to
the financial performance and risk management.

 

(d)       During the period from the date of this Agreement to the Effective
Time, at the reasonable request of FBMS, SWBS will cause one or more of its
designated representatives to confer with representatives of FBMS and to report
the general status of the ongoing operations of FBMS and its Subsidiaries.
Without limiting the foregoing, SWBS agrees to provide FBMS (i) a copy of each
report filed by SWBS or any of its Subsidiaries with a Governmental Authority,
(ii) a copy of its monthly loan trial balance, and (iii) a copy of its monthly
statement of condition and profit and loss statement and, if requested, a copy
of its daily statement of condition and daily profit and loss statement, in each
case, which shall be provided as promptly as reasonably practicable after it is
filed or prepared, as applicable

 

(e)       No investigation by either Party or their representatives shall be
deemed to modify or waive any representation, warranty, covenant or agreement of
such Party set forth in this Agreement, or the conditions to the respective
obligations of the Parties to consummate the transactions contemplated hereby.

 

(f)       Notwithstanding anything to the contrary in this Section 5.08, neither
Party shall not be required to copy the other Party on any documents that
disclose confidential discussions of this Agreement or the transactions
contemplated hereby, that contain competitively sensitive business or other
proprietary information filed under a claim of confidentiality (including any
confidential supervisory information) or any other matter that either Party’s
board of directors has been advised by counsel that such distribution to the
other Party may violate a confidentiality obligation or fiduciary duty or any
Law or regulation, or may result in a waiver of the attorney-client privilege.
In the event any of the restrictions in this Section 5.08(f) shall apply, each
Party shall use its commercially reasonable efforts to provide appropriate
consents, waivers, decrees and approvals necessary to satisfy any
confidentiality issues relating to documents prepared or held by third parties
(including work papers), the Parties will make appropriate alternate disclosure
arrangements, including adopting additional specific procedures to protect the
confidentiality of sensitive material and to ensure compliance with applicable
Laws.

 

Section 5.09     No Solicitation by SWBS; Superior Proposals.

 

(a)       SWBS shall not, and shall cause its Subsidiaries and each of their
respective officers, directors and employees not to, and will not authorize any
investment bankers, financial advisors, attorneys, accountants, consultants,
affiliates or other agents of SWBS or any of SWBS’s Subsidiaries (collectively,
the “SWBS Representatives”) to, directly or indirectly, (i) initiate, solicit,
induce or knowingly encourage, or take any action to facilitate the making of,
any inquiry, offer or proposal which constitutes, or could reasonably be
expected to lead to, an Acquisition Proposal; (ii) participate in any
discussions or negotiations regarding any Acquisition Proposal or furnish, or
otherwise afford access, to any Person (other than FBMS) any information or data
with respect to SWBS or any of its Subsidiaries or otherwise relating to an
Acquisition Proposal; (iii) release any Person from, waive any provisions of, or
fail to enforce any confidentiality agreement or standstill agreement to which
SWBS is a party; or (iv) enter into any agreement, agreement in principle or
letter of intent with respect to any Acquisition Proposal or approve or resolve
to approve any Acquisition Proposal or any agreement, agreement in principle or
letter of intent relating to an Acquisition Proposal. Any violation of the
foregoing restrictions by any of the SWBS Representatives, whether or not such
SWBS Representative is so authorized and whether or not such SWBS Representative
is purporting to act on behalf of SWBS or otherwise, shall be deemed to be a
breach of this Agreement by SWBS. SWBS and its Subsidiaries shall, and shall
cause each of the SWBS Representatives to, immediately cease and cause to be
terminated any and all existing discussions, negotiations, and communications
with any Persons with respect to any existing or potential Acquisition Proposal.

 



 46 

 

 

For purposes of this Agreement, “Acquisition Proposal” means any inquiry, offer
or proposal (other than an inquiry, offer or proposal from FBMS), whether or not
in writing, contemplating, relating to, or that could reasonably be expected to
lead to, an Acquisition Transaction.

 

For purposes of this Agreement, “Acquisition Transaction” means (A) any
transaction or series of transactions involving any merger, consolidation,
recapitalization, share exchange, liquidation, dissolution or similar
transaction involving SWBS or any of its Subsidiaries; (B) any transaction
pursuant to which any third party or group acquires or would acquire (whether
through sale, lease or other disposition), directly or indirectly, a significant
portion of the assets of SWBS or any of its Subsidiaries; (C) any issuance, sale
or other disposition of (including by way of merger, consolidation, share
exchange or any similar transaction) securities (or options, rights or warrants
to purchase or securities convertible into, such securities) representing 20% or
more of the votes attached to the outstanding securities of SWBS or any of its
Subsidiaries; (D) any tender offer or exchange offer that, if consummated, would
result in any third party or group beneficially owning 20% or more of any class
of equity securities of SWBS or any of its Subsidiaries; or (E) any transaction
which is similar in form, substance or purpose to any of the foregoing
transactions, or any combination of the foregoing.

 

For purposes of this Agreement, “Superior Proposal” means a bona fide,
unsolicited Acquisition Proposal (i) that if consummated would result in a third
party (or in the case of a direct merger between such third party and SWBS or
any of its Subsidiaries, the shareholders of such third party) acquiring,
directly or indirectly, more than 50% of the outstanding SWBS Common Stock or
more than 50% of the assets of SWBS and its Subsidiaries, taken as a whole, for
consideration consisting of cash and/or securities and (ii) that the board of
directors of SWBS reasonably determines in good faith, after consultation with
its outside financial advisor and outside legal counsel, (A) is reasonably
capable of being completed, taking into account all financial, legal, regulatory
and other aspects of such proposal, including all conditions contained therein
and the person making such Acquisition Proposal, and (B) taking into account any
changes to this Agreement proposed by FBMS in response to such Acquisition
Proposal, as contemplated by Section 5.09(c), and all financial, legal,
regulatory and other aspects of such takeover proposal, including all conditions
contained therein and the person making such proposal, is more favorable to the
shareholders of SWBS from a financial point of view than the Merger.

 



 47 

 

 

(b)       Notwithstanding Section 5.09(a) or any other provision of this
Agreement, prior to the date of the SWBS Meeting, SWBS may take any of the
actions described in Section 5.09(a) if, but only if, (i) SWBS has received a
bona fide unsolicited written Acquisition Proposal that did not result from a
breach of Section 5.09(a); (ii) the board of directors of SWBS reasonably
determines in good faith, after consultation with and having considered the
advice of its outside financial advisor and outside legal counsel, that (A) such
Acquisition Proposal constitutes or is reasonably likely to lead to a Superior
Proposal and (B) it is reasonably necessary to take such actions to comply with
its fiduciary duties to SWBS’s shareholders under applicable Law; (iii) SWBS has
provided FBMS with at least three (3) Business Days’ prior notice of such
determination; and (iv) prior to furnishing or affording access to any
information or data with respect to SWBS or any of its Subsidiaries or otherwise
relating to an Acquisition Proposal, SWBS receives from such Person a
confidentiality agreement with terms no less favorable to SWBS than those
contained in the confidentiality agreement with FBMS. SWBS shall promptly
provide to FBMS any non-public information regarding SWBS or its Subsidiaries
provided to any other Person which was not previously provided to FBMS, such
additional information to be provided no later than the date of provision of
such information to such other party.

 

(c)       SWBS shall promptly (and in any event within twenty-four (24) hours)
notify FBMS in writing if any proposals or offers are received by, any
information is requested from, or any negotiations or discussions are sought to
be initiated or continued with, SWBS or the SWBS Representatives, in each case
in connection with any Acquisition Proposal, and such notice shall indicate the
name of the Person initiating such discussions or negotiations or making such
proposal, offer or information request and the material terms and conditions of
any proposals or offers (and, in the case of written materials relating to such
proposal, offer, information request, negotiations or discussion, providing
copies of such materials (including e-mails or other electronic communications)
except to the extent that such materials constitute confidential information of
the party making such offer or proposal under an effective confidentiality
agreement). SWBS agrees that it shall keep FBMS informed, on a reasonably
current basis, of the status and terms of any such proposal, offer, information
request, negotiations or discussions (including any amendments or modifications
to such proposal, offer or request).

 

(d)       Neither the board of directors of SWBS nor any committee thereof shall
(i) withdraw, qualify, amend or modify, or propose to withdraw, qualify, amend
or modify, in a manner adverse to FBMS in connection with the transactions
contemplated by this Agreement (including the Merger), the SWBS Recommendation,
fail to reaffirm the SWBS Recommendation within three (3) Business Days
following a request by FBMS, or make any statement, filing or release, in
connection with the SWBS Meeting or otherwise, inconsistent with the SWBS
Recommendation (it being understood that taking a neutral position or no
position with respect to an Acquisition Proposal shall be considered an adverse
modification of the SWBS Recommendation); (ii) approve or recommend, or propose
to approve or recommend, any Acquisition Proposal; or (iii) enter into (or cause
SWBS or any of its Subsidiaries to enter into) any letter of intent, agreement
in principle, acquisition agreement or other agreement (A) related to any
Acquisition Transaction (other than a confidentiality agreement entered into in
accordance with the provisions of Section 5.09(b)) or (B) requiring SWBS to
abandon, terminate or fail to consummate the Merger or any other transaction
contemplated by this Agreement.

 



 48 

 

 

(e)       Notwithstanding Section 5.09(d), prior to the date of the SWBS
Meeting, the board of directors of SWBS may withdraw, qualify, amend or modify
the SWBS Recommendation (a “SWBS Subsequent Determination”) after the fifth
(5th) Business Day following FBMS’s receipt of a notice (the “Notice of Superior
Proposal”) from SWBS advising FBMS that the board of directors of SWBS has
decided that a bona fide unsolicited written Acquisition Proposal that it
received (that did not result from a breach of Section 5.09(a)) constitutes a
Superior Proposal if, but only if, (i) the board of directors of SWBS has
determined in good faith, after consultation with and having considered the
advice of outside legal counsel and its financial advisor, that it is reasonably
necessary to take such actions to comply with its fiduciary duties to SWBS’s
shareholders under applicable Law, (ii) during the five (5) Business Day period
after receipt of the Notice of Superior Proposal by FBMS (the “Notice Period”),
SWBS and the board of directors of SWBS shall have cooperated and negotiated in
good faith with FBMS to make such adjustments, modifications or amendments to
the terms and conditions of this Agreement as would enable SWBS to proceed with
the SWBS Recommendation without a SWBS Subsequent Determination; provided,
however, that FBMS shall not have any obligation to propose any adjustments,
modifications or amendments to the terms and conditions of this Agreement and
(iii) at the end of the Notice Period, after taking into account any such
adjusted, modified or amended terms as may have been proposed by FBMS since its
receipt of such Notice of Superior Proposal, the board of directors of SWBS has
again in good faith made the determination (A) in clause (i) of this Section
5.09(e) and (B) that such Acquisition Proposal constitutes a Superior Proposal.
In the event of any material revisions to the Superior Proposal, SWBS shall be
required to deliver a new Notice of Superior Proposal to FBMS and again comply
with the requirements of this Section 5.09(e), except that the Notice Period
shall be reduced to three (3) Business Days.

 

(f)       Notwithstanding any SWBS Subsequent Determination, this Agreement
shall be submitted to SWBS’s shareholders at the SWBS Meeting for the purpose of
voting on the approval of this Agreement and the transactions contemplated
hereby (including the Merger) and nothing contained herein shall be deemed to
relieve SWBS of such obligation; provided, however, that if the board of
directors of SWBS shall have made a SWBS Subsequent Determination with respect
to a Superior Proposal, then the board of directors of SWBS may recommend
approval of such Superior Proposal by the shareholders of SWBS and may submit
this Agreement to SWBS’s shareholders without recommendation, in which event the
board of directors of SWBS shall communicate the basis for its recommendation of
such Superior Proposal and the basis for its lack of a recommendation with
respect to this Agreement and the transactions contemplated hereby to SWBS’s
shareholders in the Proxy Statement-Prospectus or an appropriate amendment or
supplement thereto.

 

(g)       Nothing contained in this Section 5.09 shall prohibit SWBS or the
board of directors of SWBS from complying with SWBS’s obligations required under
Rule 14e-2(a) promulgated under the Exchange Act; provided, however, that any
such disclosure relating to an Acquisition Proposal (other than a “stop, look
and listen” or similar communication of the type contemplated by Rule 14d-9(f)
under the Exchange Act) shall be deemed a change in the SWBS Recommendation
unless the board of directors of SWBS reaffirms the SWBS Recommendation in such
disclosure.

 



 49 

 

 

Section 5.10     Indemnification.

 

(a)       For a period of six (6) years from and after the Effective Time, and
in any event subject to the provisions of Section 5.10(b)(iv), FBMS shall
indemnify and hold harmless the present and former directors and officers of
SWBS and its Subsidiaries (the “Indemnified Parties”), against all costs or
expenses (including reasonable attorney’s fees), judgments, fines, losses,
claims, damages, or liabilities incurred in connection with any claim, action,
suit, proceeding or investigation, whether civil, criminal, administrative or
investigative arising out of actions or omissions of such persons in the course
of performing their duties for SWBS or such Subsidiary occurring at or before
the Effective Time (including the transactions contemplated by this Agreement)
(each a “Claim”), to the same extent as such persons have the right to be
indemnified pursuant to the Indemnification Agreements set forth in SWBS
Disclosure Schedule 5.10 or, if not subject to such an agreement, to the fullest
extent permitted by applicable Law.

 

(b)       Any Indemnified Party wishing to claim indemnification under this
Section 5.10 shall promptly notify FBMS upon learning of any Claim, provided
that, failure to so notify shall not affect the obligation of FBMS under this
Section 5.10, unless, and only to the extent that, FBMS is materially prejudiced
in the defense of such Claim as a consequence. In the event of any such Claim
(whether asserted or claimed prior to, at or after the Effective Time), (i) FBMS
shall have the right to assume the defense thereof and FBMS shall not be liable
to such Indemnified Parties for any legal expenses or other counsel or any other
expenses subsequently incurred by such Indemnified Parties in connection with
the defense thereof, (ii) the Indemnified Parties will cooperate in the defense
of any such matter, (iii) FBMS shall not be liable for any settlement effected
without its prior written consent and (iv) FBMS shall have no obligation
hereunder to any Indemnified Party if such indemnification would be in violation
of any applicable federal or state banking Laws or regulations, or in the event
that a federal or state banking agency or a court of competent jurisdiction
shall determine that indemnification of an Indemnified Party in the manner
contemplated hereby is prohibited by applicable Laws and regulations, whether or
not related to banking Laws.

 

(c)       For a period of six (6) years following the Effective Time, FBMS will
provide director’s and officer’s liability insurance (herein, “D&O Insurance”)
that serves to reimburse the present and former officers and directors of SWBS
or its Subsidiaries (determined as of the Effective Time) with respect to claims
against such directors and officers arising from facts or events occurring
before the Effective Time (including the transactions contemplated hereby),
which insurance will contain at least the same coverage and amounts, and contain
terms and conditions no less advantageous to the Indemnified Party, as that
coverage currently provided by SWBS; provided that, if FBMS is unable to
maintain the insurance called for by this Section 5.10, FBMS will provide as
much comparable insurance as is reasonably available; and provided, further,
that officers and directors of SWBS or its Subsidiaries may be required to make
application and provide customary representations and warranties to the carrier
of the D&O Insurance for the purpose of obtaining such insurance.

 



 50 

 

 

(d)       If FBMS or any of its successors and assigns (i) shall consolidate
with or merge into any other corporation or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) shall transfer all or substantially all of its property and assets to
any individual, corporation or other entity, then, in each such case, proper
provision shall be made so that the successors and assigns of FBMS and its
Subsidiaries shall assume the obligations set forth in this Section 5.10.

 

Section 5.11     Employees; Benefit Plans.

 

(a)       Following the Effective Time, FBMS shall maintain or cause to be
maintained employee benefit plans and compensation opportunities for the benefit
of employees who are full time employees of SWBS or any of its Subsidiaries on
the Closing Date (“Covered Employees”) that provide employee benefits and
compensation opportunities which, in the aggregate, are substantially comparable
to the employee benefits and compensation opportunities that are made available
on a uniform and non-discriminatory basis to similarly situated employees of
FBMS or its Subsidiaries, as applicable; provided, however, that in no event
shall any Covered Employee be eligible to participate in any closed or frozen
plan of FBMS or its Subsidiaries. FBMS shall give the Covered Employees full
credit for their prior service with SWBS and its Subsidiaries (i) for purposes
of eligibility (including initial participation and eligibility for current
benefits) and vesting under any qualified or non-qualified employee benefit plan
maintained by FBMS and in which Covered Employees may be eligible to participate
and (ii) for all purposes under any welfare benefit plans, vacation plans,
severance plans and similar arrangements maintained by FBMS.

 

(b)       With respect to any employee benefit plan of FBMS that is a health,
dental, vision or other welfare plan in which any Covered Employee is eligible
to participate, for the plan year in which such Covered Employee is first
eligible to participate, FBMS or its applicable Subsidiary shall use its
commercially reasonable efforts to (i) cause any pre-existing condition
limitations or eligibility waiting periods under such FBMS or Subsidiary plan to
be waived with respect to such Covered Employee and his or her covered
dependents to the extent such condition was or would have been covered under the
SWBS Benefit Plan in which such Covered Employee participated immediately prior
to the Effective Time, and (ii) recognize any health, dental, vision or other
welfare expenses incurred by such Covered Employee and his or her covered
dependents in the year that includes the Closing Date (or, if later, the year in
which such Covered Employee is first eligible to participate) for purposes of
any applicable copayment, deductibles and annual out-of-pocket expense
requirements under any such health, dental, vision or other welfare plan.

 

(c)       Prior to the Effective Time, SWBS shall take, and shall cause its
Subsidiaries to take, all actions requested by FBMS that may be necessary or
appropriate to, conditioned on the occurrence of the Effective Time, (i) cause
one or more SWBS Benefits Plans to terminate as of the Effective Time, or as of
the date immediately preceding the Effective Time, (ii) cause benefit accruals
and entitlements under any SWBS Benefit Plan to cease as of the Effective Time,
or as of the date immediately preceding the Effective Time, (iii) cause the
continuation on and after the Effective Time of any contract, arrangement or
insurance policy relating to any SWBS Benefit Plan for such period as may be
requested by FBMS, or (iv) facilitate the merger of any SWBS Benefit Plan into
any employee benefit plan maintained by FBMS or an FBMS Subsidiary, provided in
all cases that FBMS shall give SWBS at least five (5) Business Days’ notice of
such requested actions, and provided further that in the case of any such
actions not within the sole control of SWBS, SWBS shall only be requested to use
its commercially reasonable efforts to complete such actions. Notwithstanding
the immediately preceding sentence, the SWBS Benefit Plans listed on SWBS
Disclosure Schedule 5.11(c) shall not be terminated prior to or as of the
Effective Time. SWBS Disclosure Schedule 5.11(c) furthermore sets forth the
estimated liabilities under such plans as of the date hereof. All resolutions,
notices, or other documents issued, adopted or executed in connection with the
implementation of this Section 5.11(c) shall be subject to FBMS’s reasonable
prior review and approval, which shall not be unreasonably withheld, conditioned
or delayed.

 



 51 

 

 

(d)       Nothing in this Section 5.11 shall be construed to limit the right of
FBMS or any of its Subsidiaries (including, following the Closing Date, SWBS and
its Subsidiaries) to amend or terminate any SWBS Benefit Plan or other employee
benefit plan, to the extent such amendment or termination is permitted by the
terms of the applicable plan, nor shall anything in this Section 5.11 be
construed to require FBMS or any of its Subsidiaries (including, following the
Closing Date, SWBS and its Subsidiaries) to retain the employment of any
particular Covered Employee for any fixed period of time following the Closing
Date, and the continued retention (or termination) by FBMS or any of its
Subsidiaries of any Covered Employee subsequent to the Effective Time shall be
subject in all events to FBMS’s or its applicable Subsidiary’s normal and
customary employment procedures and practices, including customary background
screening and evaluation procedures, and satisfactory employment performance.

 

(e)       Any employee of SWBS or First Community Bank that becomes an employee
of FBMS or The First at the Effective Time who is terminated within one year
following the Effective Time (other than for cause, death, disability, normal
retirement or voluntarily resignation) shall receive a severance payment equal
to one week of base salary (up to a maximum of 12 weeks) for each year of
employment, including such employee’s years of employment with SWBS or First
Community Bank.

 

Section 5.12     Notification of Certain Changes. FBMS and SWBS shall promptly
advise the other Party of any change or event having, or which could reasonably
be expected to have, a Material Adverse Effect or which it believes would, or
which could reasonably be expected to, cause or constitute a material breach of
any of its or its respective Subsidiaries’ representations, warranties or
covenants contained herein and each Party shall provide on a periodic basis
written notice to the other Party of any matters that it becomes aware of that
should be disclosed on a supplement or amendment to such Party’s Disclosure
Schedule; provided, that any failure to give notice in accordance with the
foregoing shall not be deemed to constitute a violation of this Section 5.12 or
the failure of any condition set forth in Section 6.01, Section 6.02 or Section
6.03 to be satisfied, or otherwise constitute a breach of this Agreement by the
party failing to give such notice, in each case unless the underlying breach
would independently result in a failure of the conditions set forth in Section
6.01, Section 6.02 or Section 6.03 to be satisfied.

 



 52 

 

 

Section 5.13     Transition; Informational Systems Conversion. From and after
the date hereof, FBMS and SWBS will use their commercially reasonable efforts to
facilitate the integration of SWBS with the business of FBMS following
consummation of the transactions contemplated hereby, and shall meet on a
regular basis to discuss and plan for the conversion of the data processing and
related electronic informational systems of SWBS and each of its Subsidiaries
(the “Informational Systems Conversion”) to those used by FBMS, which planning
shall include, but not be limited to, (a) discussion of third-party service
provider arrangements of SWBS and each of its Subsidiaries; (b) non-renewal or
changeover, after the Effective Time, of personal property leases and software
licenses used by SWBS and each of its Subsidiaries in connection with the
systems operations; (c) retention of outside consultants and additional
employees to assist with the conversion; (d) outsourcing, as appropriate after
the Effective Time, of proprietary or self-provided system services; and (e) any
other actions necessary and appropriate to facilitate the conversion, as soon as
practicable following the Effective Time. FBMS shall promptly reimburse SWBS on
request for any reasonable and documented out-of-pocket fees, expenses or
charges that SWBS may incur as a result of taking, at the request of FBMS, any
action prior to the Effective Time to facilitate the Informational Systems
Conversion.

 

Section 5.14     No Control of Other Party’s Business. Nothing contained in this
Agreement shall give FBMS, directly or indirectly, the right to control or
direct the operations of SWBS or its Subsidiaries prior to the Effective Time,
and nothing contained in this Agreement shall give SWBS, directly or indirectly,
the right to control or direct the operations of FBMS or its Subsidiaries prior
to the Effective Time. Prior to the Effective Time, each of SWBS and FBMS shall
exercise, consistent with the terms and conditions of this Agreement, control
and supervision over its and its Subsidiaries’ respective operations.

 

Section 5.15     Certain Litigation. Each Party shall promptly advise the other
Party orally and in writing of any actual or threatened shareholder litigation
against such Party and/or the members of the board of directors of SWBS or the
board of directors of FBMS related to this Agreement or the Merger and the other
transactions contemplated by this Agreement. SWBS shall: (i) permit FBMS to
review and discuss in advance, and consider in good faith the views of FBMS in
connection with, any proposed written or oral response to such shareholder
litigation; (ii) furnish FBMS’s outside legal counsel with all non-privileged
information and documents which outside counsel may reasonably request in
connection with such shareholder litigation; (iii) consult with FBMS regarding
the defense or settlement of any such shareholder litigation, shall give due
consideration to FBMS’s advice with respect to such shareholder litigation and
shall not settle any such litigation prior to such consultation and
consideration; provided, however, that SWBS shall not settle any such
shareholder litigation if such settlement requires the payment of money damages,
without the written consent of FBMS (such consent not to be unreasonably
withheld, conditioned or delayed) unless the payment of any such damages by SWBS
is reasonably expected by SWBS, following consultation with outside counsel, to
be fully covered (disregarding any deductible to be paid by SWBS) under SWBS’s
existing director and officer insurance policies, including any tail policy.

 

Section 5.16     Director Resignations. SWBS will use commercially reasonable
efforts to cause to be delivered to FBMS resignations of all the directors of
SWBS and its Subsidiaries, such resignations to be effective as of the Effective
Time.

 

Section 5.17     Non-Competition and Non-Disclosure Agreement. Concurrently with
the execution and delivery of this Agreement and effective upon Closing, SWBS
has caused each director of SWBS and First Community Bank to execute and deliver
the Non-Competition and Non-Disclosure Agreement in the forms attached hereto as
Exhibit C (with respect to William E. Blackmon, Bill Granade, Fred K. Granade,
and Stanley Moore) and Exhibit D (with respect to Lindsey C. Boney III, Paul
Bullington, Marietta Urquhart, Carl Craig, Susan Turner, and James Massey)
(collectively, the “Director Restrictive Covenant Agreements”).

 



 53 

 

 

Section 5.18     Claims Letters. Concurrently with the execution and delivery of
this Agreement and effective upon the Closing, SWBS has caused each director of
SWBS and First Community Bank to execute and deliver the Claims Letter in the
form attached hereto as Exhibit E.

 

Section 5.19     Coordination.

 

(a)       Prior to the Effective Time, subject to applicable Laws, SWBS and its
Subsidiaries shall take any actions FBMS may reasonably request from time to
time to better prepare the parties for integration of the operations of SWBS and
its Subsidiaries with FBMS and its Subsidiaries, respectively. Without limiting
the foregoing, senior officers of SWBS and FBMS shall meet from time to time as
FBMS may reasonably request, and in any event not less frequently than monthly,
to review the financial and operational affairs of SWBS and its Subsidiaries,
and SWBS shall give due consideration to FBMS’s input on such matters, with the
understanding that, notwithstanding any other provision contained in this
Agreement, neither FBMS nor The First shall under any circumstance be permitted
to exercise control of SWBS or any of its Subsidiaries prior to the Effective
Time. SWBS shall permit representatives of The First to be onsite at SWBS to
facilitate integration of operations and assist with any other coordination
efforts as necessary.

 

(b)       Prior to the Effective Time, subject to applicable Laws, SWBS and its
Subsidiaries shall take any actions FBMS may reasonably request in connection
with negotiating any amendments, modifications or terminations of any Leases or
SWBS Material Contracts that FBMS may request, including, but not limited to,
actions necessary to cause any such amendments, modifications or terminations to
become effective immediately prior to, or immediately upon, the Closing, and
shall cooperate with FBMS and will use its commercially reasonable efforts to
negotiate specific provisions that may be requested by FBMS in connection with
any such amendment, modification or termination.

 

(c)       From and after the date hereof, subject to applicable Laws, the
parties shall reasonably cooperate with the other in preparing for the prompt
conversion or consolidation of systems and business operations promptly after
the Effective Time (including by entering into customary confidentiality,
non-disclosure and similar agreements with the other party and appropriate
service providers) and SWBS shall, upon FBMS’s reasonable request, introduce
FBMS and its representatives to suppliers of SWBS and its Subsidiaries for the
purpose of facilitating the integration of SWBS and its business into that of
FBMS. In addition, after satisfaction of the conditions set forth in Section
6.01(a) and Section 6.01(b), subject to applicable Laws, SWB shall, upon FBMS’s
reasonable request, introduce FBMS and its representatives to customers of SWB
and its Subsidiaries for the purpose of facilitating the integration of SWB and
its business into that of FBMS. Any interaction between FBMS and SWBS’s and any
of its Subsidiaries’ customers and suppliers shall be coordinated by SWBS. SWBS
shall have the right to participate in any discussions between FBMS and SWBS’s
customers and suppliers.

 



 54 

 

 

(d)       FBMS and SWBS agree to take all action necessary and appropriate to
cause First Community Bank to merge with The First in accordance with applicable
Laws and the terms of the Plan of Bank Merger immediately following the
Effective Time or as promptly as practicable thereafter.

 

Section 5.20     Transactional Expenses. SWBS has provided in SWBS Disclosure
Schedule 3.35 a reasonable good faith estimate of costs and fees that SWBS and
its Subsidiaries expect to pay to retained representatives in connection with
the transactions contemplated by this Agreement (collectively, “SWBS Expenses”).
SWBS shall use its commercially reasonable efforts to cause the aggregate amount
of all SWBS Expenses to not exceed the total expenses disclosed in SWBS
Disclosure Schedule 3.35. SWBS shall promptly notify FBMS if or when it
determines that it expects to exceed its budget for SWBS Expenses.
Notwithstanding anything to the contrary in this Section 5.20, SWBS shall not
incur any investment banking, brokerage, finders or other similar financial
advisory fees in connection with the transactions contemplated by this Agreement
other than those expressly set forth in SWBS Disclosure Schedule 3.35.

 

Section 5.21     Confidentiality. Prior to the execution of this Agreement and
prior to the consummation of the Merger, subject to applicable Laws, each of
FBMS and SWBS, and their respective Subsidiaries, affiliates, officers,
directors, agents, employees, consultants and advisors have provided, and will
continue to provide one another with information which may be deemed by the
party providing the information to be non-public, proprietary and/or
confidential, including, but not limited to, trade secrets of the disclosing
party. Each Party agrees that it will, and will cause its representatives to,
hold any information obtained pursuant to this Article V in accordance with the
terms of the confidentiality and non-disclosure agreement, dated as of April 14,
2017 between FBMS and SWBS.

 

Section 5.22     Tax Matters.

 

(a)       The Parties intend that the Merger and the Bank Merger shall each
qualify as a “reorganization” within the meaning of Section 368(a) of the Code
and that this Agreement constitute a “plan of reorganization” within the meaning
of Section 1.368-2(g) of the Regulations. Except as expressly contemplated or
permitted by this Agreement, from and after the date of this Agreement, each of
FBMS and SWBS shall use their respective reasonable best efforts to cause each
of the Merger and the Bank Merger to qualify as a reorganization within the
meaning of Section 368(a) of the Code, and will not take any action, cause any
action to be taken, fail to take any action or cause any action to fail to be
taken which action or failure to act is intended or is reasonably likely to
prevent either the Merger or the Bank Merger from qualifying as a reorganization
within the meaning of Section 368(a) of the Code.

 

(b)       FBMS will prepare or caused to be prepared and timely file or cause to
be timely filed all Tax returns for SWBS and its Subsidiaries for all periods
ending before the Effective Time which are filed after the Effective Time; but
such Tax returns will be subject to the review and approval of one or more
representatives of SWBS’s shareholders to be appointed by SWBS’s Board of
Directors prior to the Effective Time. FBMS agrees to engage Mauldin and
Jenkins, LLP to prepare such Tax returns.

 



 55 

 

 



 



Section 5.23     Board Representation. FBMS agrees to consider appointing a
representative proposed by SWBS and mutually agreed upon by SWBS and FBMS to the
Board of Directors of The First (the “Bank Board”) after the Effective Time.
Notwithstanding anything to the contrary in this Agreement, the Parties
acknowledge and agree that in no event will FBMS or The First be required by the
terms of this Agreement to appoint any director to the Bank Board.

 

Section 5.24     Termination and Conversion Costs. SWBS shall contact the
counterparty to each of the agreements set forth on Schedule 8.01 prior to the
Closing Date and obtain a written statement from such Person setting forth the
amount of any fees that would be payable by FBMS (as successor to SWBS) to (a)
terminate each such agreement following the Closing (the “Termination Costs”)
and (b) to convert the services contemplated thereby to FBMS’s preferred vendors
(the “Conversion Costs”). The Termination Costs, as determined in accordance
with this Section 5.24, shall be used to calculate the SWBS Transaction
Expenses.

 

Article VI

CONDITIONS TO CONSUMMATION OF THE MERGER

 

Section 6.01     Conditions to Obligations of the Parties to Effect the Merger.
The respective obligations of the Parties to consummate the Merger are subject
to the fulfillment or, to the extent permitted by applicable Law, written waiver
by the Parties prior to the Closing Date of each of the following conditions:

 

(a)      Shareholder Vote. This Agreement and the transactions contemplated
hereby, as applicable, shall have received the Requisite SWBS Shareholder
Approval at the SWBS Meeting.

 

(b)      Regulatory Approvals; No Burdensome Condition. All Regulatory Approvals
required to consummate the Merger and the Bank Merger in the manner contemplated
herein shall have been obtained and shall remain in full force and effect and
all statutory waiting periods in respect thereof, if any, shall have expired or
been terminated, and no such Regulatory Approval includes or contains, or shall
have resulted in the imposition of, any Burdensome Condition.

 

(c)      No Injunctions or Restraints; Illegality. No judgment, order,
injunction or decree issued by any court or agency of competent jurisdiction or
other legal restraint or prohibition preventing the consummation of any of the
transactions contemplated hereby shall be in effect. No statute, rule,
regulation, order, injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits or makes
illegal the consummation of any of the transactions contemplated hereby.

 

(d)      Effective Registration Statement. The Registration Statement shall have
become effective and no stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the SEC or any other
Governmental Authority.

 

 56 

 

 

(e)      Tax Opinions Relating to the Merger. FBMS and SWBS, respectively, shall
have received opinions from Alston & Bird LLP and Jones Walker LLP,
respectively, each dated as of the Closing Date, in substance and form
reasonably satisfactory to FBMS and SWBS, respectively, to the effect that, on
the basis of the facts, representations and assumptions set forth in such
opinion, the Merger will be treated for federal income tax purposes as a
“reorganization” within the meaning of Section 368(a) of the Code. In rendering
their opinions, Alston & Bird LLP and Jones Walker LLP may require and rely upon
representations as to certain factual matters contained in certificates of
officers of each of FBMS and SWBS, in form and substance reasonably acceptable
to such counsel.

 

Section 6.02     Conditions to Obligations of SWBS. The obligations of SWBS to
consummate the Merger also are subject to the fulfillment or written waiver by
SWBS prior to the Closing Date of each of the following conditions:

 

(a)      Representations and Warranties. The representations and warranties of
FBMS (i) set forth in Section 4.09 shall be true and correct in all respects as
of the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date, (ii) Section 4.01, Section 4.02, Section
4.03, Section 4.04, Section 4.08, and Section 4.12 shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date with the same effect as though made as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case as of such date) and
(iii) set forth in this Agreement, other than those sections specifically
identified in clauses (i) or (ii) of this Section 6.02(a), shall be true and
correct (disregarding all qualifications or limitations as to “materiality”,
“Material Adverse Effect” and words of similar import set forth therein) as of
the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such date), except, in the case of this clause
(iii), where the failure to be true and correct would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect with
respect to FBMS. SWBS shall have received a certificate signed on behalf of FBMS
by the Chief Executive Officer or the Chief Financial Officer of FBMS to the
foregoing effect.

 

(b)      Performance of Obligations of FBMS. FBMS shall have performed and
complied with all of its obligations under this Agreement in all material
respects at or prior to the Closing Date, and SWBS shall have received a
certificate, dated the Closing Date, signed on behalf of FBMS by its Chief
Executive Officer and the Chief Financial Officer to such effect.

 

(c)      No Material Adverse Effect. Since the date of this Agreement (i) no
change or event has occurred which has resulted in FBMS or The First being
subject to a Material Adverse Effect and (ii) no condition, event, fact,
circumstance or other occurrence has occurred that may reasonably be expected to
have or result in such parties being subject to a Material Adverse Effect.

 

 57 

 

 

 

Section 6.03     Conditions to Obligations of FBMS. The obligations of FBMS to
consummate the Merger also are subject to the fulfillment or written waiver by
FBMS prior to the Closing Date of each of the following conditions:

 

(a)      Representations and Warranties. The representations and warranties of
SWBS (i) set forth in Section 3.02(a) and Section 3.09(b) shall be true and
correct in all respects (with respect to Section 3.02(a), other than de minimis
inaccuracies, it being agreed that for purposes of Section 3.02(a), any
inaccuracy in which the applicable amounts as of a date of determination exceed
the amounts set forth in Section 3.02(a) by no more than 1% shall be deemed de
minimis) as of the date of this Agreement and as of the Closing Date as though
made as of the Closing Date, (ii) the first sentence of Section 3.01, Section
3.04(a), Section 3.05, Section 3.14 and Section 3.34 shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date with the same effect as though made as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case as of such date) and
(iii) set forth in this Agreement, other than those sections specifically
identified in clauses (i) or (ii) of this Section 6.03(a), shall be true and
correct (disregarding all qualifications or limitations as to “materiality”,
“Material Adverse Effect” and words of similar import set forth therein) as of
the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such date), except, in the case of this clause
(iii), where the failure to be true and correct would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect with
respect to SWBS. FBMS shall have received a certificate signed on behalf of SWBS
by the Chief Executive Officer or the Chief Financial Officer of SWBS to the
foregoing effect.

 

(b)      Performance of Obligations of SWBS. SWBS shall have performed and
complied with all of its obligations under this Agreement in all material
respects at or prior to the Closing Date, and FBMS shall have received a
certificate, dated the Closing Date, signed on behalf of SWBS by SWBS’s Chief
Executive Officer and Chief Financial Officer, to such effect.

 

(c)      No Material Adverse Effect. Since the date of this Agreement (i) no
change or event has occurred which has resulted in SWBS or any of its
Subsidiaries being subject to a Material Adverse Effect and (ii) no condition,
event, fact, circumstance or other occurrence has occurred that may reasonably
be expected to have or result in such parties being subject to a Material
Adverse Effect.

 

(d)      Plan of Bank Merger. Except as otherwise contemplated by Section 1.03,
the Plan of Bank Merger shall have been executed and delivered.

 

(e)      Dissenting Shares. Dissenting Shares shall be less than five percent
(5%) of the issued and outstanding shares of SWBS Common Stock.

 

(f)      Certification of Non-USRPI Status. FBMS shall have received from SWBS,
under penalties of perjury, a certificate conforming to the requirements of
Regulations Sections 1.897-2(h) and 1.1445-2(c)(3) and otherwise reasonably
acceptable to FBMS, dated as of the Closing Date, certifying that no interest in
SWBS is a United States real property interest as defined in Section 897(c) of
the Code.

 

 

 58 

 

 

(g)      Adjusted Minimum Tangible Common Equity. The Adjusted Tangible Common
Equity of SWBS shall be no less than $32 million.

 

Section 6.04     Frustration of Closing Conditions. Neither FBMS nor SWBS may
rely on the failure of any condition set forth in Section 6.01, Section 6.02 or
Section 6.03, as the case may be, to be satisfied if such failure was caused by
such Party’s failure to use its reasonable best efforts to consummate any of the
transactions contemplated hereby, as required by and subject to Section 5.03.

 

Article VII

TERMINATION

 

Section 7.01     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned:

 

(a)      Mutual Consent. At any time prior to the Effective Time, by the mutual
consent, in writing, of FBMS and SWBS if the board of directors of FBMS and the
board of directors of SWBS each so determines by vote of a majority of the
members of its entire board.

 

(b)      No Regulatory Approval. By FBMS or SWBS, if either of their respective
boards of directors so determines by a vote of a majority of the members of its
entire board, in the event any Regulatory Approval required for consummation of
the transactions contemplated by this Agreement shall have been denied by final,
non-appealable action by such Governmental Authority or an application therefor
shall have been permanently withdrawn at the request of a Governmental
Authority.

 

(c)      No Shareholder Approval. By either FBMS or SWBS (provided, in the case
of SWBS, that it shall not be in breach of any of its obligations under Section
5.04), if the Requisite SWBS Shareholder Approval at the SWBS Meeting shall not
have been obtained by reason of the failure to obtain the required vote at a
duly held meeting of such shareholders or at any adjournment or postponement
thereof.

 

(d)      Breach of Representations and Warranties. By either FBMS or SWBS
(provided that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein in a
manner that would entitle the other party to not consummate this Agreement) if
there shall have been (i) with respect to representations and warranties set
forth in this Agreement that are not qualified by the term “material” or do not
contain terms such as “Material Adverse Effect,” a material breach of any of
such representations or warranties by the other party and (ii) with respect to
representations and warranties set forth in this Agreement that are qualified by
the term “material” or contain terms such as “Material Adverse Effect,” any
breach of any of such representations or warranties by the other Party; which
breach is not cured prior to the earlier of (y) thirty (30) days following
written notice to the Party committing such breach from the other Party or (z)
two (2) Business Days prior to the Expiration Date, or which breach, by its
nature, cannot be cured prior to the Closing.

 

 59 

 

 

(e)      Breach of Covenants. By either FBMS or SWBS (provided that the
terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein in a manner that would
entitle the other Party not to consummate the agreement) if there shall have
been a material breach of any of the covenants or agreements set forth in this
Agreement on the part of the other Party, which breach shall not have been cured
prior to the earlier of (i) thirty (30) days following written notice to the
Party committing such breach from the other Party or (ii) two (2) Business Days
prior to the Expiration Date, or which breach, by its nature, cannot be cured
prior to the Closing.

 

(f)      Delay. By either FBMS or SWBS if the Merger shall not have been
consummated on or before February 20, 2018, provided, however, that such date
will be automatically extended to April 21, 2018, if the only outstanding
condition to Closing under Article VI is the receipt of all Regulatory Approvals
(the “Expiration Date”), unless the failure of the Closing to occur by such date
shall be due to a material breach of this Agreement by the Party seeking to
terminate this Agreement.

 

(g)      Failure to Recommend; Etc. In addition to and not in limitation of
FBMS’s termination rights under Section 7.01(e), by FBMS if (i) there shall have
been a material breach of Section 5.09, or (ii) the board of directors of SWBS
(A) withdraws, qualifies, amends, modifies or withholds the SWBS Recommendation,
or makes any statement, filing or release, in connection with the SWBS Meeting
or otherwise, inconsistent with the SWBS Recommendation (it being understood
that taking a neutral position or no position with respect to an Acquisition
Proposal shall be considered an adverse modification of the SWBS
Recommendation), (B) materially breaches its obligation to call, give notice of
and commence the SWBS Meeting under Section 5.04(a), (C) approves or recommends
an Acquisition Proposal, (D) fails to publicly recommend against a publicly
announced Acquisition Proposal within three (3) Business Days of being requested
to do so by FBMS, (E) fails to publicly reconfirm the SWBS Recommendation within
three (3) Business Days of being requested to do so by FBMS, or (F) resolves or
otherwise determines to take, or announces an intention to take, any of the
foregoing actions.

 

(h)      SWBS Walkaway Right. This Agreement may be terminated prior to Closing
by the Board of Directors of SWBS if the Actual Closing Price of FBMS Common
Stock is less than 70% of the Signing Price, subject to the following.  If SWBS
elects to exercise its termination right pursuant to the immediately preceding
sentence, it shall give prompt written notice to FBMS; provided, that such
notice of election to terminate may be withdrawn at any time within the five-day
period commencing on the delivery of such notice to FBMS.  During this five-day
period, FBMS shall have the option, but not the obligation, to increase the
Merger Consideration as defined in Section 8.01 as the Walkaway Counter Offer. 
If FBMS elects to make the Walkaway Counter Offer, it shall give the Walkaway
Counter Offer Notice (as defined in Section 8.01 hereof) to SWBS during the
five-day period following receipt of the termination notice previously sent by
the SWBS, whereupon such notice of termination shall be null and void and of no
effect, SWBS shall no longer have the right to terminate the Agreement pursuant
to this Section 7.01(h) and this Agreement shall remain in effect in accordance
with its terms (except for the payment of the Merger Consideration).  Any
references in this Agreement to the "Merger Consideration" shall thereafter be
deemed to refer to the Merger Consideration after giving effect to any
adjustment set forth in the Walkaway Counter Offer Notice.  FBMS Common Stock
shall be appropriately adjusted subject to the provisions defined in Section
2.09, for the purposes of applying this Section 7.01(h).

 

 60 

 

 

Section 7.02     Termination Fee.

 

(a)      In recognition of the efforts, expenses and other opportunities
foregone by FBMS while structuring and pursuing the Merger, SWBS shall pay to
FBMS a termination fee equal to $2,250,000 (“SWBS Termination Fee”), by wire
transfer of immediately available funds to an account specified by FBMS in the
event of any of the following: (i) in the event FBMS terminates this Agreement
pursuant to Section 7.01(g), SWBS shall pay FBMS the Termination Fee within one
(1) Business Day after receipt of FBMS’s notification of such termination; and
(ii) in the event that after the date of this Agreement and prior to the
termination of this Agreement, an Acquisition Proposal shall have been made
known to senior management of SWBS or has been made directly to its shareholders
generally or any Person shall have publicly announced (and not withdrawn) an
Acquisition Proposal with respect to SWBS and (A) thereafter this Agreement is
terminated (x) by either FBMS or SWBS pursuant to Section 7.01(c) because the
Requisite SWBS Shareholder Approval shall not have been obtained or (y) by FBMS
pursuant to Section 7.01(d) or Section 7.01(e) and (B) prior to the date that is
twelve (12) months after the date of such termination, SWBS enters into any
agreement or consummates a transaction with respect to an Acquisition Proposal
(whether or not the same Acquisition Proposal as that referred to above), then
SWBS shall, on the earlier of the date it enters into such agreement and the
date of consummation of such transaction, pay FBMS the Termination Fee,
provided, that for purposes of this Section 7.02(a)(ii), all references in the
definition of Acquisition Proposal to “20%” shall instead refer to “50%.”

 

(b)      SWBS agrees that the agreements contained in this Section 7.02 are an
integral part of the transactions contemplated by this Agreement, and that,
without these agreements, FBMS would not enter into this Agreement; accordingly,
if SWBS fails promptly to pay any amounts due under this Section 7.02, SWBS
shall pay interest on such amounts from the date payment of such amounts were
due to the date of actual payment at the rate of interest equal to the sum of
(i) the rate of interest published from time to time in The Wall Street Journal,
Eastern Edition (or any successor publication thereto), designated therein as
the prime rate on the date such payment was due, plus (ii) 200 basis points,
together with the costs and expenses of FBMS (including reasonable legal fees
and expenses) in connection with such suit.

 

(c)      Notwithstanding anything to the contrary set forth in this Agreement,
the Parties agree that if a SWBS pays or causes to be paid to FBMS the
Termination Fee in accordance with this Section 7.02, SWBS (or any successor to
SWBS) will not have any further obligations or liabilities to FBMS with respect
to this Agreement or the transactions contemplated by this Agreement.

 

Section 7.03     Effect of Termination. Except as set forth in Section 7.02(c),
termination of this Agreement will not relieve a breaching party from liability
for any breach of any covenant, agreement, representation or warranty of this
Agreement (a) giving rise to such termination and (b) resulting from fraud or
any willful and material breach.

 

 61 

 

 

Article VIII

DEFINITIONS

 

Section 8.01     Definitions. The following terms are used in this Agreement
with the meanings set forth below:

 

“ABCL” has the meaning set forth in Section 1.01.

 

“ASBD” has the meaning set forth in Section 3.06.

 

“Acquisition Proposal” has the meaning set forth in Section 5.09.

 

“Acquisition Transaction” has the meaning set forth in Section 5.09.

 

“Adjusted Tangible Common Equity” means an amount calculated as (i) SWBS’s
common equity (as defined in GAAP) minus (ii) intangible assets (as defined in
GAAP) minus (iii) any anticipated but unaccrued SWBS Transaction Expenses minus
(iv) the amount of any reduction in SWBS’s allowance for loan and lease losses
below $3,425,000 as of the Effective Time.

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of power to direct or cause the direction of the management and policies of a
Person whether through the ownership of voting securities, by contract or
otherwise.

 

“Aggregate Merger Consideration” means the Cash Consideration and the Stock
Consideration.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Articles of Bank Merger” has the meaning set forth in Section 1.05(b).

 

“Articles of Merger” has the meaning set forth in Section 1.05(a).

 

“ASC 320” means GAAP Accounting Standards Codification Topic 320.

 

“Associate” when used to indicate a relationship with any Person means (1) any
corporation or organization (other than SWBS or any of its Subsidiaries) of
which such Person is an officer or partner or is, directly or indirectly, the
beneficial owner of 10% or more of any class of equity securities, (2) any trust
or other estate in which such Person has a substantial beneficial interest or
serves as trustee or in a similar fiduciary capacity, or (3) any relative or
family member of such Person.

 

“Audited Financial Statements” has the meaning set forth in Section 3.07(a).

 

 62 

 

 

“Bank Merger” has the meaning set forth in Section 1.03.

 

“Bank Plan of Merger” has the meaning set forth in Section 1.03.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended.

 

“BOLI” has the meaning set forth in Section 3.32(b).

 

“Book-Entry Shares” means any non-certificated share held by book entry in
SWBS’s stock transfer book, which immediately prior to the Effective Time
represents an outstanding share of SWBS Common Stock.

 

“Burdensome Condition” has the meaning set forth in Section 5.06(a).

 

“Business Day” means Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. government or any day on which banking
institutions in the State of Mississippi are authorized or obligated to close.

 

“Cash Consideration” has the meaning set forth in Section 2.01(c).

 

“Certificate” means any outstanding certificate, which immediately prior to the
Effective Time, represents an outstanding share of SWBS Common Stock.

 

“Claim” has the meaning set forth in Section 5.10(a).

 

“Closing” and “Closing Date” have the meanings set forth in Section 1.05(c).

 

“Code” has the meaning set forth in the Recitals.

 

“Community Reinvestment Act” means the Community Reinvestment Act of 1977, as
amended.

 

“Controlled Group Members” means any of SWBS’s related organizations described
in Code Sections 414(b), (c) or (m).

 

“Conversion Costs” has the meaning set forth in Section 5.24.

 

“Covered Employees” has the meaning set forth in Section 5.11(a).

 

“D&O Insurance” has the meaning set forth in Section 5.10(c).

 

“Derivative Transaction” means any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities, bonds, equity securities, loans, interest rates, catastrophe
events, weather-related events, credit-related events or conditions or any
indexes, or any other similar transaction (including any option with respect to
any of these transactions) or combination of any of these transactions,
including collateralized mortgage obligations or other similar instruments or
any debt or equity instruments evidencing or embedding any such types of
transactions, and any related credit support, collateral or other similar
arrangements related to any such transaction or transactions.

 

 63 

 

 

“Determination Date” means the later of (i) the date on which the last required
Regulatory Approval is obtained without regard to any requisite waiting period
or (ii) the date on which the Requisite SWBS Shareholder Approval is obtained.

 

“Director Restrictive Covenant Agreements” has the meaning set forth in Section
5.17.

 

“Dissenting Shareholder” has the meaning set forth in Section 2.01(d).

 

“Dissenting Shares” has the meaning set forth in Section 2.01(d).

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

“Effective Time” has the meaning set forth in Section 1.04(a).

 

“Environmental Law” means any federal, state or local Law, regulation, order,
decree, permit, authorization, opinion or agency requirement relating to:
(a) pollution, the protection or restoration of the indoor or outdoor
environment, human health and safety, or natural resources, (b) the handling,
use, presence, disposal, release or threatened release of any Hazardous
Substance, or (c) any injury or threat of injury to persons or property in
connection with any Hazardous Substance. The term Environmental Law includes,
but is not limited to, the following statutes, as amended, any successor
thereto, and any regulations promulgated pursuant thereto, and any state or
local statutes, ordinances, rules, regulations and the like addressing similar
issues: (a) Comprehensive Environmental Response, Compensation and Liability
Act, as amended by the Superfund Amendments and Reauthorization Act of 1986, as
amended, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act,
as amended, 42 U.S.C. § 6901, et seq.; the Clean Air Act, as amended, 42 U.S.C.
§ 7401, et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
§ 1251, et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601,
et seq.; the Emergency Planning and Community Right to Know Act, 42 U.S.C. §
1101, et seq.; the Safe Drinking Water Act; 42 U.S.C. § 300f, et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651, et seq.; (b) common Law
that may impose liability (including without limitation strict liability) or
obligations for injuries or damages due to the presence of or exposure to any
Hazardous Substance.

 

“Equal Credit Opportunity Act” means the Equal Credit Opportunity Act, as
amended.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning set forth in Section 3.15(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 64 

 

 

“Exchange Agent” means such exchange agent as may be designated by FBMS (which
shall be FBMS’s transfer agent), and reasonably acceptable to SWBS, to act as
agent for purposes of conducting the exchange procedures described in Article
II.

 

“Exchange Fund” has the meaning set forth in Section 2.07(a).

 

“Expiration Date” has the meaning set forth in Section 7.01(f).

 

“Fair Credit Reporting Act” means the Fair Credit Reporting Act, as amended.

 

“Fair Housing Act” means the Fair Housing Act, as amended.

 

“FBMS” has the meaning set forth in the preamble to this Agreement.

 

“FBMS Common Stock” means the voting and non-voting common stock, $0.01 par
value per share, of FBMS.

 

“FBMS Disclosure Schedule” has the meaning set forth in Article IV.

 

“FBMS Reports” has the meaning set forth in Section 4.05(a).

 

“FDIA” has the meaning set forth in Section 3.27.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FFIEC” means the Federal Financial Institutions Examination Council.

 

“Financial Statements” has the meaning set forth in Section 3.07(a).

 

“First Community Bank” has the meaning set forth in Section 1.03.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied consistently with past practice, including with respect to
quantity and frequency.

 

“Governmental Authority” means any U.S. or foreign federal, state or local
governmental commission, board, body, bureau or other regulatory authority or
agency, including, without limitation, courts and other judicial bodies, bank
regulators, insurance regulators, applicable state securities authorities, the
SEC, the IRS or any self-regulatory body or authority, including any
instrumentality or entity designed to act for or on behalf of the foregoing.

 

 65 

 

 

“Hazardous Substance” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise regulated as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, flammable
or explosive materials, radioactive materials or words of similar meaning or
regulatory effect under any present or future Environmental Law or that may have
a negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, mold, mycotoxins, microbial matter and airborne
pathogens (naturally occurring or otherwise). Hazardous Substance does not
include substances of kinds and in amounts ordinarily and customarily used or
stored for the purposes of cleaning or other maintenance or operations.

 

“Holder” means the holder of record of shares of SWBS Common Stock.

 

“Home Mortgage Disclosure Act” means Home Mortgage Disclosure Act of 1975, as
amended.

 

“Indemnified Parties” and “Indemnifying Party” have the meanings set forth in
Section 5.10(a).

 

“Informational Systems Conversion” has the meaning set forth in Section 5.13.

 

“Insurance Policies” has the meaning set forth in Section 3.32(a).

 

“Intellectual Property” means (a) trademarks, service marks, trade names,
Internet domain names, designs, logos, slogans, and general intangibles of like
nature, together with all goodwill, registrations and applications related to
the foregoing; (b) patents and industrial designs (including any continuations,
divisionals, continuations-in-part, renewals, reissues, and applications for any
of the foregoing); (c) copyrights (including any registrations and applications
for any of the foregoing); (d) Software; and (e) technology, trade secrets and
other confidential information, know-how, proprietary processes, formulae,
algorithms, models, and methodologies.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” means, with respect to SWBS, the actual knowledge, of the Persons
set forth in SWBS Disclosure Schedule 8.01, after due inquiry of their direct
subordinates who would be likely to have knowledge of such matter, and with
respect to FBMS, the actual knowledge of the Persons set forth in FBMS
Disclosure Schedule 8.01, after due inquiry of their direct subordinates who
would be likely to have knowledge of such matter.

 

“Law” means any federal, state, local or foreign Law, statute, ordinance, rule,
regulation, judgment, order, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Authority that is applicable
to the referenced Person.

 

“Leases” has the meaning set forth in Section 3.30(b).

 

“Letter of Transmittal” has the meaning set forth in Section 2.06.

 

“Liens” means any charge, mortgage, pledge, security interest, restriction,
claim, lien or encumbrance, conditional and installment sale agreement, charge,
claim, option, rights of first refusal, encumbrances, or security interest of
any kind or nature whatsoever (including any limitation on voting, sale,
transfer or other disposition or exercise of any other attribute of ownership).

 

 66 

 

 

“Loans” has the meaning set forth in Section 3.22(a).

 

“Material Adverse Effect” with respect to any party means (i) any change,
development or effect that individually or in the aggregate is, or is reasonably
likely to be, material and adverse to the condition (financial or otherwise),
results of operations, liquidity, assets or deposit liabilities, properties, or
business of such party and its Subsidiaries, taken as a whole, or (ii) any
change, development or effect that individually or in the aggregate would, or
would be reasonably likely to, materially impair the ability of such party to
perform its obligations under this Agreement or otherwise materially impairs, or
is reasonably likely to materially impair, the ability of such party to
consummate the Merger and the transactions contemplated hereby; provided,
however, that, in the case of clause (i) only, a Material Adverse Effect shall
not be deemed to include the impact of (A) changes after the date of this
Agreement in banking and similar Laws of general applicability or
interpretations thereof by Governmental Authorities (except to the extent that
such change disproportionately adversely affects SWBS and its Subsidiaries or
FBMS and its Subsidiaries, as the case may be, compared to other companies of
similar size operating in the same industry in which SWBS and FBMS operate, in
which case only the disproportionate effect will be taken into account),
(B) changes after the date of this Agreement in GAAP or regulatory accounting
requirements applicable to banks or bank holding companies generally (except to
the extent that such change disproportionately adversely affects SWBS and its
Subsidiaries or FBMS and its Subsidiaries, as the case may be, compared to other
companies of similar size operating in the same industry in which SWBS and FBMS
operate, in which case only the disproportionate effect will be taken into
account), (C) changes after the date of this Agreement in global, national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in economic or market (including equity, credit and debt markets,
as well as changes in interest rates) conditions affecting the financial
services industry generally (except to the extent that such change
disproportionately adversely affects SWBS and its Subsidiaries or FBMS and its
Subsidiaries, as the case may be, compared to other companies of similar size
operating in the same industry in which SWBS and FBMS operate, in which case
only the disproportionate effect will be taken into account), (D) public
disclosure of the transactions contemplated hereby or actions expressly required
by this Agreement or actions or omissions that are taken with the prior written
consent of the other party, or as otherwise expressly permitted or contemplated
by this Agreement, (E) any failure by SWBS or FBMS to meet any internal or
published industry analyst projections or forecasts or estimates of revenues or
earnings for any period (it being understood and agreed that the facts and
circumstances giving rise to such failure that are not otherwise excluded from
the definition of Material Adverse Effect may be taken into account in
determining whether there has been a Material Adverse Effect), (F) changes in
the trading price or trading volume of FBMS Common Stock, and (G)  the impact of
this Agreement and the transactions contemplated hereby on relationships with
customers or employees (including the loss of personnel subsequent to the date
of this Agreement).

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Consideration” has the meaning set forth in Section 2.01(c).

 

 67 

 

 

“NASDAQ” means The NASDAQ Global Select Market.

 

“National Labor Relations Act” means the National Labor Relations Act, as
amended.

 

“Notice of Superior Proposal” has the meaning set forth in Section 5.09(e).

 

“OCC” has the meaning set forth in Section 3.06.

 

“Ordinary Course of Business” means the ordinary, usual and customary course of
business of SWBS and SWBS’s Subsidiaries consistent with past practice,
including with respect to frequency and amount.

 

“OREO” has the meaning set forth in Section 3.22(c).

 

“Party” or “Parties” have the meaning set forth in the preamble.

 

“Per Share Cash Consideration” has the meaning set forth in Section 2.01(c).

 

“Per Share Stock Consideration” has the meaning set forth in Section 2.01(c).

 

“Person” means any individual, bank, corporation, partnership, association,
joint-stock company, business trust, limited liability company, unincorporated
organization or other organization or firm of any kind or nature.

 

“Proxy Statement-Prospectus” means the proxy statement and prospectus and other
proxy solicitation materials of FBMS and SWBS relating to the SWBS Meeting.

 

“Registration Statement” means the Registration Statement on Form S-4 to be
filed with the SEC by FBMS in connection with the issuance of shares of FBMS
Common Stock in the Merger (including the Proxy Statement-Prospectus
constituting a part thereof).

 

“Regulations” means the final and temporary regulations promulgated under the
Code by the United States Department of the Treasury.

 

“Regulatory Approval” has the meaning set forth in Section 3.06.

 

“Requisite SWBS Shareholder Approval” means the adoption of this Agreement by a
vote (in person or by proxy) of two-thirds of the outstanding shares of SWBS
Common Stock entitled to vote thereon at the SWBS Meeting.

 

“Rights” means, with respect to any Person, warrants, options, rights,
convertible securities and other arrangements or commitments which obligate the
Person to issue or dispose of any of its capital stock or other ownership
interests.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission.

 

 68 

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Software” means computer programs, whether in source code or object code form
(including any and all software implementation of algorithms, models and
methodologies), databases and compilations (including any and all data and
collections of data), and all documentation (including user manuals and training
materials) related to the foregoing.

 

“Stock Consideration” has the meaning set forth in Section 2.01(c).

 

“Subsidiary” means, with respect to any party, any corporation or other entity
of which a majority of the capital stock or other ownership interest having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by such party. Any reference in this Agreement to a Subsidiary of SWBS
means, unless the context otherwise requires, any current or former Subsidiary
of SWBS.

 

“Superior Proposal” has the meaning set forth in Section 5.09.

 

“Surviving Bank” has the meaning set forth in Section 1.03.

 

“Surviving Entity” has the meaning set forth in the Recitals.

 

“SWBS” has the meaning set forth in the preamble to this Agreement.

 

“SWBS 401(a) Plan” has the meaning set forth in Section 3.15(c).

 

“SWBS Benefit Plans” has the meaning set forth in Section 3.15(a).

 

“SWBS Common Stock” means the common stock, $0.10 par value per share, of SWBS.

 

“SWBS Disclosure Schedule” has the meaning set forth in Article III.

 

“SWBS Employees” has the meaning set forth in Section 3.15(a).

 

“SWBS Expenses” has the meaning set forth in Section 5.20.

 

“SWBS Financial Advisor” has the meaning set forth in Section 3.14.

 

“SWBS Intellectual Property” means the Intellectual Property used in or held for
use in the conduct of the business of SWBS and its Subsidiaries.

 

“SWBS Investment Securities” means the investment securities of SWBS and its
Subsidiaries.

 

“SWBS Loan” has the meaning set forth in Section 3.22(d).

 

 69 

 

 

“SWBS Material Contracts” has the meaning set forth in Section 3.12(a).

 

“SWBS Meeting” has the meaning set forth in Section 5.04(a)(i).

 

“SWBS Recommendation” has the meaning set forth in Section 5.04(a)(ii).

 

“SWBS Regulatory Agreement” has the meaning set forth in Section 3.13.

 

“SWBS Representatives” has the meaning set forth in Section 5.09(a).

 

“SWBS Restricted Share” has the meaning set forth in Section 2.01(a).

 

“SWBS Stock Plans” means all equity plans of SWBS or any Subsidiary, including
the Long-Term Equity Incentive Agreement dated June 30, 2015, and any sub-plans
adopted thereunder, each as amended to date.

 

“SWBS Subsequent Determination” has the meaning set forth in Section 5.09(e).

 

“SWBS Transaction Expenses” means (a) any fees and commissions payable by SWBS
to any broker, finder, financial advisor or investment banking firm in
connection with this Agreement, the Merger, the Bank Merger and the transactions
contemplated hereby; (b) any legal and accounting fees incurred by SWBS in
connection with this Agreement, the Merger, the Bank Merger and the transactions
contemplated hereby and any related SEC and regulatory filings (including costs
associated with holding the SWBS Meeting and the preparation and mailing of
proxy materials with respect to the SWBS Meeting); (c) all costs, expenses,
payments or other amounts paid or payable pursuant to any existing employment,
change-in-control, salary continuation, deferred compensation or other similar
agreements or severance, noncompetition, or retention arrangements between SWBS
or any of its Subsidiaries and any other Person; and (d) the Termination Costs
with respect to the agreements set forth on Schedule 8.01. For the avoidance
doubt, this shall not include the items listed in SWBS Disclosure Schedule 8.01.
The SWBS Transaction Expenses include, but are not limited to, all categories of
estimated fees and expenses set forth on Schedule 3.35, provided that, for the
avoidance of doubt, such amounts set forth on Schedule 3.35 are not dispositive
of the final SWBS Transaction Expenses in any category described therein.

 

“SWBS Voting Agreement” or “SWBS Voting Agreements” shall have the meaning set
forth in the recitals to this Agreement.

 

“SWBS Walkaway Right” has the meaning set forth in Section 7.01(h).

 

“Tax” and “Taxes” mean all federal, state, local or foreign income, gross
income, gains, gross receipts, sales, use, ad valorem, goods and services,
capital, production, transfer, franchise, windfall profits, license,
withholding, payroll, employment, disability, employer health, excise,
estimated, severance, stamp, occupation, property, environmental, custom duties,
unemployment or other taxes of any kind whatsoever, together with any interest,
additions or penalties thereto and any interest in respect of such interest and
penalties.

 

“Tax Returns” means any return, amended return, declaration or other report
(including elections, declarations, schedules, estimates and information
returns) required to be filed with any taxing authority with respect to any
Taxes.

 

“Termination Costs” has the meaning set forth in Section 5.24.

 

 70 

 

 

“Termination Fee” has the meaning set forth in Section 7.02(a).

 

“The date hereof” or “the date of this Agreement” means the date first set forth
above in the preamble to this Agreement.

 

“The First” has the meaning set forth in Section 1.03.

 

“Trading Day” means any day on which the NASDAQ Stock Market is open for
trading; provided that a “Trading Day” only includes those days that have a
scheduled closing time of 4:00 p.m. (Eastern Time).

 

“Truth in Lending Act” means the Truth in Lending Act of 1968, as amended.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.07(a).

 

“USA PATRIOT Act” means the USA PATRIOT Act of 2001, Public Law 107-56, and the
regulations promulgated thereunder.

 

“Walkaway Counter Offer” shall mean that FBMS has the right, but not the
obligation, to provide for not less than $56,400,000 in Merger Consideration,
either through additional cash or FBMS common stock with an equivalent value,
which will be adjusted downward on a dollar-for-dollar basis if the Adjusted
Tangible Common Equity of SWBS as of the Closing is less than $32,000,000. Under
the Walkaway Counter Offer, FBMS will not provide for Merger Consideration in a
manner whereby cash will constitute greater than 45% of the Merger
Consideration.

 

Article IX

MISCELLANEOUS

 

Section 9.01     Survival. No representations, warranties, agreements or
covenants contained in this Agreement shall survive the Effective Time other
than this Section 9.01 and any other agreements or covenants contained herein
that by their express terms are to be performed after the Effective Time,
including, without limitation, Section 5.10.

 

Section 9.02     Waiver; Amendment. Prior to the Effective Time and to the
extent permitted by applicable Law, any provision of this Agreement may be
(a) waived by the Party benefited by the provision, provided such waiver is in
writing and signed by such Party, or (b) amended or modified at any time, by an
agreement in writing among the Parties executed in the same manner as this
Agreement, except that after the SWBS Meeting no amendment shall be made which
by Law requires further approval by the shareholders of FBMS or SWBS without
obtaining such approval. The waiver by any Party of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach.

 

 71 

 

 

Section 9.03     Governing Law; Jurisdiction; Waiver of Right to Trial by Jury.

 

(a)      This Agreement shall be governed by, and interpreted and enforced in
accordance with, the internal, substantive laws of the State of Mississippi,
without regard for conflict of law provisions.

 

(b)      Each Party agrees that it will bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in any federal or state court of
competent jurisdiction located in the State of Mississippi (the “Mississippi
Courts”), and, solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, (i) irrevocably submits
to the exclusive jurisdiction of the Mississippi Courts, (ii) waives any
objection to laying venue in any such action or proceeding in the Mississippi
Courts, (iii) waives any objection that the Mississippi Courts are an
inconvenient forum or do not have jurisdiction over any party and (iv) agrees
that service of process upon such party in any such action or proceeding will be
effective if notice is given in accordance with Section 9.05.

 

(c)      Each Party acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues, and
therefore each such Party hereby irrevocably and unconditionally waives any
right such Party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement, or the
transactions contemplated by this Agreement. Each Party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each Party
understands and has considered the implications of this waiver, (iii) each Party
makes this waiver voluntarily, and (iv) each Party has been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 9.03.

 

Section 9.04     Expenses. Except as otherwise provided in Section 7.02 and in
this Section 9.04, each Party will bear all expenses incurred by it in
connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of its own financial consultants, accountants and
counsel. Notwithstanding the foregoing, in the event that this Agreement is
terminated by either Party due to a failure to obtain any Regulatory Approval
from a Governmental Authority necessary to consummate the transactions
contemplated by this Agreement (provided that such failure is not primarily
related to the financial or regulatory condition of SWBS) or due to failure by
FBMS to satisfy any conditions contained in any such Regulatory Approval, then
FBMS shall pay SWBS $635,000 as reimbursement for its internal and external
transaction-related costs and expenses. Such payment shall be made within one
(1) Business Day after such termination event by wire transfer of immediately
available funds to an account specified by SWBS. Nothing contained in this
Agreement shall limit either Party’s rights to recover any liabilities or
damages arising out of the other Party’s willful breach of any provision of this
Agreement.

 

Section 9.05     Notices. All notices, requests and other communications
hereunder to a Party, shall be in writing and shall be deemed properly given if
delivered (a) personally, (b) by registered or certified mail (return receipt
requested), with adequate postage prepaid thereon, (c) by properly addressed
electronic mail delivery (with confirmation of delivery receipt), or (d) by
reputable courier service to such Party at its address set forth below, or at
such other address or addresses as such Party may specify from time to time by
notice in like manner to the Parties. All notices shall be deemed effective upon
delivery.

 

 72 

 

 

(a)if to FBMS, to:

 

The First Bancshares, Inc.
6480 U.S. Highway 98 West
Hattiesburg, MS 39404-5549
Attn: M. Ray Cole, Jr., President & CEO
E-mail: hcole@thefirstbank.com

 

with a copy (which shall not constitute notice to FBMS) to:

 

Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309
Attn: Mark Kanaly
E-mail: mark.kanaly@alston.com

 

(b)if to SWBS, to:

 

Southwest Banc Shares, Inc.
2862 Dauphin Street
Mobile, AL 36606
Attn: Bill Blackmon
E-mail: bill.blackmon@fcb-al.com


 

and

 

with a copy (which shall not constitute notice to SWBS) to:

 

Jones Walker LLP

RSA Battle House Tower

11 North Water Street, Suite 1200

Mobile, AL 36602

Attn: Ron Snider

Email: rsnider@joneswalker.com

 

Section 9.06   Entire Understanding; No Third Party Beneficiaries. This
Agreement represents the entire understanding of the Parties and thereto with
reference to the transactions contemplated hereby, and this Agreement supersedes
any and all other oral or written agreements heretofore made. Except for the
Indemnified Parties’ rights under Section 5.10, FBMS and SWBS hereby agree that
their respective representations, warranties and covenants set forth herein are
solely for the benefit of the other Party, in accordance with and subject to the
terms of this Agreement, and this Agreement is not intended to, and does not,
confer upon any Person (including any person or employees who might be affected
by Section 5.11), other than the Parties, any rights or remedies hereunder,
including, the right to rely upon the representations and warranties set forth
herein. The representations and warranties in this Agreement are the product of
negotiations between the Parties and are for the sole benefit of the Parties.
Consequently, Persons other than the Parties may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

 

 73 

 

 

Section 9.07     Severability. In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the Parties will use their commercially reasonable efforts to substitute a
valid, legal and enforceable provision which, insofar as practical, implements
the purposes and intents of this Agreement.

 

Section 9.08     Enforcement of the Agreement. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction without having to show or prove
economic damages and without the requirement of posting a bond, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

Section 9.09     Interpretation.

 

(a)      When a reference is made in this Agreement to sections, exhibits or
schedules, such reference shall be to a section of, or exhibit or schedule to,
this Agreement unless otherwise indicated. The table of contents and captions
and headings contained in this Agreement are included solely for convenience of
reference; if there is any conflict between a caption or heading and the text of
this Agreement, the text shall control. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”

 

(b)      The Parties have participated jointly in the negotiation and drafting
of this Agreement and the other agreements and documents contemplated herein. In
the event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement or any other agreement or document contemplated
herein, this Agreement and such other agreements or documents shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorizing any of
the provisions of this Agreement or any other agreements or documents
contemplated herein.

 

 74 

 

 

(c)      The SWBS Disclosure Schedule and the FBMS Disclosure Schedule, as well
as all other schedules and all exhibits to this Agreement, shall be deemed part
of this Agreement and included in any reference to this Agreement. Any matter
disclosed pursuant to any section of either Disclosure Schedule shall be deemed
disclosed for purposes of any other section of Article III or Article IV,
respectively, to the extent that applicability of the disclosure to such other
section is reasonably apparent on the face, notwithstanding the absence of a
specific cross-reference, of such disclosure. No item is required to be set
forth in either Disclosure Schedule as an exception to a representation or
warranty if its absence would not result in the related representation or
warranty being deemed untrue or incorrect. The mere inclusion of an item in
either Disclosure Schedule as an exception to a representation or warranty shall
not be deemed an admission by either party that such item represents a material
exception or fact, event or circumstance or that such item is reasonably likely
to result in a Material Adverse Effect, or that any breach or violation of
applicable Laws or any contract exists or has actually occurred. This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable Law.

 

(d)      Any reference contained in this Agreement to specific statutory or
regulatory provisions or to any specific Governmental Authority shall include
any successor statute or regulation, or successor Governmental Authority, as the
case may be. Unless the context clearly indicates otherwise, the masculine,
feminine, and neuter genders will be deemed to be interchangeable, and the
singular includes the plural and vice versa. As used herein, (i) the term “made
available” means any document or other information that was (a) provided by one
party or its representatives to the other party or its representatives prior to
the date hereof or (b) included in the virtual data room of a party prior to the
date hereof, and (ii) the word “or” is not exclusive.

 

(e)      Unless otherwise specified, the references to “Section” and “Article”
in this Agreement are to the Sections and Article of this Agreement. When used
in this Agreement, words such as “herein”, “hereinafter”, “hereof”, “hereto”,
and “hereunder” refer to this Agreement as a whole, unless the context clearly
requires otherwise.

 

Section 9.10     Assignment. No Party may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other Party, and any purported assignment in violation of this
Section 9.10 shall be void. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

Section 9.11     Counterparts. This Agreement may be executed and delivered by
facsimile or by electronic data file and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that all Parties need not sign
the same counterpart. Signatures delivered by facsimile or by electronic data
file shall have the same effect as originals.

 

[Signature Page Follows]

 

 75 

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
counterparts by their duly authorized officers, all as of the day and year first
above written.

 

  THE FIRST BANCSHARES, INC.         By:     Name: M. Ray Cole, Jr.   Title:
President and Chief Executive Officer         SOUTHWEST BANC SHARES, INC.      
  By:     Name: William E. Blackmon   Title: Chief Executive Officer

 



[Signature Page to Agreement and Plan of Merger]

 

 

 

 

EXHIBIT A

 

FORM OF

SWBS VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is dated as of [●], 2017, by and
between the undersigned holder (“Shareholder”) of common stock of Southwest Banc
Shares, Inc., an Alabama corporation (“SWBS”), and The First Bancshares, Inc., a
Mississippi corporation (“FBMS”). All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Merger Agreement (defined
below).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, FBMS and SWBS are
entering into an Agreement and Plan of Merger (as such agreement may be
subsequently amended or modified, the “Merger Agreement”), pursuant to which (i)
SWBS will merge with and into FBMS, with FBMS as the surviving entity, and (ii)
First Community Bank, an Alabama-state chartered bank and wholly-owned
subsidiary of SWBS (“First Community Bank”) will merge with and into The First,
A National Banking Association, a national banking association and direct
wholly-owned subsidiary of FBMS (“The First Bank”), with The First Bank as the
surviving bank (collectively, the “Merger”), and in connection with the Merger,
each outstanding share of common stock of SWBS, $0.10 par value per share (“SWBS
Common Stock”), will be converted into the right to receive the Merger
Consideration and cash in lieu of fractional shares of FBMS Common Stock;

 

WHEREAS, Shareholder “beneficially owns” (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) and is
entitled to dispose of (or direct the disposition of) and to vote (or direct the
voting of) directly or indirectly the number of shares of SWBS Common Stock
indicated on the signature page of this Agreement under the heading “Total
Number of Shares of SWBS Common Stock Subject to this Agreement” (such shares,
together with any additional shares of SWBS Common Stock subsequently acquired
by Shareholder during the term of this Agreement, including through the exercise
of any stock option or other equity award, warrant or similar instrument, being
referred to collectively as the “Shares”); and

 

WHEREAS, it is a material inducement to the willingness of FBMS to enter into
the Merger Agreement that Shareholder execute and deliver this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of, and as a material inducement to, FBMS
entering into the Merger Agreement and proceeding with the transactions
contemplated thereby, and in consideration of the expenses incurred and to be
incurred by FBMS in connection therewith, Shareholder and FBMS agree as follows:

 

Section 1.         Agreement to Vote Shares. Shareholder agrees that, while this
Agreement is in effect, at any meeting of shareholders of SWBS, however called,
or at any adjournment thereof, or in any other circumstances in which
Shareholder is entitled to vote, consent or give any other approval, except as
otherwise agreed to in writing in advance by FBMS, Shareholder shall:

 

 1 

 

 

(a)      appear at each such meeting in person or by proxy or otherwise cause
the Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(b)      vote (or cause to be voted), in person or by proxy, all the Shares as
to which the Shareholder has, directly or indirectly, the right to vote or
direct the voting, (i) in favor of adoption and approval of the Merger Agreement
and the transactions contemplated thereby (including any amendments or
modifications of the terms thereof approved by the board of directors of SWBS
and adopted in accordance with the terms thereof); (ii) in favor of any proposal
to adjourn or postpone such meeting, if necessary, to solicit additional proxies
to approve the Merger Agreement; (iii) against any action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of SWBS contained in the Merger Agreement or of
Shareholder contained in this Agreement; and (iv) against any Acquisition
Proposal (as defined in the Merger Agreement) or any other action, agreement or
transaction that is intended, or could reasonably be expected, to impede,
interfere or be inconsistent with, delay, postpone, discourage or materially and
adversely affect consummation of the transactions contemplated by the Merger
Agreement or this Agreement.

 

Shareholder further agrees not to vote or execute any written consent to rescind
or amend in any manner any prior vote or written consent, as a shareholder of
SWBS, to approve or adopt the Merger Agreement unless this Agreement shall have
been terminated in accordance with its terms.

 

Section 2.         No Transfers. Until the earlier of (i) the termination of
this Agreement pursuant to Section 6 and (ii) receipt of the Requisite SWBS
Shareholder Approval, Shareholder agrees not to, directly or indirectly, sell,
transfer, pledge, assign or otherwise dispose of, or enter into any contract
option, commitment or other arrangement or understanding with respect to the
sale, transfer, pledge, assignment or other disposition of, any of the Shares,
except the following transfers shall be permitted: (a) transfers by will or
operation of Law, in which case this Agreement shall bind the transferee,
(b) transfers pursuant to any pledge agreement, subject to the pledgee agreeing
in writing, prior to such transfer, to be bound by the terms of this Agreement,
(c) transfers in connection with estate and tax planning purposes, including
transfers to relatives, trusts and charitable organizations, subject to each
transferee agreeing in writing, prior to such transfer, to be bound by the terms
of this Agreement, and (d) such transfers as FBMS may otherwise permit in its
sole discretion. Any transfer or other disposition in violation of the terms of
this Section 2 shall be null and void.

 

Section 3.         Representations and Warranties of Shareholder. Shareholder
represents and warrants to and agrees with FBMS as follows:

 

(a)      Shareholder has all requisite capacity and authority to enter into and
perform his, her or its obligations under this Agreement.

 

 2 

 

 

(b)      This Agreement has been duly executed and delivered by Shareholder, and
assuming the due authorization, execution and delivery by FBMS, constitutes the
valid and legally binding obligation of Shareholder enforceable against
Shareholder in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(c)      The execution and delivery of this Agreement by Shareholder does not,
and the performance by Shareholder of his, her or its obligations hereunder and
the consummation by Shareholder of the transactions contemplated hereby will
not, violate or conflict with, or constitute a default under, any agreement,
instrument, contract or other obligation or any order, arbitration award,
judgment or decree to which Shareholder is a party or by which Shareholder is
bound, or any statute, rule or regulation to which Shareholder is subject or, in
the event that Shareholder is a corporation, partnership, trust or other entity,
any charter, bylaw or other organizational document of Shareholder.

 

(d)      Shareholder is the record and beneficial owner of, or is the trustee
that is the record holder of, and whose beneficiaries are the beneficial owners
of, and has good title to all of the Shares, and the Shares are owned free and
clear of any liens, security interests, charges or other encumbrances. The
Shares do not include shares over which Shareholder exercises control in a
fiduciary capacity for any other person or entity that is not an Affiliate of
Shareholder, and no representation by Shareholder is made with respect thereto.
Shareholder has the right to vote the Shares, and none of the Shares is subject
to any voting trust or other agreement, arrangement or restriction with respect
to the voting of the Shares, except as contemplated by this Agreement.
Shareholder does not own, of record or beneficially, any shares of capital stock
of SWBS other than the Shares or any other securities convertible into or
exercisable or exchangeable for such capital stock, other than any SWBS
Restricted Shares.

 

Section 4.         No Solicitation. From and after the date hereof until the
termination of this Agreement pursuant to Section 6, Shareholder, in his, her or
its capacity as a shareholder of SWBS, shall not, nor shall such Shareholder
authorize any partner, officer, director, advisor or representative of, such
Shareholder or any of his, her or its Affiliates to, directly or indirectly
(and, to the extent applicable to Shareholder, such Shareholder shall use
commercially reasonable efforts to prohibit any of his, her or its
representatives or Affiliates to), (a) initiate, solicit, induce or knowingly
encourage, or take any action to facilitate the making of, any inquiry, offer or
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (b) participate in any discussions or negotiations
regarding any Acquisition Proposal or furnish, or otherwise afford access, to
any person (other than FBMS) any information or data with respect to SWBS or
otherwise relating to an Acquisition Proposal, (c) enter into any agreement,
agreement in principle or letter of intent with respect to an Acquisition
Proposal or approve or resolve to approve any Acquisition Proposal or any
agreement, agreement in principle or letter of intent relating to an Acquisition
Proposal, (d) solicit proxies with respect to an Acquisition Proposal (other
than the Merger Agreement) or otherwise encourage or assist any party in taking
or planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, or (e) initiate a shareholders’ vote or
action by consent of SWBS’s shareholders with respect to an Acquisition
Proposal.1

 

 



1 Acting only in capacity of shareholder is covered in Section 10.

 

 3 

 

 

Section 5.         Specific Performance; Remedies; Attorneys’ Fees. Shareholder
acknowledges that it is a condition to the willingness of FBMS to enter into the
Merger Agreement that Shareholder execute and deliver this Agreement and that it
will be impossible to measure in money the damage to FBMS if Shareholder fails
to comply with the obligations imposed by this Agreement and that, in the event
of any such failure, FBMS will not have an adequate remedy at law or in equity.
Accordingly, Shareholder agrees that injunctive relief or other equitable remedy
is the appropriate remedy for any such failure and will not oppose the granting
of such relief on the basis that FBMS has an adequate remedy at Law. Shareholder
further agrees that Shareholder will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with FBMS’
seeking or obtaining such equitable relief. In addition, after discussing the
matter with Shareholder, FBMS shall have the right to inform any third party
that FBMS reasonably believes to be, or to be contemplating, participating with
Shareholder or receiving from Shareholder assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of FBMS hereunder,
and that participation by any such persons with Shareholder in activities in
violation of Shareholder’s agreement with FBMS set forth in this Agreement may
give rise to claims by FBMS against such third party.

 

Section 6.         Term of Agreement; Termination. The term of this Agreement
shall commence on the date hereof. This Agreement may be terminated at any time
prior to consummation of the transactions contemplated by the Merger Agreement
by the mutual written agreement of the parties hereto, and shall be
automatically terminated upon the earlier to occur of (a) the Effective Time,
(b) the amendment of the Merger Agreement in any manner that materially and
adversely affects any of Shareholder’s rights set forth therein (including, for
the avoidance of doubt, any reduction to the Merger Consideration), (c)
termination of the Merger Agreement or (d) three (3) years from the date hereof.
Upon such termination, no party shall have any further obligations or
liabilities hereunder; provided, however, that such termination shall not
relieve any party from liability for any breach of this Agreement prior to such
termination.

 

Section 7.         Entire Agreement. This Agreement represents the entire
understanding of the parties and thereto with reference to the transactions
contemplated hereby, and this Agreement supersedes any and all other oral or
written agreements heretofore made.

 

Section 8.         Modification and Waiver. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by each party. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time.

 

 4 

 

 

Section 9.         Severability. In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the parties shall use their commercially reasonable efforts to substitute a
valid, legal and enforceable provision which, insofar as practical, implements
the purposes and intents of this Agreement.

 

Section 10.       Capacity as Shareholder. This Agreement shall apply to
Shareholder solely in his, her or its capacity as a shareholder of SWBS and it
shall not apply in any manner to Shareholder in his, her or its capacity as a
director of SWBS, if applicable. Nothing contained in this Agreement shall be
deemed to apply to, or limit in any manner, the obligations of Shareholder to
comply with his, her or its fiduciary duties as a director of SWBS, if
applicable.

 

Section 11.       Governing Law. This Agreement shall be governed by, and
interpreted and enforced in accordance with, the internal, substantive laws of
the State of Mississippi, without regard for conflict of law provisions.

 

Section 12.      Jurisdiction. Any civil action, counterclaim, proceeding, or
litigation arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Mississippi in Forrest County or the United
States District Court, Southern District of Mississippi. Each party consents to
the jurisdiction of such Mississippi court in any such civil action,
counterclaim, proceeding, or litigation and waives any objection to the laying
of venue of any such civil action, counterclaim, proceeding, or litigation in
such Mississippi court. Service of any court paper may be effected on such party
by mail, as provided in this letter, or in such other manner as may be provided
under applicable Laws.

 

Section 13.        WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

 

 5 

 

 

Section 14.        Waiver of Appraisal Rights; Further Assurances. To the extent
permitted by applicable law, Shareholder hereby waives any rights of appraisal
or rights to dissent from the Merger or demand fair value for his, her or its
Shares in connection with the Merger, in each case, that Shareholder may have
under applicable law. From time to time prior to the termination of this
Agreement, at FBMS’s request and without further consideration, Shareholder
shall execute and deliver such additional documents and take all such further
action as may be reasonably necessary or desirable to effect the actions and
consummate the transactions contemplated by this Agreement. Shareholder further
agrees not to commence or participate in, and to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against FBMS, The First Bank, SWBS, First Community Bank or any of
their respective successors relating to the negotiation, execution or delivery
of this Agreement or the Merger Agreement or the consummation of the Merger.

 

Section 15.       Disclosure. Shareholder hereby authorizes SWBS and FBMS to
publish and disclose in any announcement or disclosure required by the
Securities and Exchange Commission and in the Proxy Statement-Prospectus such
Shareholder’s identity and ownership of the Shares and the nature of
Shareholder’s obligations under this Agreement; provided, however, that FBMS
shall provide Shareholder written drafts of any such disclosure and consider in
good faith Shareholder’s comments thereto.

 

Section 16.       Counterparts. This Agreement may be executed and delivered by
facsimile or by electronic data file and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Signatures delivered by facsimile or by electronic data
file shall have the same effect as originals.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

  

  THE FIRST BANCSHARES, INC.         By:     Name: M. Ray Cole, Jr.   Title:
President and Chief Executive Officer         SHAREHOLDER       Printed or Typed
Name of Shareholder         By:     Name:     Title:           Total Number of
Shares of SWBS Common Stock Subject to this Agreement:        

 

 

 

 

EXHIBIT B

 

PLAN OF MERGER AND MERGER AGREEMENT

FIRST COMMUNITY BANK

with and into

THE FIRST, A NATIONAL BANKING ASSOCIATION

under the charter of

THE FIRST, A NATIONAL BANKING ASSOCIATION

under the title of

“THE FIRST, A NATIONAL BANKING ASSOCIATION”

(“Resulting Bank”)

 

 

THIS PLAN OF MERGER AND MERGER AGREEMENT (this “Agreement”) is made and entered
into as of [●], 2017, by and between The First, A National Banking Association
(“The First”), a national banking association, with its main office located at
6480 U.S. Highway 98 West, Hattiesburg, MS 39404-5549, and First Community Bank,
an Alabama state-chartered bank, with its main office located at 34 Court St,
Chatom, AL 36518 (“First Community Bank,” together with The First, the “Banks”).

 

WHEREAS, at least a majority of the entire Board of Directors of First Community
Bank has approved this Agreement and authorized its execution pursuant to the
authority given by and in accordance with the provisions of Alabama Banking Code
(the “ABC”);

 

WHEREAS, at least a majority of the entire Board of Directors of First Community
Bank has approved this Agreement and authorized its execution in accordance with
Section 10A-2-11.01 of the Alabama Business Corporation Law and the Act;

 

WHEREAS, The First Bancshares, Inc. (“FBMS”), which owns all of the outstanding
shares of The First, and Southwest Banc Shares, Inc. (“SWBS”), which owns all of
the outstanding shares of First Community Bank, have entered into an Agreement
and Plan of Merger (the “Holding Company Agreement”) which, among other things,
contemplates the merger of SWBS with and into FBMS, all subject to the terms and
conditions of such Holding Company Agreement (the “Holding Company Merger”);

 

WHEREAS, FBMS, as the sole shareholder of The First, and SWBS, as the sole
shareholder of First Community Bank, have approved this Agreement; and

 

WHEREAS, each of the Banks is entering into this Agreement to provide for the
merger of First Community Bank with and into The First, with The First being the
surviving company of such merger transaction (the “Bank Merger”) subject to, and
as soon as practicable following, the closing of the Holding Company Merger.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and agreements herein contained, the parties hereto agree as follows:

 

 

 

 

SECTION 1

 

Subject to the terms and conditions of this Agreement, at the Effective Time (as
defined below) and pursuant to the ABC and the Alabama Business Corporations
Law, First Community Bank shall be merged with and into The First. The First
shall continue its existence as the surviving company and Resulting Bank under
the charter of the Resulting Bank and the separate corporate existence of First
Community Bank shall cease. The closing of the Bank Merger shall become
effective at the time specified in the certificate of merger issued by the
Office of the Comptroller of the Currency (the “OCC”) in connection with the
Bank Merger and the date and time specified in the Articles of Merger filed with
the Alabama Secretary of State (such time when the Bank Merger becomes
effective, the “Effective Time”).

 

SECTION 2

 

The name of the Resulting Bank shall be “The First, A National Banking
Association” or such other name as such bank may adopt prior to the Effective
Time.

 

SECTION 3

 

The business of the Resulting Bank from and after the Effective Time shall be
that of a national banking association. The business of the Resulting Bank shall
be conducted from its main office which shall be located at 6480 U.S. Highway 98
West, Hattiesburg, MS 39404-5549, as well as at its legally established branches
and at the banking offices of First Community Bank that are acquired in the Bank
Merger (which such banking offices are set forth on Exhibit A to this Agreement
and shall continue to conduct operations after the closing of the Bank Merger as
branch offices of The First).

 

SECTION 4

 

At the Effective Time, the amount of issued and outstanding capital stock of the
Resulting Bank shall be the amount of capital stock of The First issued and
outstanding immediately prior to Effective Time. Preferred stock shall not be
issued by the Resulting Bank.

 

SECTION 5

 

All assets of First Community Bank and the Resulting Bank, as they exist at the
Effective Time, shall pass to and vest in the Resulting Bank without any
conveyance or other transfer; and the Resulting Bank shall be considered the
same business and corporate entity as each constituent bank with all the rights,
powers and duties of each constituent bank and the Resulting Bank shall be
responsible for all the liabilities of every kind and description, of each of
First Community Bank and the Resulting Bank existing as of the Effective Time,
all in accordance with the provisions of the Act.

 

 3 

 





 

SECTION 6

 

The First and First Community Bank shall contribute to the Resulting Bank
acceptable assets having a book value, over and above liability to its
creditors, in such amounts as set forth on the books of The First and First
Community Bank at the Effective Time.

 

SECTION 7

 

At the Effective Time, each outstanding share of common stock of First Community
Bank shall be cancelled with no consideration being paid therefor.

 

Outstanding certificates representing shares of the common stock of First
Community Bank shall, at the Effective Time, be cancelled.

 

SECTION 8

 

Upon the Effective Time, the then outstanding shares of The First’s common stock
shall continue to remain outstanding shares of The First’s common stock, all of
which shall continue to be owned by FBMS.

 

SECTION 9

 

The directors of the Resulting Bank following the Effective Time shall consist
of those directors of The First as of the Effective Time, who shall serve until
their respective successors are duly elected or appointed and qualified or until
their earlier death, resignation or removal. The executive officers of the
Resulting Bank following the Effective Time shall consist of those executive
officers of The First as of the Effective Time, who shall serve until their
respective successors are duly elected or appointed and qualified or until their
earlier death, resignation or removal.

 

SECTION 10

 

This Agreement has been approved by FBMS, which owns all of the outstanding
shares of The First, and by SWBS, which owns all of the outstanding shares of
First Community Bank

 

SECTION 11

 

This Agreement is also subject to the following terms and conditions:

 

a)The Bank Merger shall not be consummated until after: (i) the Holding Company
Merger shall have closed and become effective, and (ii) the OCC shall have
approved this Agreement and the Bank Merger and shall have issued all other
necessary authorizations and approvals for the Bank Merger, and any statutory
waiting period shall have expired.

 



 4 

 

 

b)The Bank Merger may be abandoned at the election of The First at any time,
whether before or after filings are made for regulatory approval of the Bank
Merger.

 

SECTION 12

 

Each of the Banks hereby invites and authorizes the OCC to examine each of the
Bank’s records in connection with the Bank Merger.

 

SECTION 13

 

Effective as of the Effective Time, the articles of association and bylaws of
the Resulting Bank shall consist of the articles of association and bylaws of
The First as in effect immediately prior to the Effective Time.

 

SECTION 14

 

This Agreement shall terminate if and at the time of any termination of the
Holding Company Agreement.

 

SECTION 15

 

This Agreement embodies the entire agreement and understanding of the Banks with
respect to the transactions contemplated hereby, and supersedes all other prior
commitments, arrangements or understandings, both oral and written, among the
Banks with respect to the subject matter hereof.

 

The provisions of this Agreement are intended to be interpreted and construed in
a manner so as to make such provisions valid, binding and enforceable. In the
event that any provision of this Agreement is determined to be partially or
wholly invalid, illegal or unenforceable, then such provision shall be deemed to
be modified or restricted to the extent necessary to make such provision valid,
binding and enforceable, or, if such provision cannot be modified or restricted
in a manner so as to make such provision valid, binding and enforceable, then
such provision shall be deemed to be excised from this Agreement and the
validity, binding effect and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired in any manner.

 

No waiver, amendment, modification or change of any provision of this Agreement
shall be effective unless and until made in writing and signed by the Banks. No
waiver, forbearance or failure by any Bank of its rights to enforce any
provision of this Agreement shall constitute a waiver or estoppel of such Bank’s
right to enforce any other provision of this Agreement or a continuing waiver by
such Bank of compliance with any provision hereof.

 

Except to the extent federal law is applicable, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Mississippi without regard to principles of conflicts of laws.

 



 5 

 

 

This Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Banks’ respective successors and permitted assigns. Unless otherwise
expressly stated herein, this Agreement shall not benefit or create any right of
action in or on behalf of any person or entity other than the Banks.

 

This Agreement may be executed in counterparts (including by facsimile or
optically-scanned electronic mail attachment), each of which shall be deemed to
be original, but all of which together shall constitute one and the same
instrument.

 

[Signatures on Following Page]

 

 6 

 

 

IN WITNESS WHEREOF, First Community Bank and The First have entered into this
Agreement as of the date first set forth above.

 

  FIRST COMMUNITY BANK         By:     Name:   Title:         THE FIRST, A
NATIONAL BANKING ASSOCIATION         By:     Name:   Title:

 

[Signature Page to Bank Plan of Merger and Merger Agreement] 

 

   

 

 

Exhibit A

Banking Offices of the Resulting Bank

 

[To be completed prior to filing.]

 

   

 

 

EXHIBIT C

 

FORM OF

NON-COMPETITION AND NON-DISCLOSURE AGREEMENT

 

This Non-Competition and Non-Disclosure Agreement (the “Agreement”), is dated as
of [__________], 2017, by and between ________________________, an individual
resident of the State of Alabama (“Director”), and The First Bancshares, Inc., a
Mississippi corporation (“FBMS”). All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Merger Agreement (defined
below).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, FBMS and Southwest
Banc Shares, Inc., an Alabama corporation (“SWBS”), are entering into an
Agreement and Plan of Merger (as such agreement may be subsequently amended or
modified, the “Merger Agreement”), pursuant to which (i) SWBS will merge with
and into FBMS, with FBMS as the surviving entity, and (ii) First Community Bank,
an Alabama-state chartered bank and wholly-owned subsidiary of SWBS (“First
Community Bank”) will merge with and into The First, National Association, a
national banking association and wholly-owned subsidiary of FBMS (“The First”),
with The First as the surviving bank (collectively, the “Merger”);

 

WHEREAS, Director is a shareholder of SWBS and, as a result of the Merger and
pursuant to the transactions contemplated by the Merger Agreement, Director is
expected to receive significant consideration in exchange for the shares of SWBS
Common Stock held by Director;

 

WHEREAS, prior to the date hereof, Director has served as a member of the Board
of Directors of SWBS or First Community Bank, and, therefore, Director has
knowledge of the Confidential Information and Trade Secrets (each as hereinafter
defined);

 

WHEREAS, as a result of the Merger, FBMS will succeed to all of the Confidential
Information and Trade Secrets, for which FBMS as of the Effective Time, will
have paid valuable consideration and desires reasonable protection; and

 

WHEREAS, it is a material prerequisite to the consummation of the Merger that
each director of SWBS and First Community Bank, including Director, enter into
this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
undertakings herein contained, FBMS and Director, each intending to be legally
bound, covenant and agree as follows:

 



   

 

 

Section 1.     Restrictive Covenants.

 

(a)          Director acknowledges that (i) FBMS has separately bargained for
the restrictive covenants in this Agreement; and (ii) the types and periods of
restrictions imposed by the covenants in this Agreement are fair and reasonable
to Director and such restrictions will not prevent Director from earning a
livelihood.

 

(b)         Having acknowledged the foregoing, solely in the event that the
Merger is consummated, Director covenants and agrees with FBMS as follows:

 

(i)         From and after the Effective Time, Director will not disclose or use
any Confidential Information or Trade Secrets for so long as such information
remains Confidential Information or a Trade Secret, as applicable, for any
purpose, except for any disclosure that is required by applicable Law. In the
event that Director is required by Law to disclose any Confidential Information,
Director will: (A) if and to the extent permitted by such Law provide FBMS with
prompt notice of such requirement prior to the disclosure so that FBMS may waive
the requirements of this Agreement or seek an appropriate protective order at
FBMS’s sole expense; and (B) use commercially reasonable efforts to obtain
assurances that any Confidential Information disclosed will be accorded
confidential treatment. If, in the absence of a waiver or protective order,
Director is nonetheless, in the opinion of his or her counsel, required to
disclose Confidential Information, disclosure may be made only as to that
portion of the Confidential Information that counsel advises Director is
required to be disclosed.

 

(ii)        Except as expressly provided on Schedule I to this Agreement, for a
period beginning at the Effective Time and ending two (2) years after the
Effective Time, Director will not (except on behalf of or with the prior written
consent of FBMS), on Director’s own behalf or in the service or on behalf of
others, solicit or attempt to solicit any customer of FBMS, The First, SWBS or
First Community Bank (each a “Protected Party”), including actively sought
prospective customers of First Community Bank as of the Effective Time, for the
purpose of providing products or services that are Competitive (as hereinafter
defined) with those offered or provided by any Protected Party.

 

(iii)       Except as expressly provided on Schedule I to this Agreement, for a
period beginning at the Effective Time and ending two (2) years after the
Effective Time, Director will not (except on behalf of or with the prior written
consent of FBMS), either directly or indirectly, on Director’s own behalf or in
the service or on behalf of others, act as a director, manager, officer or
employee of any business which is the same as or essentially the same as the
business conducted by any Protected Party and which has an office located within
the Restricted Territory.

 

(iv)      For a period beginning at the Effective Time and ending two (2) years
after the Effective Time, Director will not, on Director’s own behalf or in the
service or on behalf of others, solicit or recruit or attempt to solicit or
recruit, directly or by assisting others, any employee of any Protected Party,
whether or not such employee is a full-time employee or a temporary employee of
such Protected Party, whether or not such employment is pursuant to a written
agreement and whether or not such employment is for a determined period or is at
will, to cease working for such Protected Party; provided that the foregoing
will not prevent the placement of any general solicitation for employment not
specifically directed towards employees of any Protected Party or hiring any
such person as a result thereof.

 



 2 

 

 

(c)          For purposes of this Section 1, the following terms shall be
defined as set forth below:

 

(i)          “Competitive,” with respect to particular products or services,
means products or services that are the same as or similar to the products or
services of any Protected Party.

 

(ii)         “Confidential Information” means data and information:

 

(A)         relating to the business of SWBS and its Subsidiaries, including
First Community Bank, regardless of whether the data or information constitutes
a Trade Secret;

 

(B)         disclosed to Director or of which Director became aware as a
consequence of Director’s relationship with SWBS and/or First Community Bank;

 

(C)         having value to SWBS and/or First Community Bank and, as a result of
the consummation of the transactions contemplated by the Merger Agreement, FBMS
and/or The First; and

 

(D)         not generally known to competitors of SWBS or FBMS.

 

Confidential Information shall include Trade Secrets, methods of operation,
names of customers, price lists, financial information and projections,
personnel data and similar information; provided, however, that the terms
“Confidential Information” and “Trade Secrets” shall not mean data or
information that (x) has been disclosed to the public, except where such public
disclosure has been made by Director without authorization from SWBS or FBMS,
(y) has been independently developed and disclosed by others, or (z) has
otherwise entered the public domain through lawful means.

 

(iii)        “Restricted Territory” means each county in Alabama where First
Community Bank operates a banking office at the Effective Time and each county
contiguous to each of such counties.

 

(iv)        “Trade Secret” means information, without regard to form, including
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans or a list of actual or potential customers or suppliers,
that is not commonly known by or available to the public and which information:

 

(A)         derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(B)         is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 



 3 

 

 

(d)          Director acknowledges that irreparable loss and injury would result
to FBMS upon the breach of any of the covenants contained in this Section 1 and
that damages arising out of such breach would be difficult to ascertain.
Director hereby agrees that, in addition to all other remedies provided at law
or in equity, FBMS may petition and obtain from a court of law or equity,
without the necessity of proving actual damages and without posting any bond or
other security, both temporary and permanent injunctive relief to prevent a
breach by Director of any covenant contained in this Section 1, and shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising out of any such breach. In the event that the provisions of this Section
1 should ever be determined to exceed the time, geographic or other limitations
permitted by applicable Law, then such provisions shall be modified so as to be
enforceable to the maximum extent permitted by Law. If such provision(s) cannot
be modified to be enforceable, the provision(s) shall be severed from this
Agreement to the extent unenforceable. The remaining provisions and any
partially enforceable provisions shall remain in full force and effect.

 

Section 2.         Term; Termination. This Agreement may be terminated at any
time by the written consent of the parties hereto, and this Agreement shall be
automatically terminated upon the earlier of (i) termination of the Merger
Agreement; (ii) two (2) years following the Effective Time or (iii) upon a
Change in Control of FBMS (as defined in Schedule I). For the avoidance of
doubt, the provisions of Section 1 shall only become operative upon the
consummation of the Merger but, in such event, shall survive the consummation of
the Merger until the earlier of (a) two (2) years after the Effective Time or
(b) upon a Change in Control of FBMS. Upon termination of this Agreement, no
party shall have any further obligations or liabilities hereunder, except that
termination of this Agreement will not relieve a breaching party from liability
for any breach of any provision of this Agreement occurring prior to the
termination of this Agreement.

 

Section 3.         Notices. All notices, requests and other communications
hereunder to a party, shall be in writing and shall be deemed properly given if
delivered (a) personally, (b) by registered or certified mail (return receipt
requested), with adequate postage prepaid thereon, (c) by properly addressed
electronic mail delivery (with confirmation of delivery receipt), or (d) by
reputable courier service to such party at its address set forth below, or at
such other address or addresses as such party may specify from time to time by
notice in like manner to the parties hereto. All notices shall be deemed
effective upon delivery.

 

If to FBMS: The First Bancshares, Inc.   6480 U.S. Highway 98 West  
Hattiesburg, MS 39404-5549   Attn: M. Ray Cole, Jr., President & CEO   E-mail:
 hcole@thefirstbank.com     If to Director: The address of Director’s principal
residence as it appears in SWBS’s records as of the date hereof, as subsequently
modified by Director’s provision of notice regarding the same to FBMS.

 



 4 

 

 

Section 4.         Governing Law; Jurisdiction. This Agreement shall be governed
by, and interpreted and enforced in accordance with, the internal, substantive
laws of the State of Mississippi, without regard for conflict of law provisions.
Any civil action, counterclaim, proceeding, or litigation arising out of or
relating to this Agreement shall be brought in the courts of record of the State
of Mississippi in Forrest County or the United States District Court, Southern
District of Mississippi. Each party consents to the jurisdiction of such
Mississippi court in any such civil action, counterclaim, proceeding, or
litigation and waives any objection to the laying of venue of any such civil
action, counterclaim, proceeding, or litigation in such Mississippi court.
Service of any court paper may be effected on such party by mail, as provided in
this letter, or in such other manner as may be provided under applicable Laws.

 

Section 5.         Modification and Waiver. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Director and FBMS. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of dissimilar provisions or conditions at the
same or any prior subsequent time.

 

Section 6.         Severability. In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the parties shall use their commercially reasonable efforts to substitute a
valid, legal and enforceable provision which, insofar as practical, implements
the purposes and intents of this Agreement.

 

Section 7.         Counterparts. This Agreement may be executed and delivered by
facsimile or by electronic data file and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Signatures delivered by facsimile or by electronic data
file shall have the same effect as originals.

 

Section 8.         Entire Agreement. This Agreement represents the entire
understanding of the parties and thereto with reference to the transactions
contemplated hereby, and this Agreement supersedes any and all other oral or
written agreements heretofore made.

 

Section 9.         Construction; Interpretation. Whenever the singular number is
used in this Agreement and when required by the context, the same shall include
the plural and vice versa, and the masculine gender shall include the feminine
and neuter genders and vice versa. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The headings in this Agreement are for
convenience only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any of its provisions.

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  THE FIRST BANCSHARES, INC.         By:     Name: M. Ray Cole, Jr.   Title:
President and Chief Executive Officer         DIRECTOR            

 

Signature Page – Non-Competition and Non-Disclosure Agreement

 

   

 

Schedule I

 

For avoidance of doubt, the parties acknowledge and agree that the restrictions
set forth in Sections 1(b) (ii) and (iii) shall not apply to any of the
following activities of Director:

 

1.The provision of legal services by Director to any Person.



2.The offer and sale of insurance products by Director to any Person.



3.The provision of investment advisory and brokerage services by Director to any
Person.



4.The provision of private equity/venture capital financing by Director to any
Person.



5.The provision of accounting services by Director to any Person.



6.The ownership of 5% or less of any class of securities of any Person.



7.The provision of automobile financing in connection with the operation of auto
dealerships.



8.Obtaining banking-related services or products for entities owned or
controlled by the Director.



9.Referrals of clients or obtaining banking-related services in connection with
the conduct of real estate or mortgage broker businesses.



10.Activities that are incidental to the Director’s performance of his or her
profession so long as such activities are not a scheme to circumvent the
restrictions contained in this Agreement.

 

For the purposes of this agreement, “Change in Control of FBMS” means (a) any
person or group of persons within the meaning of §13(d)(3) of the Securities
Exchange Act of 1934, as amended, becomes the beneficial owner, directly or
indirectly, of 50% or more of the outstanding voting securities of FBMS or The
First, or (b) individuals serving on the board of directors of FBMS cease for
any reason to constitute at least a majority of the board of directors of FBMS.

 

  i 

 

EXHIBIT D

 

FORM OF

NON-COMPETITION AND NON-DISCLOSURE AGREEMENT

 

This Non-Competition and Non-Disclosure Agreement (the “Agreement”), is dated as
of [__________], 2017, by and between ________________________, an individual
resident of the State of Alabama (“Director”), and The First Bancshares, Inc., a
Mississippi corporation (“FBMS”). All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Merger Agreement (defined
below).

 

RECITALS:

 

WHEREAS, concurrently with the execution of this Agreement, FBMS and Southwest
Banc Shares, Inc., an Alabama corporation (“SWBS”), are entering into an
Agreement and Plan of Merger (as such agreement may be subsequently amended or
modified, the “Merger Agreement”), pursuant to which (i) SWBS will merge with
and into FBMS, with FBMS as the surviving entity, and (ii) First Community Bank,
an Alabama-state chartered bank and wholly-owned subsidiary of SWBS (“First
Community Bank”) will merge with and into The First, National Association, a
national banking association and wholly-owned subsidiary of FBMS (“The First”),
with The First as the surviving bank (collectively, the “Merger”);

 

WHEREAS, Director is a shareholder of SWBS and, as a result of the Merger and
pursuant to the transactions contemplated by the Merger Agreement, Director is
expected to receive significant consideration in exchange for the shares of SWBS
Common Stock held by Director;

 

WHEREAS, prior to the date hereof, Director has served as a member of the Board
of Directors of SWBS or First Community Bank, and, therefore, Director has
knowledge of the Confidential Information and Trade Secrets (each as hereinafter
defined);

 

WHEREAS, as a result of the Merger, FBMS will succeed to all of the Confidential
Information and Trade Secrets, for which FBMS as of the Effective Time, will
have paid valuable consideration and desires reasonable protection; and

 

WHEREAS, it is a material prerequisite to the consummation of the Merger that
each director of SWBS and First Community Bank, including Director, enter into
this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
undertakings herein contained, FBMS and Director, each intending to be legally
bound, covenant and agree as follows:

 



   

 

 

Section 1.          Restrictive Covenants.

 

(e)         Director acknowledges that (i) FBMS has separately bargained for the
restrictive covenants in this Agreement; and (ii) the types and periods of
restrictions imposed by the covenants in this Agreement are fair and reasonable
to Director and such restrictions will not prevent Director from earning a
livelihood.

 

(f)         Having acknowledged the foregoing, solely in the event that the
Merger is consummated, Director covenants and agrees with FBMS as follows:

 

(i)         From and after the Effective Time, Director will not disclose or use
any Confidential Information or Trade Secrets for so long as such information
remains Confidential Information or a Trade Secret, as applicable, for any
purpose, except for any disclosure that is required by applicable Law. In the
event that Director is required by Law to disclose any Confidential Information,
Director will: (A) if and to the extent permitted by such Law provide FBMS with
prompt notice of such requirement prior to the disclosure so that FBMS may waive
the requirements of this Agreement or seek an appropriate protective order at
FBMS’s sole expense; and (B) use commercially reasonable efforts to obtain
assurances that any Confidential Information disclosed will be accorded
confidential treatment. If, in the absence of a waiver or protective order,
Director is nonetheless, in the opinion of his or her counsel, required to
disclose Confidential Information, disclosure may be made only as to that
portion of the Confidential Information that counsel advises Director is
required to be disclosed.

 

(ii)        Except as expressly provided on Schedule I to this Agreement, for a
period beginning at the Effective Time and ending two (2) years after the
Effective Time, Director will not (except on behalf of or with the prior written
consent of FBMS), on Director’s own behalf or in the service or on behalf of
others, solicit or attempt to solicit any customer of FBMS, The First, SWBS or
First Community Bank (each a “Protected Party”), including actively sought
prospective customers of First Community Bank as of the Effective Time, for the
purpose of providing products or services that are Competitive (as hereinafter
defined) with those offered or provided by any Protected Party.

 

(iii)       Except as expressly provided on Schedule I to this Agreement, for a
period beginning at the Effective Time and ending one (1) year after the
Effective Time, Director will not (except on behalf of or with the prior written
consent of FBMS), either directly or indirectly, on Director’s own behalf or in
the service or on behalf of others, act as a director, manager, officer or
employee of any business which is the same as or essentially the same as the
business conducted by any Protected Party and which has an office located within
the Restricted Territory.

 

(iv)       For a period beginning at the Effective Time and ending two (2) years
after the Effective Time, Director will not, on Director’s own behalf or in the
service or on behalf of others, solicit or recruit or attempt to solicit or
recruit, directly or by assisting others, any employee of any Protected Party,
whether or not such employee is a full-time employee or a temporary employee of
such Protected Party, whether or not such employment is pursuant to a written
agreement and whether or not such employment is for a determined period or is at
will, to cease working for such Protected Party; provided that the foregoing
will not prevent the placement of any general solicitation for employment not
specifically directed towards employees of any Protected Party or hiring any
such person as a result thereof.



 2 

 

 

(g)          For purposes of this Section 1, the following terms shall be
defined as set forth below:

 

(i)          “Competitive,” with respect to particular products or services,
means products or services that are the same as or similar to the products or
services of any Protected Party.

 

(ii)         “Confidential Information” means data and information:

 

(A)         relating to the business of SWBS and its Subsidiaries, including
First Community Bank, regardless of whether the data or information constitutes
a Trade Secret;

 

(B)         disclosed to Director or of which Director became aware as a
consequence of Director’s relationship with SWBS and/or First Community Bank;

 

(C)         having value to SWBS and/or First Community Bank and, as a result of
the consummation of the transactions contemplated by the Merger Agreement, FBMS
and/or The First; and

 

(D)         not generally known to competitors of SWBS or FBMS.

 

Confidential Information shall include Trade Secrets, methods of operation,
names of customers, price lists, financial information and projections,
personnel data and similar information; provided, however, that the terms
“Confidential Information” and “Trade Secrets” shall not mean data or
information that (x) has been disclosed to the public, except where such public
disclosure has been made by Director without authorization from SWBS or FBMS,
(y) has been independently developed and disclosed by others, or (z) has
otherwise entered the public domain through lawful means.

 

(iii)        “Restricted Territory” means each county in Alabama where First
Community Bank operates a banking office at the Effective Time and each county
contiguous to each of such counties.

 

(iv)        “Trade Secret” means information, without regard to form, including
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans or a list of actual or potential customers or suppliers,
that is not commonly known by or available to the public and which information:

 

(A)         derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(B)         is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 



 3 

 

 

(h)          Director acknowledges that irreparable loss and injury would result
to FBMS upon the breach of any of the covenants contained in this Section 1 and
that damages arising out of such breach would be difficult to ascertain.
Director hereby agrees that, in addition to all other remedies provided at law
or in equity, FBMS may petition and obtain from a court of law or equity,
without the necessity of proving actual damages and without posting any bond or
other security, both temporary and permanent injunctive relief to prevent a
breach by Director of any covenant contained in this Section 1, and shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising out of any such breach. In the event that the provisions of this Section
1 should ever be determined to exceed the time, geographic or other limitations
permitted by applicable Law, then such provisions shall be modified so as to be
enforceable to the maximum extent permitted by Law. If such provision(s) cannot
be modified to be enforceable, the provision(s) shall be severed from this
Agreement to the extent unenforceable. The remaining provisions and any
partially enforceable provisions shall remain in full force and effect.

 

Section 2.         Term; Termination. This Agreement may be terminated at any
time by the written consent of the parties hereto, and this Agreement shall be
automatically terminated upon the earlier of (i) termination of the Merger
Agreement; (ii) two (2) years following the Effective Time or (iii) upon a
Change in Control of FBMS (as defined in Schedule I). For the avoidance of
doubt, the provisions of Section 1 shall only become operative upon the
consummation of the Merger but, in such event, shall survive the consummation of
the Merger until the earlier of (a) two (2) years after the Effective Time or
(b) upon a Change in Control of FBMS. Upon termination of this Agreement, no
party shall have any further obligations or liabilities hereunder, except that
termination of this Agreement will not relieve a breaching party from liability
for any breach of any provision of this Agreement occurring prior to the
termination of this Agreement.

 

Section 3.         Notices. All notices, requests and other communications
hereunder to a party, shall be in writing and shall be deemed properly given if
delivered (a) personally, (b) by registered or certified mail (return receipt
requested), with adequate postage prepaid thereon, (c) by properly addressed
electronic mail delivery (with confirmation of delivery receipt), or (d) by
reputable courier service to such party at its address set forth below, or at
such other address or addresses as such party may specify from time to time by
notice in like manner to the parties hereto. All notices shall be deemed
effective upon delivery.

 

If to FBMS: The First Bancshares, Inc.   6480 U.S. Highway 98 West  
Hattiesburg, MS 39404-5549   Attn:   M. Ray Cole, Jr., President & CEO  
E-mail: hcole@thefirstbank.com     If to Director: The address of Director’s
principal residence as it appears in SWBS’s records as of the date hereof, as
subsequently modified by Director’s provision of notice regarding the same to
FBMS.

 



 4 

 

 

Section 4.         Governing Law; Jurisdiction. This Agreement shall be governed
by, and interpreted and enforced in accordance with, the internal, substantive
laws of the State of Mississippi, without regard for conflict of law provisions.
Any civil action, counterclaim, proceeding, or litigation arising out of or
relating to this Agreement shall be brought in the courts of record of the State
of Mississippi in Forrest County or the United States District Court, Southern
District of Mississippi. Each party consents to the jurisdiction of such
Mississippi court in any such civil action, counterclaim, proceeding, or
litigation and waives any objection to the laying of venue of any such civil
action, counterclaim, proceeding, or litigation in such Mississippi court.
Service of any court paper may be effected on such party by mail, as provided in
this letter, or in such other manner as may be provided under applicable Laws.

 

Section 5.         Modification and Waiver. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Director and FBMS. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of dissimilar provisions or conditions at the
same or any prior subsequent time.

 

Section 6.         Severability. In the event that any one or more provisions of
this Agreement shall for any reason be held invalid, illegal or unenforceable in
any respect, by any court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Agreement and
the parties shall use their commercially reasonable efforts to substitute a
valid, legal and enforceable provision which, insofar as practical, implements
the purposes and intents of this Agreement.

 

Section 7.         Counterparts. This Agreement may be executed and delivered by
facsimile or by electronic data file and in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. Signatures delivered by facsimile or by electronic data
file shall have the same effect as originals.

 

Section 8.         Entire Agreement. This Agreement represents the entire
understanding of the parties and thereto with reference to the transactions
contemplated hereby, and this Agreement supersedes any and all other oral or
written agreements heretofore made.

 

Section 9.         Construction; Interpretation. Whenever the singular number is
used in this Agreement and when required by the context, the same shall include
the plural and vice versa, and the masculine gender shall include the feminine
and neuter genders and vice versa. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The headings in this Agreement are for
convenience only and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any of its provisions.

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 



  THE FIRST BANCSHARES, INC.         By:     Name: M. Ray Cole, Jr.   Title:
President and Chief Executive Officer         DIRECTOR            

 

Signature Page – Non-Competition and Non-Disclosure Agreement

 

   

 

Schedule I

 

For avoidance of doubt, the parties acknowledge and agree that the restrictions
set forth in Sections 1(b) (ii) and (iii) shall not apply to any of the
following activities of Director:

 

11.The provision of legal services by Director to any Person.



12.The offer and sale of insurance products by Director to any Person.



13.The provision of investment advisory and brokerage services by Director to
any Person.



14.The provision of private equity/venture capital financing by Director to any
Person.



15.The provision of accounting services by Director to any Person.



16.The ownership of 5% or less of any class of securities of any Person.



17.The provision of automobile financing in connection with the operation of
auto dealerships.



18.Obtaining banking-related services or products for entities owned or
controlled by the Director.



19.Referrals of clients or obtaining banking-related services in connection with
the conduct of real estate or mortgage broker businesses.



20.Activities that are incidental to the Director’s performance of his or her
profession so long as such activities are not a scheme to circumvent the
restrictions contained in this Agreement.

 

For the purposes of this agreement, “Change in Control of FBMS” means (a) any
person or group of persons within the meaning of §13(d)(3) of the Securities
Exchange Act of 1934, as amended, becomes the beneficial owner, directly or
indirectly, of 50% or more of the outstanding voting securities of FBMS or The
First, or (b) individuals serving on the board of directors of FBMS cease for
any reason to constitute at least a majority of the board of directors of FBMS.

 

  i 

 

 

EXHIBIT E

 

FORM OF

CLAIMS LETTER

 

[·], 2017

 

The First Bancshares, Inc.

6480 U.S. Highway 98 West

Hattiesburg, MS 39404-5549

 

Ladies and Gentlemen:

 

This letter is delivered pursuant the Agreement and Plan of Merger, dated as of
[●], 2017 (the “Merger Agreement”), by and between The First Bancshares, Inc., a
Mississippi corporation (“FBMS”), and Southwest Banc Shares, Inc., an Alabama
corporation (“SWBS”).

 

Concerning claims which the undersigned may have against SWBS or any of its
subsidiaries, including First Community Bank (each, a “SWBS Entity”), in his or
her capacity as an officer, director or employee of any SWBS Entity, and in
consideration of the promises, and the mutual covenants contained herein and in
the Merger Agreement and the mutual benefits to be derived hereunder and
thereunder, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned, intending to be legally
bound, hereby agrees as follows:

 

Section 1.        Definitions. Unless otherwise defined in this letter,
capitalized terms used in this letter have the meanings given to them in the
Merger Agreement.

 

Section 2.         Release of Certain Claims.

 

(a)         The undersigned hereby releases and forever discharges, effective
upon the consummation of the Merger pursuant to the Merger Agreement, each SWBS
Entity, and each of their respective directors and officers (in their capacities
as such), and their respective successors and assigns, and each of them
(hereinafter, individually and collectively, the “Released Parties”) of and from
any and all liabilities, claims, demands, debts, accounts, covenants,
agreements, obligations, costs, expenses, actions or causes of action of every
nature, character or description (collectively, “Claims”), which the
undersigned, solely in his or her capacity as an officer, director or employee
of any SWBS Entity has or claims to have, or previously had or claimed to have,
in each case as of the Effective Time, against any of the Released Parties,
whether or not in law, equity or otherwise, based in whole or in part on any
facts, conduct, activities, transactions, events or occurrences known or
unknown, matured or unmatured, contingent or otherwise (individually a “Released
Claim,” and collectively, the “Released Claims”), except for (i) compensation
for services that have accrued but have not yet been paid in the ordinary course
of business consistent with past practice or other contract rights relating to
severance, employment, stock options and restricted stock grants which have been
disclosed in writing to FBMS on or prior to the date of the Merger Agreement,
and (ii) the items listed in Section 2(b) below.

 



   

 

 

(b)         For avoidance of doubt, the parties acknowledge and agree that the
Released Claims do not include any of the following:

 

(i)         any Claims that the undersigned may have in any capacity other than
as an officer, director or employee of any SWBS Entity, including, but not
limited to, (A) Claims as a borrower under loan commitments and agreements
between the undersigned and First Community Bank, (B) Claims as a depositor
under any deposit account with First Community Bank, (C) Claims as the holder of
any Certificate of Deposit issued by First Community Bank, (D) Claims on account
of any services rendered by the undersigned in a capacity other than as an
officer, director or employee of any SWBS Entity; (E) Claims in his or her
capacity as a shareholder of SWBS, and (F) Claims as a holder of any check
issued by any other depositor of First Community Bank;

 

(ii)        the Claims excluded in Section 2(a)(i) above;

 

(iii)       any Claims that the undersigned may have under the Merger Agreement;

 

(iv)       any right to indemnification that the undersigned may have under the
articles of incorporation or bylaws of any SWBS Entity, under Alabama law or the
Merger Agreement; or

 

(v)        any rights or Claims listed on Schedule I to this Agreement.

 

Section 3.         Forbearance. The undersigned shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit, action, claim
or proceeding before or in any court, regulatory, governmental, arbitral or
other authority to collect or enforce any Released Claims which are released and
discharged hereby.

 

Section 4.         Miscellaneous.

 

(a)         This letter shall be governed by, and interpreted and enforced in
accordance with, the internal, substantive laws of the State of Mississippi,
without regard for conflict of law provisions.

 

(b)         This letter contains the entire agreement between the parties with
respect to the Released Claims released hereby, and the release of Claims
contained in this letter supersedes all prior agreements, arrangement or
understandings (written or otherwise) with respect to such Released Claims and
no representation or warranty, oral or written, express or implied, has been
made by or relied upon by any party hereto, except as expressly contained herein
or in the Merger Agreement.

 

(c)         This letter shall be binding upon and inure to the benefit of the
undersigned and the Released Parties and their respective heirs, legal
representatives, successors and assigns.

 



 2 

 

 

(d)         This letter may not be modified, amended or rescinded except by the
written agreement of the undersigned and the Released Parties, it being the
express understanding of the undersigned and the Released Parties that no term
hereof may be waived by the action, inaction or course of delaying by or between
the undersigned or the Released Parties, except in strict accordance with this
paragraph, and further that the waiver of any breach of the terms of this letter
shall not constitute or be construed as the waiver of any other breach of the
terms hereof.

 

(e)         The undersigned represents, warrants and covenants that the
undersigned is fully aware of the undersigned’s rights to discuss any and all
aspects of this matter with any attorney chosen by him or her, and that the
undersigned has carefully read and fully understands all the provisions of this
letter, and that the undersigned is voluntarily entering into this letter.

 

(f)         This letter shall become effective upon the consummation of the
Merger, and its operation to extinguish all of the Released Claims released
hereby is not dependent on or affected by the performance or non-performance of
any future act by the undersigned or the Released Parties. If the Merger
Agreement is terminated for any reason, this letter shall be of no force or
effect.

 

(g)         If any civil action, arbitration or other legal proceeding is
brought for the enforcement of this letter, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provision of this
letter, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs, sales and use taxes and all
expenses even if not taxable as court costs (including, without limitation, all
such fees, taxes, costs and expenses incident to arbitration, appellate,
bankruptcy and post-judgment proceedings), incurred in that proceeding, in
addition to any other relief to which such party or parties may be entitled.
Attorneys’ fees shall include, without limitation, paralegal fees, investigative
fees, administrative costs, sales and use taxes and all other charges billed by
the attorney to the prevailing party (including any fees and costs associated
with collecting such amounts).

 

(h)         Each party acknowledges and agrees that any controversy which may
arise under this letter is likely to involve complicated and difficult issues,
and therefore each such party hereby irrevocably and unconditionally waives any
right such party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this letter, or the
transactions contemplated by this letter. Each party certifies and acknowledges
that (i) no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each party
understands and has considered the implications of this waiver, (iii) each party
makes this waiver voluntarily, and (iv) each party has been induced to enter
into this letter by, among other things, the mutual waivers and certifications
in this Section.

 



 3 

 

 

(i)         Any civil action, counterclaim, proceeding, or litigation arising
out of or relating to this letter shall be brought in the courts of record of
the State of Mississippi in Forrest County or the United States District Court,
Southern District of Mississippi. Each party consents to the jurisdiction of
such Mississippi court in any such civil action, counterclaim, proceeding, or
litigation and waives any objection to the laying of venue of any such civil
action, counterclaim, proceeding, or litigation in such Mississippi court.
Service of any court paper may be effected on such party by mail, as provided in
this letter, or in such other manner as may be provided under applicable laws,
rules of procedure or local rules.

 

[Signature Page Follows]

 

 4 

 

 

  Sincerely,           Signature of Director           Name of Director

 

Signature Page – Claims Letter

 

   

 

 

On behalf of The First Bancshares, Inc., I hereby acknowledge receipt of this
letter as of this ___ day of ______________, 2017.

 

  THE FIRST BANCSHARES, INC.         By:     Name: M. Ray Cole, Jr.   Title:
President and Chief Executive Officer

 

Signature Page – Claims Letter

 

   

 

 

Schedule I

 

Additional Excluded Claims

 



  i 

